Exhibit 10.2

 

EXECUTION VERSION

 

 

 

BRIDGE LOAN AGREEMENT

 

 

among

 

 

CF INDUSTRIES HOLDINGS, INC.,

 

CF INDUSTRIES, INC.,

 

VARIOUS LENDERS,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

--------------------------------------------------------------------------------

 

Dated as of April 5, 2010

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as LEAD ARRANGER and BOOK RUNNER

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definitions and Accounting Terms

1

 

 

 

1.01.

Defined Terms

1

1.02.

Other Definitional Provisions

36

 

 

 

SECTION 2.

Amount and Terms of Credit

37

 

 

 

2.01.

The Commitments

37

2.02.

Minimum Amount of Each Borrowing

38

2.03.

Notice of Borrowing

38

2.04.

Disbursement of Funds

38

2.05.

Notes

39

2.06.

[Intentionally Omitted]

40

2.07.

Pro Rata Borrowings

40

2.08.

Interest

40

2.09.

[Intentionally Omitted]

40

2.10.

Increased Costs, Illegality, etc.

41

2.11.

Compensation

42

2.12.

Change of Lending Office

42

2.13.

Replacement of Lenders

42

 

 

 

SECTION 3.

[Intentionally Omitted]

43

 

 

 

SECTION 4.

Commitment Commission; Fees; Reductions and Increases of Commitments

43

 

 

 

4.01.

Fees

43

4.02.

[Intentionally Omitted]

43

4.03.

Mandatory Reduction of Commitments

43

 

 

 

SECTION 5.

Prepayments; Payments; Taxes

44

 

 

 

5.01.

Voluntary Prepayments

44

5.02.

Mandatory Repayments

45

5.03.

Method and Place of Payment

46

5.04.

Net Payments

47

 

 

 

SECTION 6.

Conditions Precedent to Credit Events on the Initial Borrowing Date

49

 

 

 

6.01.

Effective Date; Notices; Notes

49

6.02.

Representations and Warranties

50

6.03.

Officer’s Certificate

50

6.04.

Opinions of Counsel

50

6.05.

Company Documents; Proceedings; etc.

51

6.06.

Consummation of the Borrower Refinancing

51

6.07.

Exchange Offer Funding Date Material Adverse Change

52

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.08.

Patriot Act

52

6.09.

Blocked Amounts

52

6.10.

Guaranty and Collateral Agreement

52

6.11.

Regulation U

53

6.12.

Solvency Certificate

54

6.13.

Fees, etc.

54

6.14.

Consummation of the Exchange Offer; Etc.

54

6.15.

Merger Agreement

54

6.16.

Facilities Under the First Lien Credit Agreement

55

6.17.

Intercreditor Agreement

55

6.18.

Mortgage; Title Insurance; Survey; Landlord Waivers; etc.

55

 

 

 

SECTION 7.

Conditions Precedent to Credit Events after the Initial Borrowing Date

57

 

 

 

7.01.

Initial Borrowing

57

7.02.

Notice of Borrowing

57

7.03.

Consummation of the Exchange Offer

57

7.04.

Merger Agreement

57

7.05.

Officer’s Certificate

57

7.06.

Margin Regulations

58

7.07.

Blocked Amounts

58

 

 

 

SECTION 8.

[Intentionally Omitted]

59

 

 

 

SECTION 9.

Representations, Warranties and Agreements

59

 

 

 

9.01.

Organization; Powers

59

9.02.

Authorization; Enforceability

59

9.03.

Governmental Approvals; No Conflicts

60

9.04.

Financial Condition; No Material Adverse Change

60

9.05.

Properties

61

9.06.

Litigation and Environmental Matters

61

9.07.

Compliance with Laws and Agreements

61

9.08.

Investment Company Status

62

9.09.

Taxes

62

9.10.

ERISA

62

9.11.

Disclosure

62

9.12.

Material Agreements

62

9.13.

Solvency

62

9.14.

Reportable Transaction

63

9.15.

Capitalization and Subsidiaries

63

9.16.

Common Enterprise

63

9.17.

Labor Disputes

63

9.18.

Use of Proceeds

63

9.19.

Margin Regulations

64

9.20.

Security Documents

64

9.21.

Intellectual Property, etc.

65

9.22.

Representations and Warranties in Merger Agreement

65

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 10.

Affirmative Covenants

65

 

 

 

10.01.

Financial Statements and Other Information

65

10.02.

Notices of Material Events

68

10.03.

Existence; Conduct of Business

69

10.04.

Payment of Obligations

69

10.05.

Maintenance of Properties and Intellectual Property Rights

70

10.06.

Books and Records; Inspection Rights; Annual Lender Meetings

70

10.07.

Compliance with Laws

70

10.08.

Use of Proceeds

70

10.09.

Insurance

70

10.10.

Additional Collateral; Further Assurances; Etc.

71

10.11.

[Intentionally Omitted.]

74

10.12.

Ratings

74

10.13.

Merger; Target Refinancing

74

10.14.

Securities Demand

75

10.15.

Exchange Notes; Exchange Notes Indentures; Etc.

76

 

 

 

SECTION 11.

Negative Covenants

79

 

 

 

11.01.

Indebtedness

79

11.02.

Liens

84

11.03.

Fundamental Changes

87

11.04.

Investments, Loans, Advances, Guarantees and Acquisitions

89

11.05.

Interest Rate Protection Agreements or Other Hedging Agreements

93

11.06.

Restricted Payments

94

11.07.

Transactions with Affiliates

96

11.08.

Restrictive Agreements

96

11.09.

[Intentionally Omitted.]

97

11.10.

Capital Expenditures

97

11.11.

Interest Coverage Ratio

99

11.12.

Total Leverage Ratio

100

11.13.

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements

100

11.14.

Holdings

101

11.15.

Limitation on Issuance of Equity Interests

101

11.16.

Accounting Changes; Fiscal Year

101

 

 

 

SECTION 12.

Events of Default

101

 

 

 

SECTION 13.

The Administrative Agent; Lead Arranger; Etc.

104

 

 

 

13.01.

Appointment

104

13.02.

Nature of Duties

105

13.03.

Lack of Reliance on the Administrative Agent

105

13.04.

Certain Rights of the Administrative Agent

106

13.05.

Reliance

106

13.06.

Indemnification

106

13.07.

The Administrative Agent in its Individual Capacity

106

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

13.08.

Holders

107

13.09.

Resignation by the Administrative Agent

107

13.10.

Collateral Matters

108

13.11.

Delivery of Information

109

 

 

 

SECTION 14.

Miscellaneous

109

 

 

 

14.01.

Payment of Expenses, etc.

109

14.02.

Right of Setoff

110

14.03.

Notices

111

14.04.

Benefit of Agreement; Assignments; Participations

111

14.05.

No Waiver; Remedies Cumulative

113

14.06.

Payments Pro Rata

114

14.07.

Calculations; Computations

114

14.08.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

115

14.09.

Counterparts

116

14.10.

Effectiveness

116

14.11.

Headings Descriptive

117

14.12.

Amendment or Waiver; etc.

117

14.13.

Survival

119

14.14.

Domicile of Loans

119

14.15.

Register

119

14.16.

Confidentiality

120

14.17.

Patriot Act

120

14.18.

OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.

121

14.19.

Interest Rate Limitation

121

14.20.

Regulation U

122

 

 

 

SECTION 15.

Holdings Guaranty

122

 

 

 

15.01.

Guaranty

122

15.02.

Bankruptcy

123

15.03.

Nature of Liability

123

15.04.

Independent Obligation

123

15.05.

Authorization

124

15.06.

Reliance

124

15.07.

Subordination

125

15.08.

Waiver

125

15.09.

Payments

127

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A

Commitments

SCHEDULE 1.01B

Transaction Summary

SCHEDULE 1.01C

Affiliated Cooperatives

SCHEDULE 1.01D

Agreed Upon EBITDA Add-backs for Terra Acquisition

SCHEDULE 1.01E

Description of Exchange Notes

SCHEDULE 1.01F

Inactive Subsidiaries

SCHEDULE 6.18

Mortgages and Leaseholds

SCHEDULE 9.05(a)

Real Property of Credit Parties (excluding Target and Subsidiaries)

SCHEDULE 9.05(b)

Real Property of Target and Subsidiaries expected to Become Credit Parties

SCHEDULE 9.12

Material Agreements

SCHEDULE 9.15

Capitalization and Subsidiaries

SCHEDULE 9.17

Labor Disputes

SCHEDULE 11.01

Existing Indebtedness

SCHEDULE 11.02(v)

Existing Liens

SCHEDULE 11.04

Existing Investments

SCHEDULE 11.07

Affiliate Transactions

SCHEDULE 11.08

Existing Restrictions

SCHEDULE 14.03

Lender Addresses

 

 

EXHIBIT A

Form of Notice of Borrowing

EXHIBIT B-1

Form of Initial Note

EXHIBIT B-2

Form of Extended Note

EXHIBIT C

[Intentionally Omitted]

EXHIBIT D

Form of Section 5.04(b)(ii) Certificate

EXHIBIT E

Form of Opinion of Skadden, Arps, Slate, Meagher & Flom, counsel to the Credit
Parties

EXHIBIT F-1

Form of Officers’ Certificate

EXHIBIT F-2

Form of Joint Secretary’s Certificate

EXHIBIT G

Form of Guaranty and Collateral Agreement

EXHIBIT H

Form of Solvency Certificate

EXHIBIT I

Form of Intercreditor Agreement

EXHIBIT J

Form of Compliance Certificate

EXHIBIT K

Form of Assignment and Assumption Agreement

EXHIBIT L

Form of Mortgages

EXHIBIT M

Form of Joinder Agreement

 

v

--------------------------------------------------------------------------------


 

BRIDGE LOAN AGREEMENT, dated as of April 5, 2010 among CF Industries
Holdings, Inc., a Delaware corporation (“Holdings”), CF Industries, Inc., a
Delaware corporation (the “Borrower”), the Lenders party hereto from time to
time and Morgan Stanley Senior Funding, Inc., as Administrative Agent and
Collateral Agent.  All capitalized terms used herein and defined in Section 1
are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.           Definitions and Accounting Terms.

 

1.01.        Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Account” shall have the meaning assigned in Article 9 of the UCC.

 

“Account Debtor” shall mean any Person obligated on an Account.

 

“Acquisition” means a transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any division of a Person,
(b) the acquisition of in excess of 50% of the capital stock, partnership
interests, membership interests or equity of any Person, or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that Borrower or a Subsidiary of Borrower is the surviving entity.  For
the avoidance of doubt, it is understood and agreed that the Terra Acquisition
shall constitute an Acquisition.

 

“Acquisition Blocked Amount” shall have the meaning provided in the definition
of Blocked Amount.

 

“Additional Security Documents” shall have the meaning provided in
Section 10.10.

 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Permitted Investments) less
Consolidated

 

--------------------------------------------------------------------------------


 

Current Liabilities (but excluding therefrom (x) liabilities with respect to
customer advances that are included in the definition of Consolidated Current
Liabilities and that are received under forward purchasing agreements entered
into with customers in the ordinary course of business and (y) liabilities
representing dividends payable with respect to minority interests in
Subsidiaries) at such time; provided that for all purposes of determining
Adjusted Consolidated Working Capital there shall be excluded the effects in
changes to account values that represent non-cash items (i.e., changes to
account values that neither utilize nor generate cash).

 

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder and under the other
Bridge Loan Documents, and shall include any successor to the Administrative
Agent appointed pursuant to Section 13.09.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Cooperatives” shall mean the cooperatives listed on Schedule 1.01C.

 

“Aggregate R/C Exposure” shall mean “Aggregate R/C Exposure” as defined in the
First Lien Credit Agreement.

 

“Agreed Non-Guarantor Subsidiaries” shall mean each of Terra Real Estate, Terra
Express, Terra Investment Fund LLC and Terra Investment Fund II LLC, and any
other Subsidiary which is not then a Credit Party and at the request of the
Borrower is agreed by the Administrative Agent in its sole discretion to
constitute an Agreed Non-Guarantor Subsidiary (it being acknowledged and agreed
that, in reaching any such decision, the Administrative Agent shall take into
account the cost of the respective such Subsidiary becoming a Credit Party as
against the benefits expected to be provided thereby, as well as any existing
contractual or legal restrictions which may impede the respective Subsidiary’s
ability to become a Credit Party); provided that the Borrower may at any time
designate any Agreed Non-Guarantor Subsidiary as no longer being an Agreed
Non-Guarantor Subsidiary, in which case the respective such Subsidiary shall be
required to take all actions required under Section 10.10 which would be
required of a Wholly-Owned Domestic Subsidiary which is not an Excluded
Subsidiary, an Inactive Subsidiary or an Agreed Non-Guarantor Subsidiary (in
each case within the time periods specified therein).

 

“Agreement” shall mean this Bridge Loan Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Asset Sale” shall mean any sale, transfer or other disposition by Holdings or
any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Holdings or a Wholly-Owned Subsidiary of Holdings of any
asset (including, without limitation, any capital stock or other securities of,
or Equity Interests in, another Person), but excluding (x) sales of assets
pursuant to Section 11.03 (other than clauses (i), (ii), (iii)(1) and (2), (iv),
(v), (vii)(A), (viii), (ix), (xi), (xiv) and (xv) thereof) and (y) any other
sale, transfer or disposition (for

 

2

--------------------------------------------------------------------------------


 

such purpose, treating any series of related sales, transfers or dispositions as
a single such transaction) that generates Net Sale Proceeds of less than
$10,000,000.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing and similar notices, any person or persons that has or have been
authorized by the board of directors of Holdings or the Borrower to deliver such
notices pursuant to this Agreement and that has or have appropriate signature
cards on file with the Administrative Agent, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the treasurer, the principal accounting officer or controller
of Holdings or the Borrower, and (iii) any other matter in connection with this
Agreement or any other Bridge Loan Document, any officer (or a person or persons
so designated by any two officers) of Holdings or the Borrower.

 

“B-1 Blocked Amount” shall mean, at any time, the amount (if any) by which the
Term Loan Blocked Amount exceeds the B-2 Blocked Amount, it being understood
that at all times after the B-1 Conversion Date, the B-1 Blocked Amount shall
equal the Term Loan Blocked Amount.

 

“B-1 Conversion Date” shall mean the “B-1 Conversion Date” as defined in the
First Lien Credit Agreement.

 

“B-2 Blocked Amount” shall mean, at any time, the lesser of the Total B-2 Term
Loan Commitment (as defined in the First Lien Credit Agreement) and the Term
Loan Blocked Amount, each as in effect at such time.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.

 

“Blackout Period” shall have the meaning provided in Section 10.15(e).

 

“Blocked Amount” shall mean, at any time, the sum of (x) the aggregate cash
consideration (after giving effect to any purchase of Shares pursuant to the
Exchange Offer and/or one or more Top-Off Purchases) required to consummate the
Merger in accordance with the Merger Agreement at such time (the “Acquisition
Blocked Amount”) and (y) the Target Notes Blocked Amount.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower Materials” shall have the meaning provided in Section 10.01.

 

“Borrower Refinancing” shall mean the refinancing transactions described in
Sections 6.06(a) and (b).

 

3

--------------------------------------------------------------------------------


 

“Borrowing” shall mean the borrowing from all the Lenders having Commitments on
a given date.

 

“Borrowing Date” shall mean the Initial Borrowing Date and each date thereafter
upon which Initial Loans are incurred by the Borrower pursuant to
Section 2.01(a).

 

“Bridge Loan Blocked Amount” at any time shall mean the amount, if any, by which
the Blocked Amount at such time exceeds the Term Loan Blocked Amount at such
time.

 

“Bridge Loan Documents” shall mean this Agreement, the Guaranty and Collateral
Agreement, the Foreign Pledge Agreements, the Intercreditor Agreement (at any
time while in effect in accordance with its terms) and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note and each
other Security Document.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in
U.S. dollar deposits in the interbank Eurodollar market.

 

“Cap Rate” shall mean 12.5% per annum.  It is understood that total interest on
the Loans may exceed the Cap Rate to the extent provided in Section 2.08(c).

 

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Credit Parties and their
Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Agreement” shall mean any agreement for the provision of Cash
Management Services.

 

“Cash Management Services” shall mean (i) cash management services, including
treasury, depository, overdraft, electronic funds transfer and other cash
management arrangements and (ii) commercial credit card and merchant card
services.

 

“CFL” shall mean Canadian Fertilizers, Ltd., a limited company organized under
the laws of the Province of Alberta, Canada.

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means any of (a) any “person” or “group” (as such terms are
used in Sections 13(d)  and 14(d)  of the Securities Exchange Act of 1934 (as
amended)) becomes the “beneficial owner” (as that term is used under Rule 13d-3
under the Exchange Act), directly or indirectly, of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of Holdings by Persons who were neither (i) nominated by
the board of directors of Holdings nor (ii) appointed by directors so nominated;
(c) the failure of Holdings to own, directly or indirectly, 100% of the
outstanding Equity Interests of the Borrower; or (d) any “change of control” (as
such term or any words of similar import are defined under any Material
Indebtedness) shall occur.

 

“Clearance Notice” shall have the meaning provided in Section 10.15(e).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all GCA
Collateral, all Mortgaged Properties at such time and all cash and Permitted
Investments delivered as collateral pursuant to Section 5.02 or 12.

 

“Collateral Agent” shall mean MSSF acting as collateral agent for the Secured
Creditors pursuant to the Security Documents.

 

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1.01A directly below the column entitled “Commitment,”
as the same may be (x) reduced or terminated from time to time pursuant to
Sections 4.02, 4.03 and/or 12, as applicable, or (y) adjusted from time to time
as a result of assignments to or from such Lender pursuant to Section 2.13 or
14.04(b).

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Consent Decree” shall mean a Consent Decree, being negotiated as at the
Effective Date by Borrower, the United States of America, and the Florida
Department of Environmental Protection, to resolve alleged violations of the
federal Resource Conservation and Recovery Act and the Florida Resource Recovery
and Management Act in connection with operations at Borrower’s Plant City,
Florida Phosphoric Acid Complex.

 

“Consent Decree Phosphogypsum Stack Liability” shall, at any time after the
entry of a Consent Decree, mean the then current dollar value of the estimated
cost of closing phosphogypsum stacks upon formal plans for closure, wastewater
management, long term maintenance and monitoring, as required by the Consent
Decree if the Borrower enters into the Consent Decree.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Holdings and its Subsidiaries at such time determined in accordance
with GAAP.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings and its Subsidiaries at such time determined in
accordance with GAAP, but excluding the current portion of any Indebtedness
under this Agreement and the current portion of any other long-term Indebtedness
which would otherwise be included therein.

 

“Consolidated EBITDA” shall mean, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted from
revenues in determining such Consolidated Net Income, the sum of (a) the
aggregate amount of Consolidated Interest Expense for such period, (b) the
aggregate amount of expense for taxes paid or accrued for such period (including
payments to Affiliated Cooperatives under the NOL Agreement), (c) all amounts
attributable to depreciation and depletion for such period, (d) all amortization
and other non-cash charges and (e) all customary up-front fees and expenses
incurred in connection with any Acquisition, any Asset Sale, any issuance of
Equity Interests by Holdings or any issuance or incurrence of Indebtedness by
Holdings or its Subsidiaries and the amortization of any deferred financing
charges, in each case for such period, minus the sum of (i) all non-cash gains
included in Consolidated Net Income for such period and (ii) all amounts (except
as expressly contemplated by clause (e) above) which constituted non-cash
charges in prior periods (and which were or would have been deducted in
determining Consolidated Net Income in a prior period) and which were actually
paid in cash during the period for which Consolidated EBITDA is being
determined, all calculated for the Holdings and its Subsidiaries on a
consolidated basis. To the extent the net income of any Subsidiary is excluded
from Consolidated Net Income in accordance with the proviso to the definition of
Consolidated Net Income, then add-backs and deductions in determining
Consolidated EBITDA, to the extent relating to such Subsidiary, shall be limited
to the same extent.   Notwithstanding anything to the contrary contained above,
if any Fiscal Quarter shown on Schedule 1.01D (which includes the Fiscal Quarter
ended March 31, 2009 and each Fiscal Quarter ended thereafter through the Fiscal
Quarter ended September 30, 2011) will be included in the respective Test Period
for which Consolidated EBITDA is being determined, then there shall be added to
Consolidated EBITDA for such period the respective amount set forth opposite
such Fiscal Quarter in Schedule 1.01D (which amounts represent restructuring
charges and anticipated future cost savings and synergies related to the Terra
Acquisition which will not yet have been actually realized).

 

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of Holdings and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capital
Lease Obligations on the liability side of a consolidated balance sheet of
Holdings and its Subsidiaries in accordance with GAAP and (ii) all Guarantees of
Holdings and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clause (i).

 

“Consolidated Interest Expense” shall mean, with reference to any period,
accrued interest expense of Holdings and its Subsidiaries calculated on a
consolidated basis for such period determined in accordance with GAAP excluding
amortization of financing fees.  To the extent any Test Period includes (i) the
Fiscal Quarter ended March 31, 2009, the Consolidated Interest Expense for such
Fiscal Quarter shall be deemed to be $75.8 million, (ii) the Fiscal

 

6

--------------------------------------------------------------------------------


 

Quarter ended June 30, 2009, the Consolidated Interest Expense for such Fiscal
Quarter shall be deemed to be $75.8 million, (iii) the Fiscal Quarter ended
September 30, 2009, the Consolidated Interest Expense for such Fiscal Quarter
shall be deemed to be $75.8 million, (iv) the Fiscal Quarter ended December 31,
2009, the Consolidated Interest Expense for such Fiscal Quarter shall be deemed
to be $75.8 million, (v) the Fiscal Quarter ended March 31, 2010, the
Consolidated Interest Expense for such Fiscal Quarter shall be deemed to be
$81.7 million and (vi) the period commencing on April 1, 2010 and ended on the
Merger Closing Date, Consolidated Interest Expense for such portion of such
Fiscal Quarter occurring prior to the Merger Closing Date shall be deemed to be
(x) $82.4 million, multiplied by (y) a fraction the numerator of which is the
number of days in such Test Period occurring on or after April 1, 2010 and prior
to the Merger Closing Date and the denominator of which is 90; provided that if
on or prior to September 30, 2010 the Borrower repays outstanding Indebtedness
in aggregate principal amount of at least $500,000,000 with Net Cash Proceeds
(for their purpose, ignoring the proviso to the definition of Net Cash Proceeds)
from one or more issuances of Equity Interests (other than Disqualified Equity
Interests) of Holdings and/or proceeds of Permitted Refinancing Indebtedness,
then for purposes of all calculations to be made on or after September 30, 2010
(or, in the case of calculations required to be made before that date on a Pro
Forma Basis, giving effect to the issuances which have actually been made
through the date of determination), Consolidated Interest Expense for all
portions of any Test Period occurring prior to September 30, 2010 (or, if
earlier, the last date prior to September 30, 2010 upon which Indebtedness has
been repaid with proceeds of issuances of Equity Interests or Permitted
Refinancing Indebtedness as described above) shall be determined by using a
revised annualized Consolidated Interest Expense amount (as determined by the
Borrower with the agreement of the Administrative Agent), which shall give pro
forma effect to all incurrences and repayments of Indebtedness on or prior to
September 30, 2010 (or on or prior to the date of determination in the case of
determinations before such date being made on a Pro Forma Basis) and shall be
based upon the weighted average interest rates applicable to the Indebtedness
which remains outstanding (including newly incurred Indebtedness), with such
annualized amount multiplied in each case by a fraction the numerator of which
is the number of days in the respective Test Period occurring prior to the
Qualified Equity Trigger Date and the denominator of which is 365.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Holdings and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Person in which a
Person or Persons other than Holdings and its Wholly-Owned Subsidiaries has an
Equity Interest or Equity Interests to the extent of such Equity Interests held
by Persons other than Holdings and its Wholly-Owned Subsidiaries in such Person,
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or accrued prior to such Person merging into or
consolidating with any Subsidiary or accrued prior to all or substantially all
of the property or assets of such Person being acquired by a Subsidiary and
(iii) the net income of any Subsidiary to the extent that the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” shall mean the total assets of Holdings and its
Subsidiaries determined on a consolidated basis determined in accordance with
GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that being an officer or director of a Person shall not, in and of itself, be
deemed “Control” of such Person.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Credit Event” shall mean the making of any Initial Loan.

 

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to (x) the
amount of Excess Cash Flow for all Excess Cash Payment Periods ending after the
Initial Borrowing Date which is not (and, in the case of any Excess Cash Payment
Period where the respective required date of prepayment has not yet occurred
pursuant to the First Lien Credit Agreement, will not on such date of required
prepayment be) required to be applied to repay outstanding Loans in accordance
with the First Lien Credit Agreement minus (y) the sum of (i) the aggregate
amount of Section 11.04(viii) Investments made on or prior to such date pursuant
to sub-clause (x) of Section 11.04(viii)(3) (determined without regard to any
write-downs or write-offs thereof and treating the maximum amount of any
Guarantee as an investment, but reducing the amount of such investments by any
return of capital and principal repayments actually received in respect of
Section 11.04(viii) Investments previously made pursuant to said sub-clause
(x) (and treating any reduction of a Guarantee provided pursuant to said
sub-clause (x) without a corresponding payment having been made thereunder as a
return of principal), (ii) the aggregate amount of all Restricted Payments made
on or prior to such date pursuant to sub-clause (y) of Section 11.06(xiv)(2) and
(iii) the aggregate amount of all Capital Expenditures made on or prior to such
date pursuant to sub-clause (y) of Section 11.10(f)(2).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Demand Failure Date” shall have the meaning provided in Section 10.14.

 

“Demand Notice” shall have the meaning provided in Section 10.14.

 

“Deposit Accounts” shall have the meaning provided in the Guaranty and
Collateral Agreement.

 

“Description of Exchange Notes” shall mean the description of the terms and
conditions of the proposed Exchange Notes due 2017 of the Borrower,
substantially in the form of Schedule 1.01E.

 

8

--------------------------------------------------------------------------------


 

“Disqualified Equity Interests” shall mean all Preferred Equity of Holdings or
any of its Subsidiaries, other than Qualified Preferred Stock.

 

“Documents” shall mean, collectively, (i) the First Lien Credit Documents,
(ii) the Merger Documents, (iii) the Refinancing Documents, and (iv) the
Exchange Offer Documents.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia; provided that any Subsidiary that would otherwise
constitute a Domestic Subsidiary and is a holding company which owns Equity
Interests in one or more Foreign Subsidiaries, but owns no other material assets
and does not engage in any trade or business (other than acting as a holding
company for such Equity Interests in Foreign Subsidiaries) shall not constitute
a Domestic Subsidiary hereunder.

 

“Effective Date” shall have the meaning provided in Section 14.10.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding Holdings and its Subsidiaries.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the treatment (for the purpose of reducing hazardous characteristics) or
disposal of any Hazardous Materials, (c) exposure of any natural person to any
Hazardous Materials (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (including, for the
avoidance of doubt, but only for the purpose of the definition of Domestic
Subsidiary, any interests treated as equity for United States federal income tax
purposes), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

9

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar Rate” means, with respect to any period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such period multiplied by (b) the Statutory Reserve Adjustment.

 

“Event of Default” shall have the meaning provided in Section 12.

 

“Excepted Defaults” shall mean, during the period from the Merger Closing Date
until the 50th day thereafter, any default or event of default existing with
respect to the Target Existing Notes or under the Target Existing Notes
Indenture, in each case so long as all actions specified in
Section 10.13(b) with respect to the Target Existing Notes have been taken in
accordance with the requirements thereof.

 

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by
Holdings and its Subsidiaries in accordance with Sections 11.10(a) and (b) (but
not pursuant to Sections 11.10(c), (d), (e) and (f)) hereof during such period
(other than Capital Expenditures to the extent financed with equity proceeds,
Equity Interests, asset sale proceeds, insurance proceeds or Indebtedness (other
than revolving loans and swingline loans incurred under the First Lien Credit
Agreement)), (ii) the aggregate amount of permanent principal payments of
Indebtedness for borrowed money of Holdings and its Subsidiaries and the
permanent repayment of the principal component of Capital Lease Obligations of
Holdings and its Subsidiaries during such period (other than (1) repayments made
pursuant to the Refinancing, (2) repayments made with the proceeds of asset
sales, sales or issuances of Equity Interests,

 

10

--------------------------------------------------------------------------------


 

insurance or Indebtedness, (3) payments of First Lien Loans and/or other
obligations under the First Lien Credit Documents, provided that repayments of
First Lien Loans shall be deducted in determining Excess Cash Flow to the extent
such repayments were (x) required as a result of scheduled mandatory repayments
or (y) made as a voluntary prepayment with internally generated funds (but in
the case of a voluntary prepayment of revolving loans or swingline loans, only
to the extent accompanied by a voluntary reduction of the related revolving loan
commitments in an amount equal to such prepayment) and (4) repayments of
Indebtedness incurred or at any time outstanding pursuant to
Section 11.01(ii) or any Permitted Refinancing Indebtedness incurred in respect
thereof (or in respect of previously incurred Permitted Refinancing Indebtedness
to the extent such Indebtedness (or a previous refinancing) constituted a
refinancing of Indebtedness pursuant to said Section 11.01(ii))) and (iii) the
increase, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period.

 

“Excess Cash Payment Date” shall mean the date occurring 95 days after the last
day of each Fiscal Year of Holdings (commencing with the Fiscal Year of Holdings
ended December 31, 2010).

 

“Excess Cash Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Payment Date, the period from June 30, 2010 to
the last day of Holdings’ Fiscal Quarter ending closest to December 31, 2010
(taken as one accounting period), and (ii) with respect to the repayment
required on each successive Excess Cash Payment Date, the immediately preceding
Fiscal Year of Holdings.

 

“Excess Qualified Equity Proceeds” shall mean the Net Cash Proceeds received by
Holdings from one or more issuances of its Equity Interests (excluding any
issuances of Disqualified Equity Interests, Equity Interests issued as part of
the consideration for the Transaction, any issuances of Equity Interests before
the Initial Borrowing Date and any issuances of Equity Interests which are
included in determining whether the Qualified Equity Trigger Date has occurred),
in each case to the extent such Net Cash Proceeds have not been used (and are
not required to be used) to repay outstanding Indebtedness of (or to permanently
reduce unutilized commitments to lend to) Holdings or any of is Subsidiaries;
provided that repayments of revolving indebtedness without a corresponding
reduction to the related commitments shall not be counted as a repayment of
outstanding Indebtedness for the foregoing purposes.

 

“Exchange” shall mean any exchange of Loans for a like principal of amount of
Exchange Notes, it being understood and agreed that (i) the first Exchange may
not occur sooner than the Initial Maturity Date (although notice thereof may be
provided beforehand as contemplated by Section 10.15(a)) and shall only occur if
Extended Loans are made on such date (or would be made on such date if the
Exchange did not occur concurrently therewith), (ii) each Exchange shall be made
on the basis that Exchange Notes in principal amount equal to the principal of
Loans being exchanged shall be issued to the respective exchanging  Lenders and
(iii) each Exchange shall be made with the concurrent payment, in cash, of all
accrued and unpaid interest, and all fees and other expenses, then owing
(whether or not same would otherwise be then payable under this Agreement) to
such Lender with respect to its Loans being Exchanged at such time.

 

11

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Notes” shall mean the securities issued under the Exchange Note
Indenture received in Exchange for Loans.

 

“Exchange Notes Indenture” shall mean the indenture to be entered into relating
to the Exchange Notes, having terms and conditions substantially as set forth in
the Description of Exchange Notes (with such changes to cure any ambiguity,
omission, defect or inconsistency and such changes with respect to the trustee
provisions as may be reasonably be requested by the person appointed to act as
trustee thereunder as the Lead Arranger and the Borrower shall approve), as the
same may be amended, modified, or supplemented.

 

“Exchange Offer” has the meaning set forth in the Transaction Summary.

 

“Exchange Offer Documents” shall mean all agreements and documents relating to
the Exchange Offer, as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof.

 

“Exchange Offer Funding Date Material Adverse Effect” shall mean any change,
development, event, occurrence, effect or state of facts that, individually or
in the aggregate with all such other changes, developments, events, occurrences,
effects or states of facts is, or is reasonably expected to be, materially
adverse to the business, financial condition or results of operations of the
Target and its subsidiaries, taken as a whole; provided that none of the
following shall be deemed either alone or in combination to constitute, or be
taken into account in determining whether there has been, or is reasonably
likely to be, an Exchange Offer Funding Date Material Adverse Effect: any
change, development, event, occurrence, effect or state of facts arising out of
or resulting from (i) capital market conditions generally or general economic
conditions, including with respect to interest rates or currency exchange rates,
(ii) geopolitical conditions or any outbreak or escalation of hostilities, acts
of war or terrorism occurring after the Merger Agreement Date, (iii) any
hurricane, tornado, flood, earthquake or other natural or man-made disaster
occurring after the Merger Agreement Date, (iv) any change in applicable law,
regulation or GAAP (or authoritative interpretation thereof) which is proposed,
approved or enacted after the Merger Agreement Date, (v) general conditions in
the industries in which the Target and its subsidiaries operate, (vi) the
failure, in and of itself, of the Target to meet any internal or published
projections, forecasts, estimates or predictions in respect of revenues,
earnings or other financial or operating metrics after the Merger Agreement
Date, or changes in the market price, credit rating or trading volume of the
Target’s securities after the Merger Agreement Date (it being understood that
the underlying facts giving rise or contributing to such failure or change may
be deemed either alone or in combination to constitute, or be taken into account
in determining whether there has been, or is reasonably likely to be, an
Exchange Offer Funding Date Material Adverse Effect), (vii) changes in the price
of natural gas, nitrogen, urea, ammonia or any other product used or sold by the
Target or any of its subsidiaries and (viii) the announcement and pendency of
the Merger Agreement and the transactions contemplated thereby, including any
lawsuit in respect thereof, compliance with the covenants contained therein, and
any loss of or change in relationship with any customer, supplier, distributor,
or other business partner, or departure of any employee or officer, of the
Target or any of its subsidiaries, except, in the cases of clauses (i), (ii),
(iii), (iv) and (v), to the extent that the Target

 

12

--------------------------------------------------------------------------------


 

and its subsidiaries, taken as a whole, are materially disproportionately
affected thereby as compared with other participants in the industries in which
the Target and its subsidiaries operate (in which case the incremental
disproportionate impact or impacts may be deemed either alone or in combination
to constitute, or be taken into account in determining whether there has been,
or is reasonably likely to be, an Exchange Offer Funding Date Material Adverse
Effect).

 

“Excluded Deposit Accounts” shall have the meaning provided in the Guaranty and
Collateral Agreement.

 

“Excluded Securities Accounts” shall have the meaning provided in the Guaranty
and Collateral Agreement.

 

“Excluded Subsidiary” shall mean each of Terra Nitrogen, CFL, TNCLP and Terra
Nitrogen GP Inc. and each of their respective subsidiaries; provided that the
Borrower may at any time designate any Excluded Subsidiary as no longer being an
Excluded Subsidiary so long as no Default or Event of Default exists after
giving effect to such designation, in which case (x) such Person shall
thereafter constitute a Subsidiary (and not an Excluded Subsidiary) for all
purposes of this Agreement and the other Credit Documents, (y) all Equity
Interests in such Person shall be pledged pursuant to the Guaranty and
Collateral Agreement (to the extent required for Equity Interests of a
Subsidiary which is not an Excluded Subsidiary) and (z) such Person, if a
Wholly-Owned Domestic Subsidiary shall be required to take all actions required
under Section 10.10 which are required of a Wholly-Owned Domestic Subsidiary
which is not an Excluded Subsidiary, an Inactive Subsidiary or an Agreed
Non-Guarantor Subsidiary (in each case within the time periods specified
therein).

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
August 16, 2005, among Holdings, the Borrower, certain Subsidiaries of the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the lenders
party thereto (as amended through and including the Initial Borrowing Date).

 

“Existing Letters of Credit” shall mean “Existing Letters of Credit” as defined
in the First Lien Credit Agreement.

 

“Extended Loan” shall have the meaning provided in Section 2.01(b).

 

“Extended Notes” shall have the meaning provided in Section 2.05(a).

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

13

--------------------------------------------------------------------------------


 

“Final Maturity Date” shall mean April 5, 2017.

 

“Financial Officer” means, in respect of a Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“First Lien Agent” shall mean Morgan Stanley Senior Funding, Inc., as
administrative agent or collateral agent, as the case may be, under the First
Lien Credit Agreement or any other First Lien Credit Document, and any successor
agent or agents in such capacities.

 

“First Lien Basis” shall mean the securing of First Lien Indebtedness on a first
priority basis in accordance with the terms of the Intercreditor Agreement.

 

“First Lien Collateral” shall mean all property (whether real or personal) with
respect to which any security interest has been granted (or reported to be
granted) to secure First Lien Indebtedness, including, without limitation, all
Collateral under, and as defined in, the First Lien Credit Agreement.  All First
Lien Collateral has also constitute Collateral hereunder, except as otherwise
expressly permitted in accordance with Section 10.15 hereof.

 

“First Lien Credit Agreement” shall mean the Credit Agreement, dated as of the
date hereof, by and among Holdings, the Borrower, the lenders from time to time
party thereto and the First Lien Agent, as it may be amended, supplemented or
modified, from time to time in accordance with the terms hereof and thereof.

 

“First Lien Credit Agreement Security Documents” shall mean all Security
Documents under and as defined in the First Lien Credit Agreement.

 

“First Lien Credit Documents” shall mean the First Lien Credit Agreement and all
other “Credit Documents” (as defined in the First Lien Credit Agreement), as the
same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“First Lien Indebtedness” shall mean and include (w) any Indebtedness incurred
pursuant to Section 11.01(i)(A) if incurred under the First Lien Credit
Agreement or otherwise pursuant to an agreement which is secured by the First
Lien Collateral on a pari passu basis with other First Lien Indebtedness and has
become subject to the Intercreditor Agreement by way of joinder thereto, (x) all
Indebtedness and other obligations pursuant to the First Lien Credit Agreement
in accordance with Section 11.01(i)(B), (y) any Interest Rate Protection
Agreements, Other Hedging Agreements or Cash Management Agreements secured in
accordance with the terms of the First Lien Credit Documents and (z) any
Permitted Refinancing Indebtedness secured by First Lien Collateral on a First
Priority Basis and incurred in respect of Indebtedness described in preceding
clause (x), or which refinanced any Permitted Refinancing Indebtedness
constituting First Lien Indebtedness originally incurred as described in this
clause (z) or a subsequent refinancing thereof with Permitted Refinancing
Indebtedness.

 

“First Lien Lead Arrangers” shall mean, collectively, Morgan Stanley Senior
Funding, Inc. and The Bank of Tokyo-Mitsubishi UFJ, Ltd, in their capacities as
Joint Lead Arrangers and Bookrunners pursuant to the First Lien Credit
Agreement.

 

14

--------------------------------------------------------------------------------


 

“First Lien Loans” shall mean the “Loans” under, and as defined in, the First
Lien Credit Agreement.

 

“First Lien Secured Creditors” shall mean the “Secured Creditors” as defined in
the First Lien Credit Agreement or any equivalent term used to describe secured
parties thereunder.

 

“First Lien Term Loans” shall mean all “Term Loans” under, and as defined in,
the First Lien Credit Agreement.

 

“Fiscal Quarter” shall mean each three fiscal month period ending on March 31,
June 30, September 30 and December 31.

 

“Fiscal Year” shall mean the twelve-month period ending on December 31.

 

“Flood Hazard Property” means any Real Property of a Credit Party subject to a
Mortgage on which improvements are located in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

 

“Foreign Lender” shall have the meaning provided in Section 5.04(b).

 

“Foreign Pledge Agreements” shall have the meaning provided in Section 10.10(h).

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as set forth from time to time.

 

“GCA Collateral” shall mean all “Collateral” as defined in the Guaranty and
Collateral Agreement.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary

 

15

--------------------------------------------------------------------------------


 

obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business.  The amount of any Guarantee
obligation of any guarantor shall be deemed to be the lower of (i) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee obligation is made and (ii) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
such Guarantee obligation, unless such primary obligation and the maximum amount
or which such guarantor may be liable are not stated or determinable, in which
case the amount of such Guarantee obligation shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent and the Lenders.

 

“Guaranteed Obligations” shall mean the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by, and all Loans made to, the Borrower under
this Agreement, together with all the other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities (including, without limitation,
indemnities, fees and interest (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) thereon) of the Borrower and each other Credit
Party to the Lenders, the Administrative Agent and the Collateral Agent now
existing or hereafter incurred under, arising out of or in connection with this
Agreement (or referred to in Section 4.01 hereof) and each other Bridge Loan
Document to which the Borrower or such Credit Party is a party and the due
performance and compliance by the Borrower with all the terms, conditions and
agreements contained in the Bridge Loan Agreement and in each such other Bridge
Loan Document.

 

“Guaranteed Party” shall mean the Borrower and each Subsidiary of the Borrower
that is a Credit Party.

 

“Guarantor” shall mean each of Holdings and each Subsidiary Guarantor.

 

“Guaranty” shall mean each of the Holdings Guaranty and the Subsidiaries
Guaranty.

 

“Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous, toxic, contaminants
or pollutants pursuant to any Environmental Law.

 

16

--------------------------------------------------------------------------------


 

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 15.

 

“Immaterial Subsidiary” shall mean, as of any date of determination, a
Subsidiary (other than a Credit Party) (a) whose consolidated total assets do
not constitute more than 3% of the consolidated total assets of Holdings (on a
pro forma basis for the most recently ended Fiscal Year of Holdings for which
audited financial statements are available), and (b) whose consolidated gross
sales do not constitute more than 3% of the consolidated gross sales of Holdings
(on a pro forma basis for the most recently ended Fiscal Year of Holdings for
which audited financial statements are available); provided that if at any time
one or more Immaterial Subsidiaries are subject to one or more events as
described in Sections 12(g) and/or (h), if such Immaterial Subsidiaries would
fail to meet either the test described in preceding clause (a) or (b) if all
such Immaterial Subsidiaries were a single Subsidiary (rather than separate
Subsidiaries), for this purpose treated as if each reference in preceding clause
(a) and (b) to “3%” were instead a reference to “5%”, then the respective such
Subsidiaries shall not constitute Immaterial Subsidiaries unless and until such
time as in aggregate they do not fail either of the tests referenced in this
proviso.

 

“Inactive Subsidiary” shall mean, as of any date of determination, a Subsidiary
(other than a Credit Party) (a) whose consolidated total assets do not exceed
$500,000, (b) which does not engage in any trade or business and (c) does not
own Equity Interests in any Person other than one or more other Inactive
Subsidiaries.  As of the date hereof, all Inactive Subsidiaries that are
Domestic Subsidiaries of Holdings are listed on Schedule 1.01F and, to the best
of Holdings’ and the Borrower’s knowledge, all Inactive Subsidiaries that are
Domestic Subsidiaries of Target are listed on Schedule 1.01F.  At any time when
a Subsidiary which was an Inactive Subsidiary ceases to meet the tests contained
above, such Subsidiary shall no longer constitute an Inactive Subsidiary.

 

“Indebtedness” shall mean, of any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (other than deposits or advances in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) the principal portion of all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out, (l) obligations of such Person to
purchase securities or other property arising out of or in connection with the
sale of the same securities or property or any other Off-Balance Sheet Liability
and (m) the

 

17

--------------------------------------------------------------------------------


 

aggregate liquidation preference of all Disqualified Equity Interests of such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  In the avoidance of doubt, “Indebtedness” shall not include
obligations or liabilities under operating leases.

 

“Indemnified Person” shall have the meaning provided in Section 14.01(a).

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 29, 2010, relating to the Borrower and the Transaction.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Initial Loans occurs.

 

“Initial Loan” shall have the meaning provided in Section 2.01(a).

 

“Initial Maturity Date” shall mean April 5, 2011; provided that if the Merger
Closing Date does not occur on or prior to October 15, 2010, the Initial
Maturity Date shall be October 15, 2010.

 

“Initial Notes” shall have the meaning provided in Section 2.05(a).

 

“Intercreditor Agreement” shall mean an intercreditor agreement in the form of
Exhibit I as entered into on or prior to the Initial Borrowing Date pursuant to
Section 6.17, as same may be amended, modified, restated and/or supplemented
from time to time.

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Interest Period” shall mean the period beginning on the Initial Borrowing Date
and ended on the last day of the first Fiscal Quarter ended thereafter, and each
subsequent period beginning on the last day of a Fiscal Quarter and ended on the
last day of the next fixed Fiscal Quarter.

 

“Inventory” shall have the meaning assigned to such term in the Guaranty and
Collateral Agreement.

 

“Joinder Agreement” shall have the meaning provided in Section 10.10(a).

 

18

--------------------------------------------------------------------------------


 

“Joint Venture” means a limited-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created or conducted through a separate legal entity) (excluding a Subsidiary)
now or hereafter formed or invested in by Holdings or any of its Subsidiaries
with another Person or Persons in order to conduct a common venture or
enterprise with such Person or Persons.

 

“Lead Arranger” shall mean Morgan Stanley Senior Funding, Inc., in its capacity
as Lead Arranger and Bookrunner, and any successor thereto.

 

“Lease” shall mean any lease, sublease, or other agreement pursuant to which a
Credit Party has a Leasehold.

 

“Leased Real Property” shall mean any Real Property that is the subject of a
Lease.

 

“Leasehold Waiver Properties” shall mean any Leased Real Property which has
Collateral located thereon or therein in excess of $10,000,000 as of the
Effective Date, as designated on Schedule 6.18 as “Leasehold Waiver Properties”.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule 1.01A, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
14.04(b).

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the wrongful failure of such Lender to
make available its portion of any Borrowing (ii) such Lender having been deemed
insolvent or having become the subject of a bankruptcy or insolvency proceeding
or a takeover by a regulatory authority, or (iii) such Lender having notified
the Administrative Agent and/or any Credit Party in writing (x) that it does not
intend to comply with its obligations under Section 2.01(a) in circumstances
where such non-compliance would constitute a breach of such Lender’s obligations
under such Section or (y) of the events described in preceding clause (ii).

 

“LIBO Rate” means, with respect to any Loan for any Interest Period, the greater
at any time of (a) (x) the rate per annum appearing on Page BBAM 1 on the
Bloomberg Service (or on any successor or substitute page of such service, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity of three months or (y) if the rate referred to in
clause (x) is not available at such time for any reason, then the rate at which
dollar deposits of $5,000,000 with a maturity of three months are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days before the beginning of such Interest Period and (b) 2.00% per
annum.

 

19

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan” shall mean each Initial Loan and each Extended Loan.

 

“Loan Proportionate Amount” shall mean, with respect to any Net Cash Proceeds, a
percentage of such Net Cash Proceeds equal to a fraction the numerator of which
is the aggregate principal amount of Loans then outstanding and the denominator
of which is the aggregate principal amount of all Second Lien Indebtedness then
outstanding (including the Loans)  which requires a repayment (or offer to
repay) same with such Net Cash Proceeds.

 

“Margin Regulations” shall mean Regulation T, Regulation U and Regulation X.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Holdings and its Subsidiaries taken
as a whole, (b) the Collateral or the Administrative Agent’s Liens (on behalf of
itself and the Lenders) on the Collateral or the priority of such Liens, or
(c) the validity or enforceability of this Agreement or any of the other Bridge
Loan Documents or the rights and remedies, taken as a whole, of the
Administrative Agent, the Issuing Lenders or the Lenders hereunder or
thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Interest Rate Protection
Agreements or Other Hedging Agreements, of any one or more of the Credit Parties
and their Subsidiaries in an aggregate principal amount exceeding $50,000,000
outstanding at the time of determination.  For purposes of determining Material
Indebtedness, the “obligations” of any Credit Party or any Subsidiary in respect
of any Interest Rate Protection Agreements or Other Hedging Agreements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Credit Party or such Subsidiary would be required to pay
if such Interest Rate Protection Agreement or Other Hedging Agreement were
terminated at such time.

 

“Maturity Date” shall mean the Initial Maturity Date or the Final Maturity Date,
as the case may be.

 

“Maximum Rate” shall have the meaning provided in Section 14.19.

 

“Merger” shall mean the merger of Target with and into Mergersub, with Target
being the surviving corporation of such merger.

 

“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of March 12, 2010, by and between Holdings, Mergersub and Target, as amended,
waived or otherwise modified from time to time but without any modifications,
waivers or amendments thereof or any consents thereunder that are materially
adverse to the Lenders (including, without limitation, any of the foregoing that
results in an increase in the aggregate

 

20

--------------------------------------------------------------------------------


 

consideration (except for any increase to the extent consisting solely of
additional shares of common stock of Holdings) or the allowance of any
additional permitted dividends) unless consented to by the Lead Arranger.

 

“Merger Agreement Date” shall mean March 12, 2010.

 

“Merger Closing Date” shall mean the date of the consummation of the Merger.

 

“Merger Documents” shall mean the Merger Agreement and all other agreements and
documents relating to the Merger, as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Mergersub” shall mean Composite Merger Corporation, a Maryland corporation and
a Wholly-Owned Subsidiary of the Borrower.

 

“Minimum Borrowing Amount” shall mean for Initial Loans, $5,000,000 (or, if
less, the remaining Total Commitment).

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent, Administrative Agent and the Lenders, substantially in the
form of Exhibit L (with such changes as the Collateral Agent, based on advice of
counsel, believes are reasonably desirable, including given the local law of the
jurisdiction in which the respective real property is located), on any Mortgaged
Property; provided, however, that any Mortgage encumbering a Mortgaged Property
located in a Mortgage Tax State shall expressly state that the amount secured
thereby shall be limited to either (i) 115% of the reasonably estimated fair
market value of the applicable Mortgaged Property or (ii) the allocated amount
based on the allocation formula customarily in use in the applicable state, in
Collateral Agent’s reasonable discretion.

 

“Mortgage Policy” shall mean an ALTA loan policy of title insurance (Form 2006).

 

“Mortgage Tax State” shall mean each state that imposes a mortgage tax,
intangible tax or other similar tax (other than immaterial amounts) on a
mortgage of real property located in such state.

 

“Mortgaged Property” shall mean any Owned Real Property of any Credit Party
which is subject to a Mortgage pursuant to the terms hereof.

 

“MS&Co.” shall mean Morgan Stanley & Co. Incorporated.

 

“MSSF” shall mean Morgan Stanley Senior Funding, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA.

 

21

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, if in connection with (a) an Asset Sale, the Net Sale
Proceeds therefrom, (b) a Recovery Event, the cash proceeds received net of
(without duplication) (i) reasonable costs, fees and expenses incurred and
payable by Holdings or its respective Subsidiary in connection therewith (in
each case, paid to non-Affiliates), (ii) the principal amount of Indebtedness
under the First Lien Credit Agreement or any other Indebtedness (other than any
Second Lien Indebtedness) that is secured by a senior Lien on such asset, in
each case to the extent that such Indebtedness is required to be (and is) repaid
in connection with such Recovery Event, (iii) federal, state, provincial,
foreign and local Taxes and other Taxes paid or reasonably estimated to be
payable in connection with such Recovery Event or (c) an equity issuance or the
issuance or incurrence of Indebtedness, cash proceeds received net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees, costs, commissions, premiums, fees and
expenses incurred in connection therewith (in each case, paid to
non-Affiliates).

 

“Net Sale Proceeds” shall mean for any sale or other disposition of assets
(other than pursuant to a Recovery Event), the gross cash proceeds (including
any cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such sale
or other disposition of assets, net of (i) reasonable transaction costs
(including, without limitation, any underwriting, brokerage or other customary
selling commissions, reasonable legal, advisory and other fees and expenses
(including title and recording expenses), associated therewith and sales, VAT
and transfer taxes arising therefrom), (ii)  any reserves in accordance with
GAAP against any liabilities relating to the assets sold or otherwise disposed
of, (iii) the amount of such gross cash proceeds required to be used to
permanently repay Indebtedness under the First Lien Credit Agreement or any
other Indebtedness (other than Second Lien Indebtedness) which is secured (on a
senior basis) by the respective assets which were sold or otherwise disposed of,
and (iv)  federal, state, provincial, foreign and local Taxes and other Taxes
paid or reasonably estimated to be payable in connection with such sale or other
disposition; provided, however, that such gross proceeds shall not include any
portion of such gross cash proceeds which Holdings determines in good faith
should be reserved for post-closing adjustments (to the extent Holdings delivers
to the Administrative Agent a certificate signed by an Authorized Officer as to
such determination), it being understood and agreed that on the day that all
such post-closing adjustments have been determined (which shall not be later
than six months following the date of the respective asset sale), the amount (if
any) by which the reserved amount in respect of such sale or disposition exceeds
the actual post-closing adjustments paid by Holdings or any of its Subsidiaries
shall constitute Net Sale Proceeds on such date received by Holdings and/or any
of its Subsidiaries from such sale or other disposition.

 

“90% Condition” shall have the meaning provided in the Transaction Summary.

 

“Nitrogen Servicing Agreement” shall mean that certain Amended and Restated
General and Administrative Services Agreement Regarding Services, dated as of
October 23, 2007, between Target and Terra Nitrogen GP Inc., as same may be
amended, modified or supplemented from time to time, but without giving effect
to any such amendments, modifications, supplements or waivers which, taken as a
whole, are materially adverse to the Credit Parties.

 

22

--------------------------------------------------------------------------------


 

“NOL Agreement” shall mean that certain Net Operating Loss Agreement, dated
August 16, 2005, by and among Holdings, the Borrower and the Members (as defined
therein).

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Note” shall have the meaning provided in Section 2.05(a).

 

“Notes” shall have the meaning provided in Section 2.05(a).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

“Notice Office” shall mean the office of the Administrative Agent located at 1
Pierrepont Plaza, Brooklyn, NY 11201, Attention: Stephen Giacolone or such other
office or person as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Bridge Loan Document (including all interest which accrues after the
commencement of any case or proceeding in bankruptcy after the insolvency of, or
for the reorganization of Holdings or any of its Subsidiaries, whether or not
allowed in such case or proceeding).

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.

 

“Original Mortgaged Property” shall mean each Mortgaged Property designated on
Schedule 6.18 as an “Original Mortgaged Property”, it being understood that each
Owned Real Property of Holdings or any of its Subsidiaries (other than Target
and its Subsidiaries) which is required to become a Credit Party and with a fair
market value reasonably estimated to be in excess of $30,000,000, other than the
Original Mortgage Tax State Properties, shall be set forth as an “Original
Mortgaged Property” on said Schedule 6.18.

 

“Original Mortgage Tax State Properties” shall mean each Owned Real Property
designated on Schedule 6.18 as an “Original Mortgage Tax State Property”, it
being understood and agreed that the Owned Real Property so designated have fair
market values reasonably estimated to exceed $30,000,000 but shall be located in
the States of Florida and Oklahoma, which are Mortgage Tax States on the
Effective Date.  It is further understood and agreed that such properties shall
only be required to become Mortgaged Properties, in accordance with
Section 10.10(c), if the Qualified Equity Trigger Date does not occur on or
prior to September 30, 2010.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

23

--------------------------------------------------------------------------------


 

“Other Lender” shall have the meaning provided in Section 10.15(a).

 

“Other Lender Notice” shall have the meaning provided in Section 10.15(a).

 

“Owned Real Property” shall mean any Real Property that is owned in fee simple
by a Credit Party.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended.

 

“Payment Office” shall mean the office of the Administrative Agent located at 1
Pierrepont Plaza, Brooklyn, NY 11201, Attention: Stephen Giacolone or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes, assessments or governmental
charges or levies that are not yet due and payable or are being contested in
compliance with Section 10.04;

 

(b)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
suppliers’, processors’, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than sixty (60) days or are being contested in compliance with
Section 10.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations (other than Liens arising under ERISA);

 

(d)           utility deposits and deposits made to secure the performance of
bids, tenders, contracts, leases, statutory obligations, surety and appeal bonds
(or deposits made to otherwise secure an appeal, stay or discharge in the course
of legal proceeding), performance or completion bonds and other obligations of a
like nature or other cash deposits required to be made, in each case in the
ordinary course of business;

 

(e)           judgment liens and judicial attachment liens in respect of
judgments that do not constitute an Event of Default under clause (k) of
Section 12;

 

(f)            recorded or unrecorded easements, rights-of-way, covenants,
conditions, restrictions, leases, licenses, reservations, subdivisions, and
similar encumbrances of any kind or rights of others for rights-of-way,
utilities and other similar purposes, or zoning, building, subdivision,
environmental regulations, or other restrictions as to the use of owned or
leased real property and minor defects and irregularities in title on real
property that do not secure any monetary obligations and do not materially
affect the ability of the applicable Credit Party or Subsidiary to operate the
affected property in the ordinary conduct of business;

 

24

--------------------------------------------------------------------------------


 

(g)           any exceptions to title set forth in any Mortgage Policy delivered
pursuant to Section 6.18(ii), all of which exceptions shall be acceptable to the
Administrative Agent in its reasonable discretion;

 

(h)           any matters disclosed on any survey, aerial survey, ExpressMap or
equivalent photographic depiction delivered pursuant to Section 6.18(iv), all of
which matters shall be acceptable to the Administrative Agent in its reasonable
discretion;

 

(i)            any interest or title, and any encumbrances thereon, of a lessor
or sublessor under any Lease entered into by a Credit Party or Subsidiary as a
lessee or sublessee;

 

(j)            Liens described in Section 11.02(ii); and

 

(k)           Liens granted pursuant to any First Lien Credit Document or in
respect of Permitted Refinancing Indebtedness incurred in respect thereof (or in
respect of a previous issue of such Permitted Refinancing Indebtedness) (all of
which shall be subject to the terms and conditions of the Intercreditor
Agreement).

 

“Permitted Investments” means:

 


(A)      INVESTMENTS IN DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA OR
CANADA OR OF ANY AGENCY OR INSTRUMENTALITY THEREOF WHOSE OBLIGATIONS CONSTITUTE
FULL FAITH AND CREDIT OBLIGATIONS OF THE UNITED STATES OF AMERICA OR CANADA,
PROVIDED THAT ANY SUCH OBLIGATIONS SHALL MATURE WITHIN ONE YEAR OF THE DATE OF
ISSUANCE THEREOF;


 


(B)      INVESTMENTS IN COMMERCIAL PAPER RATED AT LEAST AA2 BY MOODY’S AND AT
LEAST A BY S&P MATURING WITHIN ONE YEAR OF THE DATE OF ISSUANCE THEREOF;


 


(C)      INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKERS’ ACCEPTANCES AND TIME
DEPOSITS ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT
ACCOUNTS ISSUED OR OFFERED BY, ANY UNITED STATES OR CANADIAN COMMERCIAL BANK OR
ANY LENDER (OR AFFILIATE THEREOF) HAVING CAPITAL AND SURPLUS OF NOT LESS THAN
$100,000,000 WHICH HAVE A MATURITY OF ONE YEAR OR LESS OR, IN THE CASE OF
BANKERS’ ACCEPTANCES ENDORSED BY ANY LENDER (OR AFFILIATE THEREOF) OR OTHER SUCH
COMMERCIAL BANK, MATURING WITHIN SIX MONTHS OF THE DATE OF ACCEPTANCE;


 


(D)      INVESTMENTS IN REPURCHASE OBLIGATIONS, INCLUDING WHOLE MORTGAGE LOANS,
WITH A TERM OF NOT MORE THAN 30 DAYS FOR UNDERLYING SECURITIES OF THE TYPES
DESCRIBED IN SUBSECTION (A) ABOVE ENTERED INTO WITH ANY BANK MEETING THE
QUALIFICATIONS SPECIFIED IN SUBSECTION (C) ABOVE, PROVIDED ALL SUCH AGREEMENTS
REQUIRE PHYSICAL DELIVERY OF THE SECURITIES SECURING SUCH REPURCHASE AGREEMENT,
EXCEPT THOSE DELIVERED THROUGH THE FEDERAL RESERVE BOOK ENTRY SYSTEM;


 


(E)      INVESTMENTS IN DUTCH AUCTION RESET SECURITIES WITH A RESET DATE NO
GREATER THAN 180 DAYS RATED AT LEAST AA BY MOODY’S AND AT LEAST A BY S&P;


 


(F)       MARKETABLE GENERAL OBLIGATIONS OF A STATE OR MUNICIPALITY OF THE
UNITED STATES OR A PROVINCE OR MUNICIPALITY OF CANADA, OR ANY POLITICAL
SUBDIVISION OF ANY OF THE FOREGOING, UNCONDITIONALLY SECURED BY THE FULL FAITH
AND CREDIT OF SUCH STATE, MUNICIPALITY,

 

25

--------------------------------------------------------------------------------


 


PROVINCE OR POLITICAL SUBDIVISION AND MARKETABLE CORPORATE DEBT SECURITIES
HAVING AN A CREDIT RATING OR BETTER BY S&P OR MOODY’S INVESTORS SERVICE OR, IN
THE CASE OF SUCH OBLIGATIONS OF A PROVINCE OR A POLITICAL SUBDIVISION OF CANADA,
AN EQUIVALENT RATING FROM DOMINION BOND RATING SERVICE; AND


 


(G)      INVESTMENTS IN MONEY MARKET FUNDS THAT INVEST 95% OF THEIR ASSETS IN
INVESTMENTS OF THE TYPE DESCRIBED IN THE IMMEDIATELY PRECEDING SUBSECTIONS (A),
(B), (C), (D), (E) AND (F) ABOVE.


 

“Permitted Liens” shall have the meaning provided in Section 11.02.

 

“Permitted Notes” shall mean Permitted Second Lien Notes or Permitted Unsecured
Notes.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to Holdings, the
Borrower or any of their respective Subsidiaries, any refinancing, replacement,
refunding, renewal or extension of any Indebtedness, in whole or in part, of
such Person from time to time; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not, or in the case of any revolving
facility, the commitments thereunder do not, exceed the principal amount (or
accreted value, if applicable) or in the case of any revolving facility, the
commitments thereunder (so long as such commitments could have been fully drawn
with no violation of this Agreement), of the Indebtedness so modified,
refinanced, replaced, refunded, renewed or extended (the “Refinanced Debt”)
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, replacement, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder (so long as such commitments could have been fully drawn with no
violation of this Agreement), (b) the Indebtedness resulting from such
refinancing, replacement, refunding, renewal or extension (the “Refinancing
Debt”) has a final maturity date the same as or later than the final maturity
date of, and, other than in the case of a revolving facility, has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Refinanced Debt, (c) to the extent such Refinanced Debt is
subordinated in right of payment to the Obligations, such Refinancing Debt is
subordinated in right of payment to the Obligations on terms, when taken as a
whole, in all material respects at least as favorable to the Lenders as those
contained in the documentation governing the Refinanced Debt, (d) if the
Refinanced Debt is secured, the Refinancing Debt shall be unsecured or secured
only by assets (including the same after-acquired assets) that secured (or are
required to secure) such Refinanced Debt; provided that (x) if the Refinanced
Debt consists of Indebtedness described in Section 11.01(i)(B) or 11.01(ii) or
Refinancing Debt previously incurred in respect thereof (or in respect of any
Refinancing Debt which has successively refinanced Indebtedness originally
incurred under Section 11.01(i)(B) or 11.01(ii)), such Refinancing Debt may be
secured by the First Lien Collateral (but only if the Refinanced Debt was so
secured) on a First Lien Basis (if the Refinanced Debt was so secured) or by the
Collateral on a Second Lien Basis (if the Refinanced Debt was secured on either
a First Lien Basis or Second Lien Basis), and in each such case the respective
Refinancing Debt must be subject to the terms of the Intercreditor Agreement
(whether as First Lien Indebtedness or Second Lien Indebtedness) pursuant to
arrangements (including a joinder agreement) reasonably satisfactory to the
Administrative  Agent and may be secured by (and only by) any First Lien

 

26

--------------------------------------------------------------------------------


 

Collateral or Collateral, as the case may be, on the terms provided in the
Intercreditor Agreement and (y) if the Refinanced Debt consists of Indebtedness
described in Section 11.01(ii) or Refinancing Debt previously incurred in
respect thereof (or in respect of any Refinancing Debt which has successively
refinanced Indebtedness originally incurred under Section 11.01(ii)) and is to
be secured, such Refinancing Debt may be secured by the Collateral (but only if
the Refinanced Debt was so secured) on a Second Lien Basis (if the Refinanced
Debt was secured on a Second Lien Basis) and in each case the respective
Refinancing Debt must be subject to the terms of the Intercreditor Agreement
pursuant to arrangements (including a joinder agreement) reasonably satisfactory
to the Administrative Agent and may be secured by (and only by) any Collateral
which also secures the Obligations on the terms provided for Second Lien
Indebtedness in the Intercreditor Agreement, (f) the terms and conditions
(including, if applicable, as to collateral, covenants and events of default but
excluding as to interest rate, redemption premium, and other pricing provisions)
of any such Refinancing Debt, taken as a whole, are not materially less
favorable to the Credit Parties or the Lenders than the terms and conditions of
the Refinanced Debt and (g) neither the direct obligors nor the guarantors of
any Permitted Refinancing Indebtedness may be different (except in each case if
less extensive; provided that after-acquired or created Subsidiaries, and
Subsidiaries that cease to qualify for exceptions contained in such Refinanced
Debt that entitled such Subsidiaries to not become guarantors thereunder, may be
required to become guarantors on substantially the same terms as applied to the
respective Refinanced Debt) than those which apply to the relevant Refinanced
Debt.

 

“Permitted Sale and Leaseback Transaction” means an arrangement entered into by
the Borrower or any of its Subsidiaries with any Person providing for the
Borrower or such Subsidiary to lease or rent property, plant and equipment that
the Borrower or such Subsidiary has or will sell or otherwise transfer to such
Person, provided that the aggregate value of property, plant and equipment sold
or otherwise transferred pursuant to such arrangements shall not exceed
$20,000,000 during any Fiscal Year.

 

“Permitted Second Lien Notes” shall mean secured Indebtedness incurred by the
Borrower or Holdings and issued under an indenture or similar governing
instrument in a registered public offering or a Rule 144A or other private
placement transaction or other transaction not subject to registration under the
Securities Act in the form of one or more series of second lien secured notes;
provided that (i) such Indebtedness may only be secured by Collateral on a
Second Lien Basis, and shall not be secured by any property or assets of
Holdings, the Borrower or any of their respective Subsidiaries other than the
Collateral; (ii) such Indebtedness does not mature or have scheduled
amortization or other required payments of principal prior to the Final Maturity
Date, (iii) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (iv) such Indebtedness is
not guaranteed by any Person other than the Credit Parties, (v) such
Indebtedness and the indenture or other governing instrument applicable thereto
does not contain covenants, events of default, or other terms and conditions
that, when taken as a whole, are materially more restrictive to the Credit
Parties than the terms of this Agreement (it being understood that the
limitations on indebtedness covenant contained therein may take into account
permanent repayments of Indebtedness which have occurred after the Effective
Date), and (vi) the holders of such Indebtedness pursuant to the

 

27

--------------------------------------------------------------------------------


 

indenture or other instrument governing such Indebtedness (or a trustee, agent
or other representative on their behalf) shall have become party to the
Intercreditor Agreement.

 

“Permitted Unsecured Notes” shall mean senior unsecured or unsecured
subordinated Indebtedness incurred by the Borrower or Holdings and issued under
an indenture or similar governing instrument in a registered public offering or
a Rule 144A or other private placement transaction or other transaction not
subject to registration under the Securities Act in the form of one or more
series of senior unsecured or unsecured subordinated notes; provided that
(i) such Indebtedness does not mature or have scheduled amortization or other
required payments of principal prior to the date that is one year after the
Final Maturity Date, (ii) such Indebtedness is not guaranteed by any Person
other than the Credit Parties, (iii) such Indebtedness and the indenture or
other governing instrument applicable thereto does not contain covenants, events
of default, or other terms and conditions that, when taken as a whole, are
materially more restrictive to the Credit Parties than the terms of this
Agreement (it being understood that the limitations on indebtedness covenant
contained therein may take into account permanent repayments of Indebtedness
which have occurred after the Effective Date) and (iv) such Indebtedness is not
secured by any Lien on any property or assets of Holdings, the Borrower or any
of their respective Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Phosphogypsum Stack Liability” means the present value of the estimated cost of
closing phosphogypsum stacks based upon formal closure plans for closure,
wastewater management, long-term maintenance and monitoring, as reported in
Holdings’s financial statements in accordance with GAAP.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning provided in Section 10.01.

 

“Pooling Agreement” means that certain Spare Parts Pooling Agreement, dated as
of August 15, 1968, by and among Commercial Solvents Corporation, First Nitrogen
Corporation, the Borrower (formerly known as Central Farmers Fertilizer
Company), Miscoa and Triad Chemical, as amended, restated, supplemented or
otherwise modified from time to time, but without giving effect to any
amendments, restatements, supplements or other modifications which, taken as a
whole, are materially adverse to the Credit Parties.

 

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

 

28

--------------------------------------------------------------------------------


 

“Prior Merger Agreement” shall mean the Agreement and Plan of Merger, dated as
of February 12, 2010, by and among Yara International ASA, a Norwegian public
company limited by shares, Yukon Merger Sub, Inc., a Maryland corporation, and
Target.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to any Acquisition (including the Terra
Acquisition) and any Significant Asset Sale consummated after the first day of
the relevant Test Period and on or prior to the last day of the relevant Test
Period, as if same had occurred on the first day of the respective Test Period,
in each case with such pro forma adjustments as would be permitted to be
reflected in pro forma financial information complying with the requirements of
Article 11 of Regulation S-X under the Securities Act (and the interpretations
of the SEC thereunder) (collectively, the “S-X Adjustments”).

 

“Projections” has the meaning assigned to such term in Section 10.01(e).

 

“Public Lender” shall have the meaning provided in Section 10.01.

 

“Qualified Equity Trigger Date” shall mean the first date occurring on or after
the Initial Borrowing Date upon which Holdings shall have issued its Equity
Interests (excluding any issuances of Disqualified Equity Interests, all Equity
Interests issued as part of the consideration for the Transaction and any
issuances of Equity Interests before the Initial Borrowing Date), whether
pursuant to one or more offerings, in return for cash consideration where the
gross cash proceeds received by Holdings therefrom aggregate at least
$750,000,000 and where all Net Cash Proceeds therefrom have actually been
applied to repay outstanding principal of Loans (or, if issued prior to the
Merger Closing Date, to reduce on a dollar-for-dollar basis the Total
Commitment); provided that if the Qualified Equity Trigger Date does not occur
on or prior to September 30, 2010 then it shall not thereafter occur.

 

“Qualified Preferred Stock” shall mean any Preferred Equity of Holdings so long
as the terms of any such Preferred Equity (v) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to the
first anniversary of the then latest Maturity Date (in each case determined
without regard to the provisos in the component defined terms used in such
definition), (w) do not require the cash payment of dividends or distributions
that would otherwise be prohibited by the terms of this Agreement or any other
agreement or contract of Holdings or any of its Subsidiaries, (x) do not contain
any covenants (other than periodic reporting requirements), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of Holdings, or liquidations involving Holdings,
and (z) are otherwise reasonably satisfactory to the Administrative Agent.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

 

“RCRA” shall mean the Resource Conservation and Recovery Act.

 

29

--------------------------------------------------------------------------------


 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by Holdings or any of its Subsidiaries
of any cash insurance proceeds or condemnation awards payable (i) by reason of
thief, loss, physical destruction, damage, taking or any similar event with
respect to any property or assets of Holdings or any of its Subsidiaries and/or
(ii) under any policy of casualty insurance; provided that a Recovery Event
shall not include any receipt (for a single event or series of related events)
of less than $10,000,000.

 

“Refinanced Debt” shall have the meaning provided in the definition of Permitted
Refinancing Indebtedness.

 

“Refinancing” shall mean the Borrower Refinancing and the Target Refinancing.

 

“Refinancing Debt” shall have the meaning provided in the definition of
Permitted Refinancing Indebtedness.

 

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the payoff of existing
indebtedness pursuant to the Refinancing and the termination of the agreements
relating thereto and the Liens securing the same.

 

“Register” shall have the meaning provided in Section 14.15.

 

“Registration Rights Agreement” shall have the meaning provided in
Section 10.15(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

30

--------------------------------------------------------------------------------


 

“Requesting Bridge Lenders” at any time shall mean Lenders holding at least
$50,000,000 aggregate principal amount of Initial Loans or Extended Loans.

 

“Requesting Bridge Lenders Exchange Request” shall have the meaning provided in
Section 10.15(a).

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Commitments at such time and outstanding principal of Loans at
such time represents at least a majority of the sum of all outstanding Loans and
Commitments of Non-Defaulting Lenders.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, principal accounting officer, chief financial officer, chief
internal general counsel, treasurer or controller of such Person.

 

“Restricted” shall mean, when referring to cash or Permitted Investments of
Holdings or any of its Subsidiaries, that such cash or Permitted Investments
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of Holdings or of any such Subsidiary (unless such appearance is
related to the First Lien Credit Documents or Liens created thereunder or Liens
securing Second Lien Indebtedness on a Second Lien Basis), (ii) are subject to
any Lien in favor of any Person other than (x) Liens described in clauses (xii)
and (xix) of Section 11.02 or in clauses (a) or (e) of the definition of
Permitted Encumbrances (in each case so long as no consensual Lien has been
created with respect to such cash or Permitted Investments) and (y) Liens
securing First Lien Indebtedness and Second Lien Indebtedness incurred as
permitted hereunder and subject to the terms of the Intercreditor Agreement or
(iii) are subject to binding contractual or legal obligations that result in
such cash or Permitted Investments being not otherwise generally available for
use by Holdings or such Subsidiary.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Credit Party or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in any Credit Party
or any Subsidiary.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.

 

“S-X Adjustments” shall have the meaning provided in the definition of Pro Forma
Basis.

 

“SEC” shall have the meaning provided in Section 6.14.

 

“Second Lien Basis” shall mean the securing of Second Lien Indebtedness on a
junior and subordinated basis to the securing of First Lien Indebtedness, in
accordance with the terms of the Intercreditor Agreement.

 

31

--------------------------------------------------------------------------------


 

“Second Lien Indebtedness” shall mean and include (x) the Loans and (y) any
Permitted Refinancing Indebtedness secured by Collateral on a Second Lien Basis
and incurred in respect of Indebtedness described in preceding clause (x) (or in
respect of a previous issue of Permitted Refinancing Indebtedness originally
incurred in respect thereof), in each case so long as the respective
Indebtedness is provided to be secured on a Second Lien Basis.

 

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

 

“Section 11.04(viii) Investments” shall have the meaning provided in
Section 11.04(viii).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Secured Obligations” shall mean all Obligations and all other Secured
Obligations under, and as defined in, the Security Documents.

 

“Securities” shall have the meaning provided in Section 10.14.

 

“Securities Accounts” shall have the meaning provided in the Guaranty and
Collateral Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Securities Offering” shall have the meaning provided in Section 10.14.

 

“Security Document” shall mean and include each of the Guaranty and Collateral
Agreement, the Foreign Pledge Agreements (if any), each Mortgage and, after the
execution and delivery thereof, each Additional Security Document and any other
documents granting a Lien upon the assets or property of a Credit Party as
security for payment of the Obligations.

 

“Shares” has the meaning set forth in the Transaction Summary.

 

“Significant Asset Sale” shall mean each Asset Sale where the gross
consideration received therefor by Holdings and its respective Subsidiaries
(taking the Net Sale Proceeds therefrom plus the fair market value (as
reasonably determined by the Borrower) of any non-cash consideration received)
equals or exceeds $20,000,000.

 

“Specified Representations” shall have the meaning provided in Section 6.02.

 

“Spread” shall mean 8.00%; provided that if the Loans are not repaid in full
within 30 days following the Initial Borrowing Date, the Spread otherwise in
effect will increase by 1.00% on the first day of the immediately succeeding 30
day period and shall thereafter increase by an additional 1.00% at the beginning
of each 30 day period thereafter.

 

32

--------------------------------------------------------------------------------


 

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board).  Such
reserve percentages will include those imposed pursuant to such Regulation D. 
Loans will be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation.  The Statutory Reserve Adjustment
will be adjusted automatically on and as of the effective date of any change in
any applicable reserve percentage.

 

“Stock Certificates” means Collateral consisting of Stock Certificates
representing capital stock of the Target and its subsidiaries or Holdings and
its Subsidiaries required as Collateral pursuant to the Security Documents.

 

“Subsidiaries Guaranty” shall mean the guaranty of the Subsidiary Guarantors
pursuant to Article II of the Guaranty and Collateral Agreement.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% of the total voting power of the
equity interests therein at the time.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Holdings; provided, however, that each
Excluded Subsidiary shall not be considered a Subsidiary for purposes of this
Agreement, except that each Excluded Subsidiary shall be considered a Subsidiary
for purposes of calculating the Interest Coverage Ratio, the Total Leverage
Ratio and Excess Cash Flow and for purposes of the accounting and financial
terms used in connection with making such calculations.

 

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
Holdings (other than the Borrower and, for the avoidance of doubt, Excluded
Subsidiaries, Inactive Subsidiaries and Agreed Non-Guarantor Subsidiaries) (in
each case, whether existing on the Initial Borrowing Date or established,
created or acquired after the Initial Borrowing Date) which has executed the
Guaranty and Collateral Agreement or has become a party thereto by executing a
joinder as required pursuant to Section 10.10, unless and until such time as the
respective Subsidiary is released from all of its obligations under the
Subsidiaries Guaranty in accordance with the terms and provisions of the
Guaranty and Collateral Agreement.

 

“Suspension Notice” shall have the meaning provided in Section 10.15(e).

 

“Target” shall mean Terra Industries Inc., a Maryland corporation.

 

33

--------------------------------------------------------------------------------


 

“Target Existing Notes” shall mean the 7.75% senior notes of Target Sub due
2019.

 

“Target Existing Notes Indenture” shall have the meaning provided in
Section 10.13(b).

 

“Target Mortgaged Property” shall mean each Owned Real Property of Target or any
of its Subsidiaries designated as a “Target Mortgaged Property” on Schedule
6.18.

 

“Target Notes Blocked Amount” shall mean an amount equal to (x) the sum of the
aggregate principal amount of outstanding Target Existing Notes and the premiums
which would be payable thereon at such time based on the assumption that the
aggregate premiums payable for all Target Existing Notes shall equal
$145,000,000 less (y) $250,000,000.

 

“Target Refinancing” shall have the meaning provided in Section 10.13(b).

 

“Target Sub” shall mean Terra Capital Inc., a Delaware corporation and
wholly-owned subsidiary of Target.

 

“Taxes” shall have the meaning provided in Section 5.04(a).

 

“Term Loan” shall mean the “Term Loan” as defined in the First Lien Credit
Agreement.

 

“Term Loan Blocked Amount” shall mean, at any time of determination, the lesser
of (x) the Blocked Amount at such time and (y) the  total unfunded Term Loan
Commitments (as defined in the First Lien Credit Agreement) less $100,000,000.

 

“Terra Acquisition” has the meaning set forth in the Transaction Summary.

 

“Terra Canada” shall mean Terra International (Canada) Inc., a corporation
organized under the laws of Ontario, Canada.

 

“Terra Capital” shall mean Terra Capital, Inc., a Delaware corporation.

 

“Terra Express” shall mean Terra Express, Inc. a Delaware corporation.

 

“Terra Real Estate” shall mean Terra Real Estate Development Corporation an Iowa
corporation.

 

“Terra Nitrogen” shall mean Terra Nitrogen Limited Partnership, a Delaware
limited partnership.

 

“Test Period” shall mean each period of four consecutive Fiscal Quarters of
Holdings then last ended, in each case taken as one accounting period.

 

“Title Insurance Company” shall mean First American Title Insurance Company and
its affiliated companies or such other title insurance or abstract company as
shall be selected by the Credit Parties and reasonably approved by the
Collateral Agent.

 

34

--------------------------------------------------------------------------------


 

“TNCLP” shall mean Terra Nitrogen Company, L.P., a Delaware limited partnership.

 

“Top-Off Purchases” has the meaning set forth in the Transaction Summary.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with the definition of “Pro Forma Basis” contained herein.

 

“Total Yield Cap” means, as at any date of a Securities Offering pursuant to a
Demand Notice, a rate equal to the sum of (x) 12.50% plus (y) the number of
basis points per annum, if any, but not to exceed 100 basis points, by which the
all-in yield to worst implied by the opening bid level of the Merrill Lynch US
High Yield Master II Index (or its on-the-run successor) has increased between
March 10, 2010 and the respective date of the consummation of a Securities
Offering pursuant to a Demand Notice (for purposes of determining such implied
spread, using the OID equivalent applicable to such index (or its successor) to
equate to an interest rate spread in a manner satisfactory to the Lead
Arranger), plus (z) 100 basis points if Holdings shall not have received a
corporate rating of at least BB- from S&P and a corporate family rating of at
least Ba3 from Moody’s, in each case with at least stable outlook.

 

“Transaction” shall mean, collectively, (i) the consummation of the Exchange
Offer and the other transactions contemplated by the Exchange Offer Documents,
(ii) the consummation of one or more Top-Off Purchases as contemplated by the
Transaction Summary, (iii) the consummation of the Merger, (iv) the consummation
of the Refinancing, (v) the execution, delivery and performance by each Credit
Party of the First Lien Credit Documents to which it is a party, and the
extensions thereunder and use of proceeds thereof, (vi) the incurrence of
Indebtedness  permitted pursuant to Section 11.01(ii) and the use of the
proceeds thereof, and (vii) the payment of all fees and expenses in connection
with the foregoing, with the foregoing transactions to be consummated
substantially in accordance with the Transaction Summary.

 

“Transaction Summary” shall mean the transaction summary attached hereto as
Schedule 1.01B.

 

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time, of
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

35

--------------------------------------------------------------------------------


 

“UCC Filing Collateral” means Collateral consisting solely of assets of the
Credit Parties for which a security interest can be perfected by filing a
Uniform Commercial Code financing statement.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unrestricted” shall mean, when referring to cash or Permitted Investments, that
same are not Restricted.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Preferred Equity, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Preferred
Equity multiplied by the amount of such payment; by (b) the sum of all such
payments.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person which is (i) a corporation 100% of whose capital stock is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
or (ii) a partnership, limited liability company, association, joint venture or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person has a 100% equity interest at such time (other than, in the case
of a Foreign Subsidiary of the Borrower with respect to the preceding clauses
(i) and (ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than the Borrower and its Subsidiaries
under applicable law).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Woodward Plant Expansion” shall mean the planned expenditures as of the Initial
Borrowing Date with respect to the expansion and upgrade of UAN capacity at the
Woodward, Oklahoma nitrogen manufacturing facility owned by a Subsidiary of
Target.

 

1.02.        Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Bridge Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.

 


(B)      AS USED HEREIN AND IN THE OTHER BRIDGE LOAN DOCUMENTS, AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
(I) ACCOUNTING TERMS NOT DEFINED IN SECTION 1.01 SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”, “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”,
(III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE, ISSUE, ASSUME
OR BECOME LIABLE IN RESPECT OF (AND THE WORDS “INCURRED” AND “INCURRENCE” SHALL
HAVE CORRELATIVE MEANINGS), (IV) UNLESS THE CONTEXT OTHERWISE REQUIRES, THE
WORDS “ASSET” AND

 

36

--------------------------------------------------------------------------------


 


“PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER
TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH,
EQUITY INTERESTS, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD INTERESTS AND
CONTRACT RIGHTS, (V) THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING
AND EFFECT AS THE WORD “SHALL”, AND (VI) UNLESS THE CONTEXT OTHERWISE REQUIRES,
ANY REFERENCE HEREIN (A) TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS AND (B) TO HOLDINGS, THE BORROWER OR ANY OTHER
CREDIT PARTY SHALL BE CONSTRUED TO INCLUDE HOLDINGS, THE BORROWER OR SUCH CREDIT
PARTY AS DEBTOR AND DEBTOR-IN-POSSESSION AND ANY RECEIVER OR TRUSTEE FOR
HOLDINGS, THE BORROWER OR ANY OTHER CREDIT PARTY, AS THE CASE MAY BE, IN ANY
INSOLVENCY OR LIQUIDATION PROCEEDING.


 


(C)      ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED
(SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS
SET FORTH HEREIN)..


 


(D)      THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 

SECTION 2.           Amount and Terms of Credit.

 

2.01.        The Commitments.  (a)  Subject to and upon the terms and conditions
set forth herein, each Lender with a Commitment severally agrees to make, at par
and any time and from time to time on or after the Initial Borrowing Date and on
or prior to the Merger Closing Date, a loan or loans (each, an “Initial Loan”
and, collectively, the “Initial Loans”) to the Borrower, which Initial Loans
(i) shall be denominated in Dollars and (ii) shall not be incurred on any date
occurring prior to the Merger Closing Date if, after giving effect to the making
of the respective Initial Loans and the related reductions to the Total
Commitment pursuant to Section 4.03(b)(x), the Bridge Loan Blocked Amount would
exceed the then remaining Total Commitment.

 


(B)      EACH LENDER AGREES THAT, IF THE INITIAL LOANS HAVE NOT BEEN REPAID IN
FULL PRIOR TO THE INITIAL MATURITY DATE, ON SUCH INITIAL MATURITY DATE THE THEN
OUTSTANDING PRINCIPAL AMOUNT OF EACH OF ITS INITIAL LOANS SHALL BE AUTOMATICALLY
CONVERTED INTO AN EXTENDED LOAN TO THE BORROWER (EACH, AN “EXTENDED LOAN” AND,
COLLECTIVELY, THE “EXTENDED LOANS”) IN AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
THE THEN OUTSTANDING PRINCIPAL AMOUNT OF SUCH INITIAL LOAN OR INITIAL LOANS;
PROVIDED THAT THE EXTENSION AS CONTEMPLATED IN THIS CLAUSE (B) SHALL NOT OCCUR
AND ALL INITIAL LOANS SHALL BE REQUIRED TO BE PAID IN FULL ON THE INITIAL
MATURITY DATE, IF (I) THERE THEN EXISTS ANY DEFAULT OR EVENT OF DEFAULT UNDER
SECTION 12(H) OR 12(I), (II) THERE EXISTS AT SUCH TIME ANY EVENT OF DEFAULT
HEREUNDER OR THE MATURITY OF THE INITIAL LOANS HAS THERETOFORE BEEN ACCELERATED
AS A RESULT OF THE OCCURRENCE OF ONE OR MORE EVENTS OF DEFAULT OR (III) THE
MERGER CLOSING DATE DID NOT OCCUR ON OR PRIOR TO OCTOBER 15, 2010.  IT IS
UNDERSTOOD AND AGREED THAT LOANS MAY ALSO, AT THE OPTION OF THE LENDERS AS
PROVIDED IN SECTION 10.15, BE REQUIRED TO BE EXCHANGED FOR EXCHANGE NOTES IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 10.15.  ALL EXTENDED LOANS AND
EXCHANGE NOTES SHALL BE DENOMINATED IN DOLLARS.

 

37

--------------------------------------------------------------------------------


 


(C)      ONCE REPAID, LOANS INCURRED HEREUNDER MAY NOT BE REBORROWED.


 

2.02.        Minimum Amount of Each Borrowing.  The aggregate principal amount
of each Borrowing of Loans shall not be less than the Minimum Borrowing Amount. 
More than one Borrowing may occur on the same date, but at no time shall there
be outstanding more than 10 Borrowings.

 

2.03.        Notice of Borrowing.  (a)  Whenever the Borrower desires to incur
Initial Loans hereunder, the Borrower shall give the Administrative Agent at the
Notice Office at least three Business Days’ (or, in the case of the Initial
Borrowing Date, same Business Day’s) prior notice of each Initial Loan to be
incurred hereunder, provided that any such notice shall be deemed to have been
given on a certain day only if given before 11:00 A.M. (New York City time) on
such day.  Each such notice (each, a “Notice of Borrowing”), except as otherwise
expressly provided in Section 2.10, shall be irrevocable and shall be in
writing, or by telephone promptly confirmed in writing, in the form of Exhibit A
or another form acceptable to the Administrative Agent, appropriately completed
to specify:  (i) the aggregate principal amount of the Initial Loans to be
incurred pursuant to such Borrowing, (ii) the date of such Borrowing (which
shall be a Business Day), and (iii) in the case of a Borrowing of Initial Loans
prior to the Merger Closing Date, detailed calculations of the Blocked Amount
(with a breakdown to show the B-1 Blocked Amount, the B-2 Blocked Amount and the
Term Loan Blocked Amount).  The Administrative Agent shall promptly give each
Lender notice of such proposed Borrowing, of such Lender’s proportionate share
thereof and of the other matters required by the immediately preceding sentence
to be specified in the Notice of Borrowing.

 


(B)      [INTENTIONALLY OMITTED].


 


(C)      WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO CONFIRM
IN WRITING ANY TELEPHONIC NOTICE OF ANY BORROWING OR PREPAYMENT OF LOANS, THE
ADMINISTRATIVE AGENT MAY ACT WITHOUT LIABILITY UPON THE BASIS OF TELEPHONIC
NOTICE OF SUCH BORROWING OR PREPAYMENT, AS THE CASE MAY BE, BELIEVED BY THE
ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED OFFICER OF THE
BORROWER, PRIOR TO RECEIPT OF WRITTEN CONFIRMATION.  IN EACH SUCH CASE, THE
BORROWER HEREBY WAIVES THE RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF
THE TERMS OF SUCH TELEPHONIC NOTICE OF SUCH BORROWING OR PREPAYMENT OF LOANS, AS
THE CASE MAY BE, ABSENT MANIFEST ERROR.


 


2.04.        DISBURSEMENT OF FUNDS.  NO LATER THAN 12:00 P.M.  (NEW YORK CITY
TIME) ON THE DATE SPECIFIED IN EACH NOTICE OF BORROWING (OR, IN THE CASE OF THE
INITIAL BORROWING DATE AS PERMITTED PURSUANT TO SECTION 2.03, NO LATER THAN
4:00 P.M. (NEW YORK CITY TIME)), EACH LENDER WITH A COMMITMENT WILL MAKE
AVAILABLE ITS PRO RATA PORTION (DETERMINED IN ACCORDANCE WITH SECTION 2.07) OF
EACH SUCH BORROWING REQUESTED TO BE MADE ON SUCH DATE.  ALL SUCH AMOUNTS WILL BE
MADE AVAILABLE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS AT THE PAYMENT
OFFICE, AND THE ADMINISTRATIVE AGENT WILL MAKE AVAILABLE TO THE BORROWER AT THE
PAYMENT OFFICE, OR TO SUCH OTHER ACCOUNT AS THE BORROWER MAY SPECIFY IN WRITING
PRIOR TO THE DATE OF SUCH BORROWING, THE AGGREGATE OF THE AMOUNTS SO MADE
AVAILABLE BY THE LENDERS.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN
NOTIFIED BY ANY LENDER PRIOR TO THE DATE OF BORROWING THAT SUCH LENDER DOES NOT
INTEND TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S PORTION OF
ANY BORROWING TO BE MADE ON SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH

 

38

--------------------------------------------------------------------------------


 


AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE OF BORROWING AND THE
ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO), IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH
CORRESPONDING AMOUNT IS NOT IN FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT
BY SUCH LENDER, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER SUCH
CORRESPONDING AMOUNT ON DEMAND FROM SUCH LENDER. IF SUCH LENDER DOES NOT PAY
SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND
THEREFOR, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND THE
BORROWER SHALL PAY ON DEMAND SUCH CORRESPONDING AMOUNT TO THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT ALSO SHALL BE ENTITLED TO RECOVER ON DEMAND
FROM SUCH LENDER OR THE BORROWER, AS THE CASE MAY BE, INTEREST ON SUCH
CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING
AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER UNTIL THE
DATE SUCH CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A
RATE PER ANNUM EQUAL TO (I) IF RECOVERED FROM SUCH LENDER, THE OVERNIGHT FEDERAL
FUNDS RATE FOR THE FIRST THREE DAYS AND AT THE INTEREST RATE OTHERWISE
APPLICABLE TO SUCH LOANS FOR EACH DAY THEREAFTER AND (II) IF RECOVERED FROM THE
BORROWER, THE RATE OF INTEREST APPLICABLE TO THE RESPECTIVE BORROWING, AS
DETERMINED PURSUANT TO SECTION 2.08. NOTHING IN THIS SECTION 2.04 SHALL BE
DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO MAKE LOANS HEREUNDER OR TO
PREJUDICE ANY RIGHTS WHICH THE BORROWER MAY HAVE AGAINST ANY LENDER AS A RESULT
OF ANY FAILURE BY SUCH LENDER TO MAKE LOANS HEREUNDER.


 

2.05.        Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 14.15 and shall, if
requested by such Lender, also be evidenced by a promissory note duly executed
and delivered by the Borrower.  To the extent requested by any Lender, the
Borrower shall execute and deliver to such Lender an Initial Note dated the
Initial Borrowing Date, substantially in the form of Exhibit B-1 hereto to
evidence the Initial Loans made by such Lender to Borrower and with appropriate
insertions (the “Initial Notes”).  Unless converted to an Exchange Note or if
the conditions to extension specified in Section 2.01(b) were not satisfied on
the Initial Maturity Date (in which case the Initial Notes shall mature and be
payable in cash on such date) and to the extent requested by any Lender, the
Borrower shall execute and deliver to such Lender an Extended Note dated the
Initial Maturity Date substantially in the form of Exhibit B-2 hereto to
evidence the Extended Loan made on such date, in the principal amount of the
Initial Notes of Borrower held by such Lender on such date and with other
appropriate insertions (collectively, the “Extended Notes” and, together with
the Initial Notes, the “Notes”).

 


(B)      EACH LENDER WILL NOTE ON ITS INTERNAL RECORDS THE AMOUNT OF EACH LOAN
MADE BY IT AND EACH PAYMENT IN RESPECT THEREOF AND PRIOR TO ANY TRANSFER OF ANY
OF ITS NOTES WILL ENDORSE ON THE REVERSE SIDE THEREOF THE OUTSTANDING PRINCIPAL
AMOUNT OF LOANS EVIDENCED THEREBY.  FAILURE TO MAKE ANY SUCH NOTATION OR ANY
ERROR IN SUCH NOTATION SHALL NOT AFFECT THE BORROWER’S OBLIGATIONS IN RESPECT OF
SUCH LOANS.


 


(C)      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS
SECTION 2.05 OR ELSEWHERE IN THIS AGREEMENT, NOTES SHALL ONLY BE DELIVERED TO
LENDERS WHICH AT ANY TIME SPECIFICALLY REQUEST THE DELIVERY OF SUCH NOTES.  NO
FAILURE OF ANY LENDER TO REQUEST OR OBTAIN A NOTE EVIDENCING ITS LOANS TO THE
BORROWER SHALL AFFECT OR IN ANY MANNER IMPAIR THE OBLIGATIONS OF THE BORROWER TO
PAY THE LOANS (AND ALL RELATED OBLIGATIONS) INCURRED BY THE BORROWER WHICH WOULD
OTHERWISE BE EVIDENCED THEREBY IN ACCORDANCE WITH THE REQUIREMENTS OF THIS
AGREEMENT,

 

39

--------------------------------------------------------------------------------


 


AND SHALL NOT IN ANY WAY AFFECT THE SECURITY OR GUARANTIES THEREFOR PROVIDED
PURSUANT TO THE VARIOUS BRIDGE LOAN DOCUMENTS.  ANY LENDER WHICH DOES NOT HAVE A
NOTE EVIDENCING ITS OUTSTANDING LOANS SHALL IN NO EVENT BE REQUIRED TO MAKE THE
NOTATIONS OTHERWISE DESCRIBED IN PRECEDING CLAUSE (B).  AT ANY TIME WHEN ANY
LENDER REQUESTS THE DELIVERY OF A NOTE TO EVIDENCE ANY OF ITS LOANS, THE
BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO THE RESPECTIVE LENDER THE
REQUESTED NOTE IN THE APPROPRIATE AMOUNT OR AMOUNTS TO EVIDENCE SUCH LOANS.


 

2.06.        [Intentionally Omitted].

 

2.07.        Pro Rata Borrowings.  All Borrowings of Initial Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Commitments.  It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

2.08.        Interest.  (a)  [Intentionally Omitted].

 


(B)      THE BORROWER AGREES TO PAY INTEREST (X) IN RESPECT OF THE UNPAID
PRINCIPAL AMOUNT OF EACH INITIAL LOAN FROM THE DATE OF BORROWING THEREOF UNTIL
THE MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM
WHICH SHALL, DURING EACH INTEREST PERIOD, BE EQUAL TO THE SUM OF THE RELEVANT
SPREAD AS IN EFFECT FROM TIME TO TIME DURING SUCH INTEREST PERIOD PLUS THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD; PROVIDED THAT THE PER ANNUM INTEREST
RATE ON THE INITIAL LOANS SHALL NOT EXCEED THE CAP RATE; AND (Y) IN RESPECT OF
THE UNPAID PRINCIPAL AMOUNT OF EACH EXTENDED LOAN FROM THE INITIAL MATURITY DATE
UNTIL THE MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER
ANNUM WHICH SHALL BE EQUAL TO THE CAP RATE.


 


(C)      OVERDUE PRINCIPAL AND, TO THE EXTENT PERMITTED BY LAW, OVERDUE INTEREST
IN RESPECT OF EACH LOAN SHALL, IN EACH CASE, BEAR INTEREST AT A RATE PER ANNUM
EQUAL TO THE RATE WHICH IS 2% IN EXCESS OF THE RATE OTHERWISE THEN APPLICABLE TO
SUCH LOAN AND ALL OTHER OVERDUE AMOUNTS PAYABLE HEREUNDER.  WITHOUT LIMITING THE
FOREGOING, IF ANY INITIAL LOANS REMAIN OUTSTANDING AFTER THE INITIAL MATURITY
DATE (I.E., IF ONE OR MORE OF THE CONDITIONS TO CONVERSION INTO EXTENDED LOANS
SET FORTH IN SECTION 2.01(B) ARE NOT SATISFIED), SAME WILL AT ALL TIMES
THEREAFTER ACCRUE INTEREST AT THE RATE DESCRIBED IN THE IMMEDIATELY PRECEDING
SENTENCE.  INTEREST THAT ACCRUES UNDER THIS SECTION 2.08(C) SHALL BE PAYABLE ON
DEMAND.


 


(D)      ACCRUED (AND THERETOFORE UNPAID) INTEREST SHALL BE PAYABLE, IN RESPECT
OF EACH LOAN, (W) QUARTERLY IN ARREARS ON EACH QUARTERLY PAYMENT DATE, (X) IN
ARREARS ON THE INITIAL MATURITY DATE, (Y) ON THE DATE OF ANY REPAYMENT OR
PREPAYMENT OF PRINCIPAL OF ANY LOANS (ON THE AMOUNT REPAID OR PREPAID) AND
(Z) AT MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AND, AFTER SUCH MATURITY,
ON DEMAND.


 


(E)      UPON EACH INTEREST DETERMINATION DATE, THE ADMINISTRATIVE AGENT SHALL
DETERMINE THE EURODOLLAR RATE FOR THE RESPECTIVE INTEREST PERIOD AND SHALL
PROMPTLY NOTIFY THE BORROWER AND THE LENDERS THEREOF. EACH SUCH DETERMINATION
SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL PARTIES
HERETO.


 


2.09.        [INTENTIONALLY OMITTED].

 

40

--------------------------------------------------------------------------------


 

2.10.        Increased Costs, Illegality, etc.  In the event that any Lender
shall have determined in good faith (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto but, with
respect to clause (i)(A) below, may be made only by the Administrative Agent,
and with respect to clause (i)(B) below may be made only by the Administrative
Agent, acting at its own discretion or at the direction of the Required
Lenders):

 

(I)            ON ANY INTEREST DETERMINATION DATE THAT, BY REASON OF ANY CHANGES
ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK EURODOLLAR
MARKET, (A) ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE
INTEREST RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE OR
(B) THE EURODOLLAR RATE WITH RESPECT TO ANY LOAN DOES NOT ADEQUATELY AND FAIRLY
REFLECT THE COST OF LENDERS OF FUNDING SUCH LOAN; OR

 

(II)           AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
LOAN BECAUSE OF (X) ANY CHANGE SINCE THE EFFECTIVE DATE IN ANY APPLICABLE LAW OR
GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST (WHETHER OR NOT
HAVING THE FORCE OF LAW) OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF AND
INCLUDING THE INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION,
ORDER, GUIDELINE OR REQUEST, SUCH AS, BUT NOT LIMITED TO:  (A) A CHANGE IN THE
BASIS OF TAXATION OF PAYMENT TO ANY LENDER OF THE PRINCIPAL OF OR INTEREST ON
THE LOANS OR THE NOTES OR ANY OTHER AMOUNTS PAYABLE HEREUNDER (EXCEPT FOR
CHANGES IN THE RATE OF TAX ON, OR DETERMINED BY REFERENCE TO, THE NET INCOME OR
NET PROFITS OF SUCH LENDER PURSUANT TO THE LAWS OF THE JURISDICTION IN WHICH IT
IS ORGANIZED OR IN WHICH ITS PRINCIPAL OFFICE OR APPLICABLE LENDING OFFICE IS
LOCATED OR ANY SUBDIVISION THEREOF OR THEREIN) OR (B) A CHANGE IN OFFICIAL
RESERVE REQUIREMENTS, BUT, IN ALL EVENTS, EXCLUDING RESERVES REQUIRED UNDER
REGULATION D TO THE EXTENT INCLUDED IN THE COMPUTATION OF THE EURODOLLAR RATE
AND/OR (Y) OTHER CIRCUMSTANCES ARISING SINCE THE EFFECTIVE DATE AFFECTING SUCH
LENDER, THE INTERBANK EURODOLLAR MARKET OR THE POSITION OF SUCH LENDER IN SUCH
MARKET (INCLUDING THAT THE EURODOLLAR RATE WITH RESPECT TO SUCH LOAN DOES NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDER OF FUNDING SUCH LOAN);

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders). 
Thereafter, until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such notice no longer exist, the affected Borrowing
shall bear interest at such rate per annum determined in accordance with
Section 2.08, except that, for each affected Lender, its cost of funds (as
determined by it) shall be used in lieu of the Eurodollar Rate as a component of
determining the applicable interest rate.

 


(B)      FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 2.10 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S
RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS
OR REDUCTIONS INCURRED MORE THAN 180-DAYS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CIRCUMSTANCES GIVING RISE TO SUCH INCREASED COSTS
OR

 

41

--------------------------------------------------------------------------------


 


REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR;
PROVIDED FURTHER THAT IF THE CIRCUMSTANCES GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS ARE RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL
BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 

2.11.        Compensation.  The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loans but excluding loss of anticipated
profits) which such Lender may sustain:  (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, Loans does
not occur on a date specified therefor in a Notice of Borrowing (whether or not
withdrawn by the Borrower or deemed withdrawn pursuant to Section 2.10(a));
(ii) if any prepayment or repayment (including any prepayment or repayment made
pursuant to Section 5.01, Section 5.02 or as a result of an acceleration of the
Loans pursuant to Section 12) occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other default by the Borrower to repay
Loans when required by the terms of this Agreement or any Note held by such
Lender.

 

2.12.        Change of Lending Office.  Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.10 or
Section 5.04 with respect to such Lender, it will, if requested by the Borrower,
use reasonable efforts (subject to overall policy considerations of such Lender)
to designate another lending office for any Loans affected by such event,
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section.  Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 2.10
and 5.04.

 

2.13.        Replacement of Lenders.  (x)  If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 5.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
or other compensation in excess of those being generally charged by the other
Lenders or (z) in the case of a refusal by a Lender to consent to a proposed
change, waiver, discharge or termination with respect to this Agreement which
has been approved by the Required Lenders as (and to the extent) provided in
Section 14.12(b), the Borrower shall have the right, in accordance with
Section 14.04(b), if no Default or Event of Default then exists or would exist
after giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent; provided that:

 


(A)      AT THE TIME OF ANY REPLACEMENT PURSUANT TO THIS SECTION 2.13, THE
REPLACEMENT LENDER SHALL ENTER INTO ONE OR MORE ASSIGNMENT AND ASSUMPTION
AGREEMENTS PURSUANT TO SECTION 14.04(B) (AND WITH ALL FEES PAYABLE PURSUANT TO
SAID SECTION 14.04(B) TO BE

 

42

--------------------------------------------------------------------------------


 


PAID BY THE REPLACEMENT LENDER AND/OR THE BORROWER (AS MAY BE AGREED TO AT SUCH
TIME BY AND AMONG THE BORROWER AND THE REPLACEMENT LENDER)) PURSUANT TO WHICH
THE REPLACEMENT LENDER SHALL ACQUIRE ALL OF THE COMMITMENTS AND OUTSTANDING
LOANS OF THE REPLACED LENDER, AND IN CONNECTION THEREWITH, SHALL PAY TO  THE
REPLACED LENDER IN RESPECT THEREOF AN AMOUNT EQUAL TO THE SUM OF AN AMOUNT EQUAL
TO THE PRINCIPAL OF, AND ALL ACCRUED INTEREST ON, ALL OUTSTANDING LOANS OF SUCH
REPLACED LENDER; AND


 


(B)      ALL OBLIGATIONS OF THE BORROWER THEN OWING TO THE REPLACED LENDER
(OTHER THAN THOSE SPECIFICALLY DESCRIBED IN CLAUSE (A) ABOVE IN RESPECT OF WHICH
THE ASSIGNMENT PURCHASE PRICE HAS BEEN, OR IS CONCURRENTLY BEING, PAID, BUT
INCLUDING ALL AMOUNTS, IF ANY, OWING UNDER SECTION 2.11.


 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent, the Replacement Lender and
the Borrower shall be effective for purposes of this Section 2.13 and
Section 14.04.  Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (a) and (b) above,
recordation of the assignment on the Register by the Administrative Agent
pursuant to Section 14.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 5.04, 13.06, 14.01 and 14.06), which shall
survive as to such Replaced Lender.

 

SECTION 3.           [Intentionally Omitted].

 

SECTION 4.           Commitment Commission; Fees; Reductions and Increases of
Commitments.

 

4.01.        Fees.  The Borrower agrees to pay to the Administrative Agent and
the Lead Arranger such fees as may be agreed to in writing from time to time by
Holdings or any of its Subsidiaries and the Administrative Agent and the Lead
Arranger, as the case may be.

 


4.02.        [INTENTIONALLY OMITTED].


 

4.03.        Mandatory Reduction of Commitments.  (a)  The Total Commitment (and
the Commitments of each Lender) shall terminate in its entirety on July 31,
2010, unless the Initial Borrowing Date has occurred on or prior to such date.

 


(B)      IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT TO
THIS SECTION 4.03, (X) THE TOTAL COMMITMENT SHALL BE REDUCED ON EACH BORROWING
DATE (IMMEDIATELY AFTER GIVING EFFECT TO THE BORROWING OF INITIAL LOANS ON SUCH
DATE) BY THE AGGREGATE PRINCIPAL AMOUNT OF INITIAL LOANS BORROWED ON SUCH DATE
AND (Y) THE TOTAL COMMITMENT (AND THE COMMITMENT OF EACH LENDER) SHALL TERMINATE
IN ITS ENTIRETY ON THE MERGER CLOSING DATE (AFTER GIVING EFFECT TO ANY
INCURRENCE OF INITIAL LOANS ON SUCH DATE).

 

43

--------------------------------------------------------------------------------


 


(C)           [INTENTIONALLY OMITTED.]


 


(D)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 4.03, ON THE DATE OF EACH ISSUANCE OF PERMITTED NOTES PURSUANT
TO SECTION 11.01(II), THE TOTAL COMMITMENT SHALL BE REDUCED BY THE AGGREGATE
PRINCIPAL AMOUNT OF PERMITTED NOTES SO ISSUED.


 


(E)           [INTENTIONALLY OMITTED].


 


(F)       IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT TO
THIS SECTION 4.03, THE TOTAL COMMITMENT SHALL BE PERMANENTLY REDUCED FROM TIME
TO TIME TO THE EXTENT REQUIRED BY SECTION 5.02(G)(II).


 


(G)      [INTENTIONALLY OMITTED].


 


(H)      EACH REDUCTION TO, OR TERMINATION OF, THE TOTAL COMMITMENT PURSUANT TO
THIS SECTION 4.03 SHALL BE APPLIED TO PROPORTIONATELY REDUCE OR TERMINATE, AS
THE CASE MAY BE, THE COMMITMENT OF EACH LENDER WITH A COMMITMENT.


 

SECTION 5.           Prepayments; Payments; Taxes.

 

5.01.        Voluntary Prepayments. (a)  The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:  (i) the Borrower
shall give the Administrative Agent prior to 12:00 Noon (New York City time) at
the Notice Office at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Loans,
which notice shall specify the amount of such prepayment and the specific
Borrowing or Borrowings pursuant to which such Loans were made, and which notice
the Administrative Agent shall promptly transmit to each of the Lenders;
(ii) each partial prepayment of Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $1,000,000 (or such lesser amount
as is acceptable to the Administrative Agent in any given case), (iii) each
prepayment pursuant to this Section 5.01(a) in respect of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans; and
(iv) each prepayment of Loans pursuant to this Section 5.01(a) shall be applied
to the then outstanding Loans on a pro rata basis.  Notwithstanding anything to
the contrary contained herein, voluntary prepayments of Loans may not be made on
or prior to the Merger Closing Date without the prior written consent of the
Lead Arranger and the First Lien Lead Arrangers.  Each notice given pursuant to
this Section 5.01(a) shall be irrevocable; provided that a notice of prepayment
of Loans may state that the respective notice is conditioned upon the
effectiveness of an issuance of Equity Interests by Holdings or one or more
issues of Indebtedness, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

 


(B)      IN THE EVENT OF CERTAIN REFUSALS BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS (AND TO THE
EXTENT) PROVIDED IN SECTION 14.12(B), THE BORROWER MAY, UPON FIVE BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AT THE NOTICE OFFICE (WHICH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE

 

44

--------------------------------------------------------------------------------


 


LENDERS), REPAY ALL LOANS OF SUCH LENDER (INCLUDING ALL AMOUNTS, IF ANY, OWING
PURSUANT TO SECTION 2.11), TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND
ALL OTHER AMOUNTS THEN OWING TO SUCH LENDER IN ACCORDANCE WITH, AND SUBJECT TO
THE REQUIREMENTS OF, SAID SECTION 14.12(B), SO LONG AS THE CONSENTS, IF ANY,
REQUIRED BY SECTION 14.12(B) IN CONNECTION WITH THE REPAYMENT PURSUANT TO THIS
CLAUSE (B) SHALL HAVE BEEN OBTAINED.


 

5.02.        Mandatory Repayments.  (a) [Intentionally Omitted].

 


(B)      (I) WITH RESPECT TO THE INITIAL LOANS, ON THE INITIAL MATURITY DATE,
THE BORROWER SHALL BE REQUIRED TO REPAY IN FULL THE ENTIRE PRINCIPAL AMOUNT OF
INITIAL LOANS THEN OUTSTANDING IF SUCH INITIAL LOANS HAVE NOT BEEN CONVERTED ON
SUCH DATE INTO EXTENDED LOANS PURSUANT TO SECTION 2.01(B) (AND/OR, IF THE
CONDITIONS TO EXTENSION CONTAINED IN SECTION 2.01(B) HAVE BEEN SATISFIED,
CONCURRENTLY EXCHANGED FOR EXCHANGE NOTES IN ACCORDANCE WITH SECTION 10.15) AND
(II) WITH RESPECT TO THE EXTENDED LOANS, IF ANY, ON THE FINAL MATURITY DATE, THE
BORROWER SHALL BE REQUIRED TO REPAY IN FULL THE ENTIRE PRINCIPAL AMOUNT OF
EXTENDED LOANS THEN OUTSTANDING.


 


(C)      IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, ON EACH DATE ON OR AFTER THE INITIAL BORROWING DATE UPON WHICH
HOLDINGS OR ANY OF ITS SUBSIDIARIES RECEIVES ANY CASH PROCEEDS FROM ANY ISSUANCE
OR INCURRENCE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES OF INDEBTEDNESS (OTHER THAN
INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO SECTION 11.01 EXCEPT THAT,
(X) PERMITTED REFINANCING INDEBTEDNESS INCURRED IN RESPECT OF THE LOANS AND
(Y) WITHOUT DUPLICATION OF PRECEDING CLAUSE (X), ANY ISSUANCE OF PERMITTED NOTES
(EXCEPT IN EACH CASE SHALL NOT BE EXCLUDED PURSUANT TO THIS PARENTHETICAL), AN
AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF THE RESPECTIVE INCURRENCE OF
INDEBTEDNESS SHALL BE APPLIED ON SUCH DATE IN ACCORDANCE WITH THE REQUIREMENTS
OF SECTION 5.02(G).


 


(D)      IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, ON EACH DATE ON OR AFTER THE EFFECTIVE DATE UPON WHICH HOLDINGS OR
ANY OF ITS SUBSIDIARIES RECEIVES ANY CASH PROCEEDS FROM ANY ASSET SALE OR
RECOVERY EVENT, AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS THEREFROM SHALL
BE APPLIED ON SUCH DATE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 5.02(G);
PROVIDED, HOWEVER, THAT SUCH NET CASH PROCEEDS SHALL NOT BE REQUIRED TO BE SO
APPLIED ON SUCH DATE SO LONG AS NO EVENT OF DEFAULT THEN EXISTS AND SUCH NET
CASH PROCEEDS SHALL BE USED TO PURCHASE ASSETS  USED OR TO BE USED IN THE
BUSINESSES PERMITTED PURSUANT TO SECTION 11.03(B) WITHIN 540 DAYS FOLLOWING THE
DATE OF SUCH ASSET SALE OR RECOVERY EVENT, AND PROVIDED FURTHER, THAT IF ALL OR
ANY PORTION OF SUCH NET CASH PROCEEDS NOT REQUIRED TO BE SO APPLIED AS PROVIDED
ABOVE IN THIS SECTION 5.02(D) ARE NOT SO REINVESTED WITHIN SUCH 540-DAY PERIOD
(OR SUCH EARLIER DATE, IF ANY, AS HOLDINGS OR THE RELEVANT SUBSIDIARY DETERMINES
NOT TO REINVEST THE NET CASH PROCEEDS FROM SUCH ASSET SALE OR RECOVERY EVENT AS
SET FORTH ABOVE), SUCH REMAINING PORTION SHALL BE APPLIED ON THE LAST DAY OF
SUCH PERIOD (OR SUCH EARLIER DATE, AS THE CASE MAY BE) AS PROVIDED ABOVE IN THIS
SECTION 5.02(D) WITHOUT REGARD TO THE PRECEDING PROVISO.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS CLAUSE (D), IF THERE ARE ONE OR
MORE OTHER ISSUES OF SECOND LIEN INDEBTEDNESS THEN OUTSTANDING WHICH REQUIRE THE
PAYMENT (OR OFFER TO REPAY) SUCH SECOND LIEN INDEBTEDNESS WITH SUCH NET CASH
PROCEEDS, THEN THE BORROWER SHALL ONLY BE REQUIRED TO APPLY THE LOAN
PROPORTIONATE AMOUNT OF SUCH NET CASH PROCEEDS IN ACCORDANCE WITH THIS
SECTION 5.02(D); PROVIDED FURTHER THAT IF ANY PORTION OF SUCH NET CASH PROCEEDS
IS NOT ACTUALLY APPLIED TO REPAY OTHER OUTSTANDING SECOND LIEN INDEBTEDNESS
(WHETHER

 

45

--------------------------------------------------------------------------------


 


THE HOLDERS THEREOF HAVE DECLINED TO PARTICIPATE IN AN OFFER TO PURCHASE OR
OTHERWISE), THEN WITHIN 5 BUSINESS DAYS AFTER IT IS DETERMINED THAT SUCH AMOUNT
WILL NOT BE SO APPLIED, THE RESPECTIVE AMOUNT SHALL BE APPLIED IN ACCORDANCE
WITH THIS SECTION 5.02(D) (DETERMINED WITHOUT REGARD TO THIS SENTENCE).


 


(E)      [INTENTIONALLY OMITTED].


 


(F)       IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, ON EACH DATE ON OR AFTER THE EFFECTIVE DATE UPON WHICH HOLDINGS
RECEIVES ANY CASH PROCEEDS FROM THE SALE OR ISSUANCE OF ITS EQUITY INTERESTS, AN
AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS OF SUCH SALE OR ISSUANCE OF EQUITY
INTERESTS SHALL BE APPLIED ON SUCH DATE AS A MANDATORY REPAYMENT AND/OR
COMMITMENT REDUCTION IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 5.02(G).


 


(G)      EACH AMOUNT REQUIRED TO BE APPLIED PURSUANT TO SECTIONS 5.02(C),
(D) AND (F) IN ACCORDANCE WITH THIS SECTION 5.02(G) SHALL BE APPLIED (I) FIRST,
IF ON OR PRIOR TO THE MERGER CLOSING DATE, TO REDUCE (ON A DOLLAR FOR DOLLAR
BASIS) THE TOTAL COMMITMENT, AND (II) SECOND, TO REPAY THE OUTSTANDING PRINCIPAL
AMOUNT OF LOANS, EXCEPT THAT AMOUNTS TO BE APPLIED PURSUANT TO
SECTION 5.02(C) SHALL FIRST BE APPLIED AS REQUIRED BY PRECEDING CLAUSE (II) AND
ONLY AFTER ALL SUCH LOANS HAVE BEEN REPAID IN FULL SHALL SAME BE APPLIED AS
REQUIRED BY PRECEDING CLAUSE (I).  THE AMOUNT OF EACH PRINCIPAL REPAYMENT OF
OUTSTANDING PRINCIPAL OF TERM LOANS MADE AS REQUIRED BY SECTIONS 5.02(C), (D),
(F) AND (I) SHALL BE APPLIED PRO RATA TO THE THEN OUTSTANDING LOANS OF THE
LENDERS.


 


(H)      [INTENTIONALLY OMITTED].


 


(I)       IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, ALL THEN OUTSTANDING LOANS SHALL BE MANDATORILY REPAID IN FULL ON
THE DATE ON WHICH A CHANGE OF CONTROL OCCURS.


 

5.03.        Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York City time) on the date when
due and shall be made in Dollars in immediately available funds at the Payment
Office.  Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

 

5.04.        Net Payments.  (a)  All payments made by the Credit Parties
hereunder and under any Bridge Loan Document will be made without setoff,
counterclaim or other defense.  Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding (i) any tax imposed on or measured by the net
income or net profits of the Administrative Agent or any Lender, as the case may
be, pursuant to the laws of the

 

46

--------------------------------------------------------------------------------


 

jurisdiction in which the Administrative Agent or such Lender, as the case may
be, is organized or resident or the jurisdiction in which the principal office
or, in the case of a Lender, applicable lending office of the Administrative
Agent or such Lender, as the case may be, is located or any subdivision thereof
or therein, (ii) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.12), any withholding tax
that is imposed on amounts payable to such Foreign Lender pursuant to applicable
law in effect on the date such Foreign Lender becomes a party hereto or the date
such Foreign Lender designates a new lending office, except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower or Holdings with respect to such withholding tax pursuant to
Section 5.04(a), (iii) any U.S. backup withholding taxes, (iv) any taxes 
imposed as a result of the Administrative Agent’s or the Lender’s failure to
comply with Section 5.04(b) and (v) any United States federal withholding tax
that would not have been imposed but for a failure by such recipient (or any
financial institution through which any payment is made to such recipient) to
comply with the applicable requirements of  Sections 1471 through 1474 of the
Code or any Treasury Regulation promulgated thereunder or published
administrative guidance implementing such Sections, and all interest, penalties
or similar liabilities with respect to such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”).  If any Taxes are so levied or imposed, the Borrower
agrees to pay or to cause a relevant Credit Party to pay the full amount of such
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note.  The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts evidencing such
payment by such Borrower or Credit Party.  The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender. If the
Administrative Agent or Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 5.04(a), it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.04(a) with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to Borrower (plus
interest attributable to the period during which the Borrower held such funds
and any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender, as the case may be, is required to
repay such refund to such Governmental Authority.  This Section 5.04(a) shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 


(B)      EACH LENDER THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS DEFINED
IN SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES (A
“FOREIGN LENDER”) AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT
ON OR PRIOR TO THE EFFECTIVE DATE,

 

47

--------------------------------------------------------------------------------


 


(I) TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE
FORM W-8ECI, FORM W-8IMY OR FORM W-8BEN (WITH RESPECT TO A COMPLETE EXEMPTION
UNDER AN INCOME TAX TREATY) (OR SUCCESSOR FORMS) CERTIFYING TO SUCH LENDER’S
ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES
WITHHOLDING TAX WITH RESPECT TO PAYMENTS TO BE MADE UNDER THIS AGREEMENT AND
UNDER ANY NOTE, OR (II) IF THE LENDER IS NOT A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE AND CANNOT DELIVER EITHER INTERNAL REVENUE
SERVICE FORM W-8ECI, FORM W-8IMY OR FORM W-8BEN (WITH RESPECT TO A COMPLETE
EXEMPTION UNDER AN INCOME TAX TREATY) (OR ANY SUCCESSOR FORMS) PURSUANT TO
CLAUSE (I) ABOVE, (X) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT D (ANY
SUCH CERTIFICATE, A “SECTION 5.04(B)(II) CERTIFICATE”) AND (Y) TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (WITH
RESPECT TO THE PORTFOLIO INTEREST EXEMPTION) (OR SUCCESSOR FORM) CERTIFYING TO
SUCH LENDER’S ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED
STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS OF INTEREST TO BE MADE UNDER
THIS AGREEMENT AND UNDER ANY NOTE. A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF
AN INTEREST UNDER THIS AGREEMENT PURSUANT TO SECTION 2.13 OR 14.04(B) (UNLESS
THE RESPECTIVE LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT OR TRANSFER) AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE
AGENT ON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI, FORM W-8IMY,
FORM W-8BEN (WITH RESPECT TO THE BENEFITS OF ANY INCOME TAX TREATY), OR
FORM W-8BEN (WITH RESPECT TO THE PORTFOLIO INTEREST EXEMPTION) AND A
SECTION 5.04(B)(II) CERTIFICATE, AS THE CASE MAY BE, AND SUCH OTHER FORMS AS MAY
BE REQUIRED IN ORDER TO ESTABLISH THE ENTITLEMENT OF SUCH LENDER TO AN EXEMPTION
FROM OR REDUCTION IN UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS
UNDER THIS AGREEMENT AND ANY NOTE, OR SUCH LENDER SHALL IMMEDIATELY NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT OF ITS INABILITY TO DELIVER ANY SUCH
FORM OR CERTIFICATE, IN WHICH CASE SUCH LENDER SHALL NOT BE REQUIRED TO DELIVER
ANY SUCH FORM OR CERTIFICATE PURSUANT TO THIS SECTION 5.04(B).  IN ADDITION,
EACH LENDER AGREES THAT FROM TIME TO TIME AFTER THE EFFECTIVE DATE, WHEN A LAPSE
IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS THE PREVIOUS CERTIFICATION OBSOLETE
OR INACCURATE IN ANY MATERIAL RESPECT, SUCH LENDER WILL DELIVER TO THE BORROWER
AND THE ADMINISTRATIVE AGENT TWO NEW ACCURATE AND COMPLETE ORIGINAL SIGNED
COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI, FORM W-8IMY OR FORM W-8BEN (WITH
RESPECT TO THE BENEFITS OF ANY INCOME TAX TREATY), OR FORM W-8BEN (WITH RESPECT
TO THE PORTFOLIO INTEREST EXEMPTION) AND A SECTION 5.04(B)(II) CERTIFICATE, AS
THE CASE MAY BE, AND SUCH OTHER FORMS, CERTIFICATIONS AND OTHER INFORMATION AS
MAY BE REQUIRED IN ORDER TO CONFIRM OR ESTABLISH THE ENTITLEMENT OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER TO A CONTINUED EXEMPTION FROM OR REDUCTION
IN UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT
AND ANY NOTE, AND THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE,
SHALL IMMEDIATELY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT (AS
APPLICABLE) OF ITS INABILITY TO DELIVER ANY SUCH FORM OR CERTIFICATE, IN WHICH
CASE THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, SHALL NOT BE
REQUIRED TO DELIVER ANY SUCH FORM OR CERTIFICATE PURSUANT TO THIS
SECTION 5.04(B) IF IT IS NOT LEGALLY PERMITTED TO DELIVER SUCH FORMS AS A RESULT
OF A CHANGE IN LAW AFTER THE EFFECTIVE DATE. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN SECTION 5.04(A), BUT SUBJECT TO SECTION 14.04(B) AND THE
IMMEDIATELY SUCCEEDING SENTENCE, (X) THE BORROWER SHALL BE ENTITLED, TO THE
EXTENT IT IS REQUIRED TO DO SO BY LAW, TO DEDUCT OR WITHHOLD INCOME OR SIMILAR
TAXES IMPOSED BY THE UNITED STATES (OR ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN) FROM INTEREST, FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER FOR THE ACCOUNT OF ANY LENDER TO THE EXTENT THAT SUCH LENDER HAS NOT
PROVIDED TO THE BORROWER AND ADMINISTRATIVE AGENT U.S. INTERNAL REVENUE SERVICE
FORMS, CERTIFICATES AND

 

48

--------------------------------------------------------------------------------


 


INFORMATION THAT ESTABLISH A COMPLETE EXEMPTION FROM SUCH DEDUCTION OR
WITHHOLDING AND (Y) THE BORROWER SHALL NOT BE OBLIGATED PURSUANT TO
SECTION 5.04(A) TO GROSS-UP PAYMENTS TO BE MADE TO A LENDER IN RESPECT OF INCOME
OR SIMILAR TAXES (INCLUDING WITHHOLDING TAXES) IMPOSED BY THE UNITED STATES IF
(I) SUCH LENDER HAS NOT PROVIDED TO THE BORROWER THE INTERNAL REVENUE SERVICE
FORMS, CERTIFICATES OR OTHER INFORMATION REQUIRED TO BE PROVIDED TO THE BORROWER
PURSUANT TO THIS SECTION 5.04(B) OR (II) IN THE CASE OF A PAYMENT, OTHER THAN
INTEREST, TO A LENDER DESCRIBED IN CLAUSE (II) ABOVE, TO THE EXTENT THAT SUCH
FORMS DO NOT ESTABLISH A COMPLETE EXEMPTION FROM WITHHOLDING OF SUCH TAXES.  
EACH ADMINISTRATIVE AGENT AND LENDER THAT IS A UNITED STATES PERSON (AS SUCH
TERM IS DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX
PURPOSES AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON OR
PRIOR TO THE EFFECTIVE DATE OR, IN THE CASE OF A LENDER THAT IS AN ASSIGNEE OR
TRANSFEREE OF AN INTEREST UNDER THIS AGREEMENT PURSUANT TO SECTION 2.13 OR
14.04(B) (UNLESS THE RESPECTIVE LENDER AS ALREADY A LENDER HEREUNDER IMMEDIATELY
PRIOR TO SUCH ASSIGNMENT OR TRANSFER), ON THE DATE OF SUCH ASSIGNMENT OR
TRANSFER TO SUCH LENDER (AND FROM TIME TO TIME THEREAFTER AS PRESCRIBED BY
APPLICABLE LAW OR UPON THE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT),
TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE
FORM W-9 CERTIFYING THAT IT IS NOT SUBJECT TO BACKUP WITHHOLDING.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 5.04 AND
EXCEPT AS SET FORTH IN SECTION 14.04(B), THE BORROWER AGREES TO PAY ANY
ADDITIONAL AMOUNTS AND TO INDEMNIFY EACH LENDER IN THE MANNER SET FORTH IN
SECTION 5.04(A) (WITHOUT REGARD TO THE IDENTITY OF THE JURISDICTION REQUIRING
THE DEDUCTION OR WITHHOLDING) IN RESPECT OF ANY AMOUNTS DEDUCTED OR WITHHELD BY
IT AS DESCRIBED IN THE SECOND PRECEDING SENTENCE AS A RESULT OF ANY CHANGES THAT
ARE EFFECTIVE AFTER THE EFFECTIVE DATE IN ANY APPLICABLE LAW, TREATY,
GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER, OR IN THE INTERPRETATION
THEREOF, RELATING TO THE DEDUCTING OR WITHHOLDING OF SUCH TAXES.


 


(C)      IN THE EVENT THAT THE BORROWER OR THE ADMINISTRATIVE AGENT IS REQUIRED
BY APPLICABLE LAW TO DEDUCT OR WITHHOLD ANY TAXES (INCLUDING ANY TAXES IMPOSED
UNDER SECTION 1471 OR 1472 OF THE CODE) FROM ANY AMOUNTS PAYABLE TO ANY LENDER
ON OR IN RESPECT OF ANY BRIDGE LOAN DOCUMENT, THE BORROWER OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, SHALL (A) DEDUCT AND WITHHOLD SUCH TAX, (B) PAY SUCH
TAX TO THE APPLICABLE GOVERNMENTAL AUTHORITY, AND (C) SHALL PROMPTLY FURNISH TO
THE RELEVANT LENDER SATISFACTORY OFFICIAL TAX RECEIPTS IN RESPECT OF ANY PAYMENT
OF TAXES.


 

SECTION 6.           Conditions Precedent to Credit Events on the Initial
Borrowing Date.  The obligation of each Lender to make Loans on the Initial
Borrowing Date, is subject at the time of the making of such Loans to the
satisfaction of the following conditions:

 

6.01.        Effective Date; Notices; Notes.  On or prior to the Initial
Borrowing Date, (i) the Effective Date shall have occurred as provided in
Section 14.10, (ii) the Borrower shall have requested the making of one or more
Loans (in amounts determined by it and consistent with the provisions of this
Agreement) on the Initial Borrowing Date, and the Administrative Agent shall
have received the appropriate Notices of Borrowing meeting the relevant
requirements of Section 2.03(a) and (iii) the appropriate Notes executed by the
Borrower shall have been delivered to the Administrative Agent for the account
of each Lender that has requested a Note in the amount, maturity and as
otherwise provided herein.

 

49

--------------------------------------------------------------------------------


 

6.02.        Representations and Warranties.  At the time of each such Credit
Event on the Initial Borrowing Date and also after giving effect thereto, all
representations and warranties made under Sections 9.01, 9.02, 9.04(a) and (c),
9.08, 9.13, 9.19(b), 9.20 and 9.22 (collectively, the “Specified
Representations”) shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date of such Credit Event (it being understood and agreed that (x) any such
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any such representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date).

 

6.03.        Officer’s Certificate.  On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, substantially in the
form of Exhibit F-1, dated the Initial Borrowing Date and signed on behalf of
the Borrower by an Authorized Officer of the Borrower, certifying on behalf of
the Borrower that (A) all the proceeds of the Initial Loans received on the
Initial Borrowing Date will be used (i) to make cash payments owing to pay for
Shares purchased pursuant to the Exchange Offer and to pay any fees and expenses
in connection with the Transaction which are then due and payable, less the
amount of cash and Permitted Investments (for this purpose, excluding (x) any
auction rate securities which would otherwise be included in Permitted
Investments and (y) up to $136 million of cash for the purpose of paying RCRA
obligations of the Borrower and its Subsidiaries) of the Borrower and its
Subsidiaries (other than the Target and its subsidiaries) then on hand which are
available for such purpose (less a reserve of $200 million) and to
(ii) consummate the Borrower Refinancing in accordance with Section 6.06 and
(B) either (i) no Permitted Notes have been issued between March 10, 2010 and
the Initial Borrowing Date, and no equity of Holdings (excluding equity issued
directly as consideration pursuant to the Exchange Offer) has been issued
between March 10, 2010 and the Initial Borrowing Date or (ii) all net proceeds
of any Permitted Notes issued between March 10, 2010 and the Initial Borrowing
Date and any equity of Holdings (excluding equity issued directly as
consideration pursuant to the Exchange Offer) issued between March 10, 2010 and
the Initial Borrowing Date have been or are being used for the purposes
described in clause (A) above on or prior to the Initial Borrowing Date and, if
preceding clause (ii) is applicable, such certificate shall specify the
aggregate amounts of such net proceeds and any related commitment reductions
pursuant to this Agreement or the First Lien Credit Agreement.

 

6.04.        Opinions of Counsel.  On the Initial Borrowing Date, the
Administrative Agent shall have received (i) from Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel to the Credit Parties, an opinion addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders and
dated the Initial Borrowing Date in the form of Exhibit E, (ii) from local
counsel in each state (other than New York and Delaware) in which a Credit Party
is organized, an opinion in form and substance reasonably satisfactory to the
Administrative Agent and addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders, dated the Initial Borrowing Date and covering
such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, and (iii) from local counsel in
each state in which an Original Mortgaged Property is located and with respect
to which a Mortgage has then been executed (subject to Section 6.10(b)), an
opinion in form and substance reasonably satisfactory to the Collateral Agent
addressed to the Collateral Agent in its capacity as such, and each of the
Lenders, dated the Initial Borrowing Date and covering such matters incident to
the

 

50

--------------------------------------------------------------------------------


 

transactions contemplated herein as the Collateral Agent may reasonably request
including but not limited to the enforceability of each Mortgage in such state.

 

6.05.        Company Documents; Proceedings; etc.  (a)  On the Initial Borrowing
Date, the Administrative Agent shall have received a certificate or certificates
from the Credit Parties, dated the Initial Borrowing Date, signed by the
Secretary or any Assistant Secretary of each Credit Party, and attested to by an
Authorized Officer of each Credit Party, in the form of Exhibit F-2 with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

 


(B)      ON THE INITIAL BORROWING DATE, THE BRIDGE LOAN DOCUMENTS SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, AND
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL GOOD STANDING
CERTIFICATES AND BRING-DOWN TELEGRAMS OR FACSIMILES, IF ANY, FOR THE
JURISDICTION OF ORGANIZATION OF EACH CREDIT PARTY, WHICH THE ADMINISTRATIVE
AGENT REASONABLY MAY HAVE REQUESTED IN CONNECTION THEREWITH, SUCH DOCUMENTS
WHERE APPROPRIATE TO BE CERTIFIED BY PROPER COMPANY PERSONNEL OR GOVERNMENTAL
AUTHORITIES.


 

6.06.        Consummation of the Borrower Refinancing.  (a)  On or prior to the
Initial Borrowing Date and concurrently with the incurrence of Loans and the use
of such Loans to finance the Borrower Refinancing on such date, all Indebtedness
of Holdings and its Subsidiaries under the Existing Credit Agreement shall have
been repaid in full, together with all fees and other amounts owing thereon, all
commitments under the Existing Credit Agreement shall have been terminated and
all letters of credit issued pursuant to the Existing Credit Agreement shall
have been terminated or, in the case of Existing Letters of Credit, shall be
deemed to have been issued under the First Lien Credit Agreement.

 


(B)      ON THE INITIAL BORROWING DATE AND CONCURRENTLY WITH THE INCURRENCE OF
LOANS ON SUCH DATE, ALL SECURITY INTERESTS IN RESPECT OF, AND LIENS SECURING,
THE INDEBTEDNESS UNDER THE EXISTING CREDIT AGREEMENT CREATED PURSUANT TO THE
SECURITY DOCUMENTATION RELATING TO THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN
TERMINATED AND RELEASED, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
SUCH RELEASES AS MAY HAVE BEEN REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
WHICH RELEASES SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE FOREGOING, THERE SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT (X) PROPER TERMINATION STATEMENTS
(FORM UCC-3 OR THE APPROPRIATE EQUIVALENT) FOR FILING UNDER THE UCC OR
EQUIVALENT STATUTE OR REGULATION OF EACH JURISDICTION WHERE A FINANCING
STATEMENT OR APPLICATION FOR REGISTRATION (FORM UCC-1 OR THE APPROPRIATE
EQUIVALENT) WAS FILED WITH RESPECT TO HOLDINGS OR ANY OF ITS SUBSIDIARIES IN
CONNECTION WITH THE SECURITY INTERESTS CREATED WITH RESPECT TO THE EXISTING
CREDIT AGREEMENT IN ACCORDANCE WITH SECTION 11.01(I)(B), (Y) TERMINATIONS OF ANY
SECURITY INTEREST IN ANY PATENTS, TRADEMARKS, COPYRIGHTS, OR SIMILAR INTERESTS
OF  HOLDINGS OR ANY OF ITS SUBSIDIARIES ON WHICH FILINGS HAVE BEEN MADE (OR
ASSURANCES RELATING THERETO REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT)
AND (Z) TERMINATIONS OF ALL MORTGAGES, LEASEHOLD MORTGAGES, HYPOTHECS AND DEEDS
OF TRUST CREATED WITH RESPECT TO PROPERTY OF HOLDINGS OR ANY OF ITS SUBSIDIARIES
(OR ASSURANCES RELATING THERETO REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT), IN EACH CASE, TO SECURE THE OBLIGATIONS

 

51

--------------------------------------------------------------------------------


 


UNDER THE EXISTING CREDIT AGREEMENT, ALL OF WHICH SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(C)      THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE IN FORM, SCOPE
AND SUBSTANCE REASONABLY SATISFACTORY TO IT THAT THE MATTERS SET FORTH IN
SECTION 6.06(A) HAVE BEEN SATISFIED ON THE INITIAL BORROWING DATE.


 

(d)           Notwithstanding anything to the contrary contained above in
Section 6.06(b) or (c), the Borrower shall be required to deliver the
documentation described therein only to the extent it is able to do so after its
use of commercially reasonable efforts.

 

6.07.        Exchange Offer Funding Date Material Adverse Change.  No Exchange
Offer Funding Date Material Adverse Effect shall have occurred.

 

6.08.        Patriot Act.  The Administrative Agent and the Lenders shall have
received all documentation and other information requested by the Administrative
Agent or the respective Lenders that is required by bank regulatory authorities
under the applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

6.09.        Blocked Amounts.  The Borrower shall have furnished the
Administrative Agent reasonably detailed calculations of the Blocked Amount on
the Initial Borrowing Date (after giving effect to the consummation of the
Exchange Offer and the payments to be made in connection therewith), showing the
allocation thereof to the Bridge Loan Blocked Amount, the B-1 Blocked Amount and
the B-2 Blocked Amount, and shall certify that the Total Commitment (after the
reductions thereto on the Initial Borrowing Date) and the unutilized commitments
under the First Lien Credit Agreement (after giving effect to any reductions
thereto on the Initial Borrowing Date) shall equal or exceed the Bridge Loan
Blocked Amount, the B-1 Blocked Amount or the B-2 Blocked Amount, as the case
may be.

 

6.10.        Guaranty and Collateral Agreement.  (a)  On the Initial Borrowing
Date, Holdings, the Borrower and each Wholly-Owned Domestic Subsidiary of
Holdings (other than the Borrower, the Inactive Subsidiaries, the Agreed
Non-Guarantor Subsidiaries and any Excluded Subsidiaries) shall have duly
authorized, executed and delivered (a) a Guaranty and Collateral Agreement in
the form of Exhibit G (as amended, modified, restated and/or supplemented from
time to time, the “Guaranty and Collateral Agreement”) covering all of such
Credit Party’s GCA Collateral, together with (subject to clause (b) below):

 

(I)            THE DELIVERY OF PROPER FINANCING STATEMENTS (FORM UCC-1 OR THE
EQUIVALENT) FULLY COMPLETED FOR FILING UNDER THE UCC OR OTHER APPROPRIATE FILING
OFFICES OF EACH JURISDICTION AS MAY BE NECESSARY OR, IN THE REASONABLE OPINION
OF THE COLLATERAL AGENT, DESIRABLE, TO PERFECT THE SECURITY INTERESTS PURPORTED
TO BE CREATED BY THE GUARANTY AND COLLATERAL AGREEMENT IN SUCH GCA COLLATERAL A
SECURITY INTEREST IN WHICH MAY BE PERFECTED BY SUCH A FILING;

 

(II)           TO THE EXTENT REQUIRED BY THE GUARANTY AND COLLATERAL AGREEMENT,
(X) ANY CERTIFICATES REPRESENTING PLEDGED STOCK (AS DEFINED IN THE GUARANTY AND
COLLATERAL

 

52

--------------------------------------------------------------------------------


 

AGREEMENT), TOGETHER WITH EXECUTED AND UNDATED ENDORSEMENTS OF TRANSFER AND
(Y) ANY PROMISSORY NOTES, TOGETHER WITH EXECUTED AND UNDATED ALLONGES; AND

 

(III)          CERTIFIED COPIES OF REQUESTS FOR INFORMATION OR COPIES
(FORM UCC-11), OR EQUIVALENT REPORTS AS OF A RECENT DATE, LISTING ALL EFFECTIVE
FINANCING STATEMENTS THAT NAME ANY CREDIT PARTY AS DEBTOR AND THAT ARE FILED IN
THE JURISDICTIONS WHERE THE APPLICABLE FINANCING STATEMENTS REFERRED TO IN
CLAUSE (I) ABOVE WILL BE FILED, TOGETHER WITH COPIES OF SUCH OTHER FINANCING
STATEMENTS THAT NAME ANY CREDIT PARTY AS DEBTOR IN ANY SUCH JURISDICTION (NONE
OF WHICH SHALL COVER ANY OF THE COLLATERAL EXCEPT (X) TO THE EXTENT EVIDENCING
PERMITTED LIENS OR (Y) THOSE IN RESPECT OF WHICH THE COLLATERAL AGENT SHALL HAVE
RECEIVED TERMINATION STATEMENTS (FORM UCC-3) (OR THE AUTHORITY TO FILE THE SAME)
OR SUCH OTHER TERMINATION STATEMENTS AS SHALL BE REQUIRED BY LOCAL LAW FULLY
EXECUTED FOR FILING).

 


(B)      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS
SECTION 6.10 OR IN SECTION 6.04 OR IN FOLLOWING SECTION 6.18, TO THE EXTENT ANY
COLLATERAL IS NOT PROVIDED (OR ANY RELATED REQUIRED ACTIONS UNDER SECTION 6.04,
6.10 OR 6.18 ARE NOT TAKEN) ON THE INITIAL BORROWING DATE AFTER THE CREDIT
PARTIES’ USE OF COMMERCIALLY REASONABLE EFFORTS TO DO SO OR WITHOUT UNDUE BURDEN
OR EXPENSE, THE DELIVERY OF SUCH COLLATERAL (AND THE TAKING OF THE RELATED
REQUIRED ACTIONS) SHALL NOT CONSTITUTE A CONDITION PRECEDENT TO THE EXTENSIONS
OF CREDIT UNDER THIS AGREEMENT ON THE INITIAL BORROWING DATE BUT SHALL INSTEAD
BE REQUIRED TO BE DELIVERED (OR TAKEN) AFTER THE INITIAL BORROWING DATE IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 10.10, EXCEPT THAT (A) SUCH CREDIT
PARTY SHALL BE REQUIRED TO COMPLY WITH THE REQUIREMENTS OF SECTION 6.11,
(B) WITH RESPECT TO THE PERFECTION OF SECURITY INTERESTS IN UCC FILING
COLLATERAL, SUCH CREDIT PARTY SHALL BE OBLIGATED TO DELIVER OR CAUSE TO BE
DELIVERED, NECESSARY UCC FINANCING STATEMENTS TO THE ADMINISTRATIVE AGENT OR TO
IRREVOCABLY AUTHORIZE AND TO CAUSE THE APPLICABLE CREDIT PARTIES TO IRREVOCABLY
AUTHORIZE, THE ADMINISTRATIVE AGENT TO FILE NECESSARY UCC FINANCING STATEMENTS
AND (C) WITH RESPECT TO PERFECTION OF SECURITY INTERESTS IN STOCK CERTIFICATES,
SUCH CREDIT PARTY SHALL BE OBLIGATED TO USE COMMERCIALLY REASONABLE EFFORTS TO
DELIVER TO THE ADMINISTRATIVE AGENT STOCK CERTIFICATES TOGETHER WITH UNDATED
STOCK POWERS IN BLANK, IT BEING UNDERSTOOD AND AGREED THAT PERFECTED SECURITY
INTERESTS IN ALL SHARES PURCHASED BY THE BORROWER PURSUANT TO THE EXCHANGE OFFER
SHALL BE REQUIRED TO BE PROVIDED ON THE INITIAL BORROWING DATE.


 

For the avoidance of doubt, it is understood and agreed that Target and its
Wholly-Owned Domestic Subsidiaries shall not be required to become Subsidiary
Guarantors on the Initial Borrowing Date, but shall only be required to do so
after the Merger Closing Date in accordance with the requirements of
Section 10.10.

 

6.11.        Regulation U.  On the Initial Borrowing Date, the Borrower shall
have delivered to each Lender, together with any Permitted Notes then
outstanding, a duly completed and executed (by the Borrower) Form FR U-1 or FR
G-3, as applicable, referred to in Regulation U.  On the Initial Borrowing Date,
each Lender shall be able in good faith to complete said Form FR U-1 or Form FR
G-3, as applicable, showing that loans may be extended by the relevant lenders
in an amount equal to the sum of the total commitments under the First Lien
Credit Agreement (as in effect before any extensions of credit on such date) and
that the Initial Loans may be extended under this Agreement in an amount equal
to the Total Commitment hereunder, and that said Loans (and extensions of credit
pursuant to the First Lien Credit Agreement,

 

53

--------------------------------------------------------------------------------


 

together with any Permitted Notes then outstanding) shall comply with the
collateral valuation requirements of Regulation U; provided that if for any
reason on the Initial Borrowing Date one or more Lenders cannot so complete said
Form FR U-1 or FR G-3, as applicable, then (x) each Lender shall be able in good
faith to complete said Form FR U-1 or FR G-3, as applicable, showing that loans
may be extended by the relevant lenders in an amount equal to the sum of the
aggregate principal amount of Loans then being incurred after giving effect to
all extensions of credit on such date, at such time, and that said Loans and
extensions of credit shall (when added to the aggregate principal amount of
First Lien Indebtedness and any other Second Lien Indebtedness then outstanding)
comply with the collateral valuation of Regulation U and (y) if this proviso is
applicable, supplements to such Forms FR U-1 and FR G-3, as applicable, shall be
required to be completed on the date of each subsequent extension of credit
hereunder occurring on or prior to the Merger Closing Date.   Without limiting
the foregoing, on the Initial Borrowing Date, the Administrative Agent (on
behalf of the Secured Creditors) shall have perfected security interests in all
Shares then owned by Holdings and its Subsidiaries (excluding Shares owned by
Target and its Subsidiaries), including all such Shares acquired pursuant to the
Exchange Offer.

 

6.12.        Solvency Certificate.  On the Initial Borrowing Date, the
Administrative Agent shall have received a solvency certificate from the chief
financial officer of Holdings in the form of Exhibit H hereto.

 

6.13.        Fees, etc.  On the Initial Borrowing Date, the Borrower shall have
paid to the extent then due all accrued costs, fees and expenses documented and
received by the Borrower prior to the Initial Borrowing Date (including legal
fees and expenses and the fees and expenses of any other advisors) and other
compensation payable to the Administrative Agent, the Lead Arranger and the
Lenders.

 

6.14.        Consummation of the Exchange Offer; Etc.  On the Initial Borrowing
Date and concurrently with the incurrence of Loans on such date, the Exchange
Offer shall have been consummated in accordance with applicable law and in
accordance with the Exchange Offer as defined herein.  Immediately following the
consummation of the Exchange Offer, neither Holdings nor any of its subsidiaries
shall have any indebtedness or preferred equity other than as described in the
audited consolidated financial statements of Holdings, the Target and their
respective subsidiaries filed with the Securities and Exchange Commission (the
“SEC”) on Form 10-K for the fiscal year ended December 31, 2009 (without
subsequent amendment, supplement, restatement or modification) which has not yet
been repaid in connection with the Refinancing or as otherwise permitted
pursuant to the terms of this Agreement (as in effect on the Initial Borrowing
Date).

 

6.15.        Merger Agreement.  Prior to the Initial Borrowing Date, Holdings,
Mergersub and Target shall have entered into the Merger Agreement, which shall
remain in full force and effect.  There shall have been no modifications,
waivers or amendments to the Merger Agreement, as originally executed on
March 12, 2010, or any consents thereunder which are inconsistent with the
definition of Merger Agreement contained herein.  On or prior to the Initial
Borrowing Date, the Administrative Agent shall have received a true and correct
copy of the Merger Agreement, certified as such by an Authorized Officer of
Holdings.  In addition, the Administrative Agent shall have received copies of
all modifications, waivers or amendments with respect to the Merger Agreement
(if any) entered into after the original execution and

 

54

--------------------------------------------------------------------------------


 

delivery of a Merger Agreement, in each case in a form which enables the
Administrative Agent to specifically review the respective amendments,
modifications and waivers, in each case certified as such by an Authorized
Officer of the Borrower (or such officer shall have certified there have been no
amendments, modifications or waivers), and certifying that same meets the
requirements of the definition of Merger Agreement contained herein.

 

6.16.        Facilities Under the First Lien Credit Agreement.  The First Lien
Credit Documents shall have been executed and delivered, and the Borrower shall
have the benefit of commitments to lend gross cash proceeds thereunder of not
less than $2,300,000,000 (or such lesser amount determined by the Borrower to be
sufficient to consummate the Transaction).

 

6.17.        Intercreditor Agreement.  On the Initial Borrowing Date, each
Credit Party, the Collateral Agent (for and on behalf of the Secured Creditors)
(and the trustee for any issue of Permitted Second Lien Notes then outstanding)
and the First Lien Agent (for and on behalf of the First Lien Secured Creditors)
shall have duly authorized, executed and delivered the Intercreditor Agreement,
and the Intercreditor Agreement shall be in full force and effect.

 

6.18.        Mortgage; Title Insurance; Survey; Landlord Waivers; etc.  On the
Initial Borrowing Date, but subject to Section 6.10(b), the Collateral Agent
shall have received:

 

(I)            ORIGINAL COUNTERPARTS OF MORTGAGES FULLY EXECUTED BY THE
APPLICABLE CREDIT PARTY AND CORRESPONDING UCC FIXTURE FILINGS, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, WHICH MORTGAGES AND
UCC FIXTURE FILINGS SHALL COVER EACH ORIGINAL MORTGAGED PROPERTY, TOGETHER WITH
EVIDENCE THAT SUCH COUNTERPARTS OF SUCH MORTGAGES AND UCC FIXTURE FILINGS HAVE
BEEN DELIVERED TO THE TITLE INSURANCE COMPANY INSURING THE LIEN OF SUCH MORTGAGE
FOR RECORDING;

 

(II)           WITH RESPECT TO EACH ORIGINAL MORTGAGED PROPERTY, A MORTGAGE
POLICY, OR UNCONDITIONAL COMMITMENT THEREFOR, ISSUED BY THE TITLE INSURANCE
COMPANY, IN AN INSURED AMOUNT EQUAL TO EITHER 100% OF THE REASONABLY ESTIMATED
FAIR MARKET VALUE OF SUCH ORIGINAL MORTGAGED PROPERTY OR AN ALLOCATED LOAN
AMOUNT, IN COLLATERAL AGENT’S REASONABLE DISCRETION, AND INSURING THE COLLATERAL
AGENT THAT THE MORTGAGE ON EACH SUCH MORTGAGED PROPERTY IS A VALID AND
ENFORCEABLE MORTGAGE LIEN ON SUCH MORTGAGED PROPERTY, FREE AND CLEAR OF ALL
DEFECTS AND ENCUMBRANCES EXCEPT PERMITTED ENCUMBRANCES, WITH EACH SUCH MORTGAGE
POLICY (1) TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT, (2) TO INCLUDE, TO THE EXTENT AVAILABLE IN THE APPLICABLE JURISDICTION,
SUPPLEMENTAL ENDORSEMENTS (INCLUDING, WITHOUT LIMITATION, ENDORSEMENTS RELATING
TO FUTURE ADVANCES UNDER THIS AGREEMENT AND THE LOANS, USURY, FIRST LOSS, TAX
PARCEL, SUBDIVISION, ZONING, CONTIGUITY, VARIABLE RATE, DOING BUSINESS, PUBLIC
ROAD ACCESS, SURVEY, ENVIRONMENTAL LIEN, MORTGAGE TAX AND SO-CALLED
COMPREHENSIVE COVERAGE OVER COVENANTS AND RESTRICTIONS AND FOR ANY OTHER MATTERS
THAT THE COLLATERAL AGENT IN ITS DISCRETION MAY REASONABLY REQUEST), (3) TO
EXCLUDE THE “STANDARD” TITLE EXCEPTIONS, AND (4) TO PROVIDE FOR AFFIRMATIVE
INSURANCE AND SUCH REINSURANCE OR COINSURANCE AS THE COLLATERAL AGENT IN ITS
DISCRETION MAY REASONABLY REQUEST;

 

(III)          TO INDUCE THE TITLE INSURANCE COMPANY TO ISSUE THE MORTGAGE
POLICIES REFERRED TO IN SUBSECTION (II) ABOVE, SUCH AFFIDAVITS, CERTIFICATES,
INFORMATION AND

 

55

--------------------------------------------------------------------------------


 

INSTRUMENTS OF INDEMNIFICATION (INCLUDING, WITHOUT LIMITATION, A SO-CALLED “GAP”
INDEMNIFICATION) AS SHALL BE REASONABLY REQUESTED BY THE TITLE INSURANCE
COMPANY, TOGETHER WITH REASONABLE EVIDENCE OF PAYMENT, OR DEPOSIT WITH THE TITLE
INSURANCE COMPANY, BY THE BORROWER OF ALL MORTGAGE POLICY PREMIUMS, SEARCH AND
EXAMINATION CHARGES, MORTGAGE RECORDING TAXES, FEES, CHARGES, COSTS AND EXPENSES
REQUIRED FOR THE RECORDING OF SUCH MORTGAGES AND ISSUANCE OF SUCH MORTGAGE
POLICIES;

 

(IV)          A SURVEY THAT COMPLIES WITH THE MINIMUM DETAIL REQUIREMENTS OF THE
AMERICAN LAND TITLE ASSOCIATION AS SUCH REQUIREMENTS ARE IN EFFECT ON THE DATE
OF SUCH SURVEY, AN AERIAL SURVEY, EXPRESSMAP OR EQUIVALENT PHOTOGRAPHIC
DEPICTION OF EACH ORIGINAL MORTGAGED PROPERTY (AND ALL IMPROVEMENTS THEREON) OR
SUCH OTHER MAP OR SURVEY, IN EACH CASE WHICH IS REASONABLY SUFFICIENT FOR THE
TITLE INSURANCE COMPANY TO REMOVE ALL STANDARD SURVEY EXCEPTIONS FROM THE
MORTGAGE POLICY RELATING TO SUCH ORIGINAL MORTGAGED PROPERTY AND ISSUE THE
ENDORSEMENTS REQUIRED PURSUANT TO THE PROVISIONS OF SECTION 6.18(II) ABOVE;

 

(V)           TO THE EXTENT OBTAINABLE BY BORROWER, AFTER USING COMMERCIALLY
REASONABLE EFFORTS, ON OR PRIOR TO THE INITIAL BORROWING DATE, FULLY EXECUTED
LANDLORD WAIVERS AND/OR BAILEE AGREEMENTS IN RESPECT OF THOSE LEASEHOLD WAIVER
PROPERTIES, EACH OF WHICH LANDLORD WAIVERS AND/OR BAILEE AGREEMENTS SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;

 

(VI)          TO THE EXTENT REASONABLY REQUESTED BY THE COLLATERAL AGENT, COPIES
OF ALL LEASES ON ANY ORIGINAL MORTGAGED PROPERTY IN EFFECT AS OF THE INITIAL
BORROWING DATE IN WHICH ANY CREDIT PARTY HOLDS THE LESSOR’S INTEREST OR OTHER
AGREEMENTS RELATING TO POSSESSORY INTERESTS, IF ANY; PROVIDED THAT, TO THE
EXTENT ANY OF THE FOREGOING AFFECT THE BUILDINGS OR IMPROVEMENTS LOCATED AT SUCH
ORIGINAL MORTGAGED PROPERTY AND TO THE EXTENT REQUESTED BY THE COLLATERAL AGENT,
SUCH AGREEMENTS SHALL BE SUBORDINATED TO THE LIEN OF THE MORTGAGE TO BE RECORDED
AGAINST SUCH ORIGINAL MORTGAGED PROPERTY, EITHER EXPRESSLY BY ITS TERMS OR
PURSUANT TO A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT WHICH THE
APPLICABLE CREDIT PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SECURE ON
BEHALF OF THE COLLATERAL AGENT (WITH ANY SUCH AGREEMENT BEING REASONABLY
ACCEPTABLE TO THE COLLATERAL AGENT); AND

 

(VII)         FLOOD CERTIFICATES COVERING EACH ORIGINAL MORTGAGED PROPERTY IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT, CERTIFIED TO
THE COLLATERAL AGENT IN ITS CAPACITY AS SUCH AND IDENTIFYING WHETHER OR NOT SUCH
ORIGINAL MORTGAGED PROPERTY ARE LOCATED IN A FLOOD HAZARD AREA, AS DETERMINED BY
REFERENCE TO THE MOST CURRENT FLOOD INSURANCE RATE MAP PUBLISHED BY FEMA.

 

Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement or any other Bridge Loan Documents, (i) the provisions of this
Section 6 shall be subject to the last two paragraphs of Section 7 hereof,
(ii) from time to time, if it comes to the knowledge of the Borrower that any of
the Owned Real Property or Leased Real Property of Target or any of its
Subsidiaries listed on Schedule 6.18 was owned by an Excluded Subsidiary as of
the Initial Borrowing Date, the Borrower shall notify the Administrative Agent
of same and such Owned Real Property and/or Leased Real Property shall
automatically be deemed removed

 

56

--------------------------------------------------------------------------------


 

from Schedule 6.18 effective as of the date hereof and (iii) if it comes to the
knowledge of the Borrower within five Business Days of the Initial Borrowing
Date that any of the Leased Real Property listed on Schedule 6.18 is leased by
CFL then such Leased Real Property shall automatically be deemed removed from
Schedule 6.18.

 

SECTION 7.           Conditions Precedent to Credit Events after the Initial
Borrowing Date.  The obligation of each Lender to make Initial Loans, on any
date occurring after the Initial Borrowing Date and on or prior to the Merger
Closing Date, is subject, at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:

 

7.01.        Initial Borrowing.  The initial Borrowing of Initial Loans shall
have occurred on the Initial Borrowing Date pursuant to the terms of this
Agreement.

 

7.02.        Notice of Borrowing.  Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a).

 

7.03.        Consummation of the Exchange Offer.  The Exchange Offer shall have
been consummated as set forth in Section 6.14.

 

7.04.        Merger Agreement.  (a)  The Merger Agreement shall have been
entered into and shall continue to be in full force and effect.  There shall
have been no modifications, waivers or amendments to the Merger Agreement, as
originally executed on March 12, 2010, nor shall there have been any consents
thereunder which are inconsistent with the definition of Merger Agreement
contained herein.

 


(B)      THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL
MODIFICATIONS, WAIVERS OR AMENDMENTS WITH RESPECT TO THE MERGER AGREEMENT (IF
ANY) ENTERED AFTER THE ORIGINAL EXECUTION AND DELIVERY OF THE MERGER AGREEMENT,
IN EACH CASE IN A FORM WHICH ENABLES THE ADMINISTRATIVE AGENT TO SPECIFICALLY
REVIEW THE RESPECTIVE AMENDMENTS, MODIFICATIONS AND WAIVERS, IN EACH CASE
CERTIFIED AS SUCH BY AN AUTHORIZED OFFICER OF THE BORROWER (OR SUCH OFFICER
SHALL CERTIFY THAT THERE HAVE BEEN NO AMENDMENTS, MODIFICATIONS OR WAIVERS WITH
RESPECT TO THE MERGER AGREEMENT), AND CERTIFYING THAT SAME MEET THE REQUIREMENTS
OF THE DEFINITION OF MERGER AGREEMENT CONTAINED HEREIN.


 


(C)      ONLY IN THE CASE OF INITIAL LOANS TO BE MADE ON THE MERGER CLOSING
DATE, ON SUCH DATE THE MERGER SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH
APPLICABLE LAW AND IN ACCORDANCE IN ALL MATERIAL RESPECTS WITH THE MERGER
AGREEMENT.


 

7.05.        Officer’s Certificate.  In the case of any such Credit Event
occurring prior to the Merger Closing Date, at the time of such Credit Event,
the Administrative Agent shall have received a certificate signed on behalf of
the Borrower by an Authorized Officer of the Borrower, certifying on behalf of
the Borrower that (A) all the proceeds of the Initial Loans received on the date
of such Credit Event will be used solely (x) to make Top-Off Purchases (with the
consideration per share not to exceed that payable pursuant to the Exchange
Offer) or (y) to make loans to Target to enable it or Target Sub to purchase
Target Existing Notes as required in accordance with the provisions of clause
(vi) of the Transaction Summary, in each case after using any cash and Permitted
Investments (for this purpose, excluding any (x) auction

 

57

--------------------------------------------------------------------------------


 

rate securities which would otherwise be included in cash equivalents and (y) up
to $136 million of cash for the purpose of paying RCRA obligations of the
Borrower and its Subsidiaries) available for such purpose of (A) the Borrower
and its Subsidiaries other than Target and its subsidiaries (less a reserve of
$200 million) and (B) Target and its subsidiaries (other than Terra Nitrogen)
with respect to clause (y) only above (less a reserve of $50 million) and
(B) either (i) no Permitted Notes have been issued between March 10, 2010 and
the date of such Credit Event, and no equity of Holdings (excluding equity
issued directly as consideration pursuant to the Exchange Offer) has been issued
between March 10, 2010 and the date of such Credit Event or (ii) all net
proceeds of any Permitted Notes issued between March 10, 2010 and the date of
such Credit Event and any equity of Holdings (excluding equity issued directly
as consideration pursuant to the Exchange Offer) issued between March 10, 2010
and the date of such Credit Event have been used for the purposes described in
clause (A) above prior to such Credit Event and, if preceding clause (ii) is
applicable, such certificate shall specify the aggregate amounts of such net
proceeds and any related commitment reductions pursuant to this Agreement or the
First Lien Credit Agreement.  In the event any proceeds are to be used for the
purposes described in preceding clause (A)(y), the requirements contained in the
proviso to the first sentence of clause (vi) of the Transaction Summary shall be
required to be met to the reasonable satisfaction of the Lead Arranger.

 

7.06.        Margin Regulations.  (a)  The representations and warranties
(i) contained in Section 9.19(b) and (ii) contained in Section 9.19(a) only in
the case of Credit Events occurring on the Merger Closing Date, shall be true
and correct on the date of such Credit Event, after giving effect to the Credit
Events to occur on such date.

 


(B)      IN THE EVENT THAT, ON THE INITIAL BORROWING DATE, THE PROVISO TO
SECTION 6.11 WAS APPLICABLE, THEN ON THE DATE OF SUCH CREDIT EVENT SUPPLEMENTS
TO THE FORMS FR U-1 AND FR G-3, AS APPLICABLE, ORIGINALLY EXECUTED BY THE
LENDERS SHALL BE REQUIRED TO BE COMPLETED SHOWING THAT EXTENSIONS OF CREDIT BY
THE LENDERS IN AN AMOUNT EQUAL TO THE SUM OF (X) THE AGGREGATE PRINCIPAL AMOUNT
OF LOANS (AND ANY PERMITTED SECOND LIEN NOTES) WHICH WILL BE OUTSTANDING AFTER
GIVING EFFECT TO ALL CREDIT EVENTS ON SUCH DATE, AND (Y) THE AGGREGATE PRINCIPAL
AMOUNT OF OUTSTANDING FIRST LIEN TERM LOANS AND THE AGGREGATE R/C EXPOSURE AND
ANY OTHER FIRST LIEN INDEBTEDNESS AFTER GIVING EFFECT TO ALL EXTENSIONS OF
CREDIT ON SUCH DATE, SHALL COMPLY WITH THE COLLATERAL VALUATION REQUIREMENTS OF
REGULATION U.


 


(C)      THE ADMINISTRATIVE AGENT (ON BEHALF OF THE SECURED CREDITORS) SHALL
HAVE PERFECTED SECURITY INTERESTS IN ALL SHARES THEN OWNED BY HOLDINGS AND ITS
SUBSIDIARIES (EXCLUDING SHARES OWNED BY TARGET AND ITS SUBSIDIARIES), INCLUDING
ALL SUCH SHARES ACQUIRED PURSUANT TO THE EXCHANGE OFFER.


 

7.07.        Blocked Amounts.  If the respective Credit Event is to occur before
the Merger Closing Date, the Borrower shall have furnished the Administrative
Agent reasonably detailed calculations of the Blocked Amount on such date (after
giving effect to any Credit Events and extensions of credit under the First Lien
Credit Agreement, and the payments to be made with the proceeds thereof on such
date), showing the allocation thereof to the Bridge Loan Blocked Amount, the B-1
Blocked Amount and the B-2 Blocked Amount, and shall certify that the
Commitments (after any reductions thereto on such date) and the unutilized
commitments under the First Lien Credit Agreement after giving effect to any
reductions thereto on such date

 

58

--------------------------------------------------------------------------------


 

shall equal or exceed the Bridge Loan Blocked Amount, the B-1 Blocked Amount or
the B-2 Blocked Amount, as the case may be.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 6
(with respect to Credit Events on the Initial Borrowing Date) and in this
Section 7 (with respect to Credit Events after the Initial Borrowing Date and
applicable to such Credit Event are satisfied as of that time.  All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 6 and in this Section 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

Upon the Administrative Agent’s good faith determination that the conditions
specified in this Section 6 or 7, as the case may be, have been met, then the
Credit Events requested at that time shall occur, regardless of any subsequent
determination that one or more of the conditions thereto had not been met
(although the occurrence of the respective Credit Event shall not release
Holdings or the Borrower from any liability for failure to satisfy one or more
of the applicable conditions contained in Section 6 or 7, as the case may be).

 

SECTION 8.           [Intentionally Omitted].

 

SECTION 9.           Representations, Warranties and Agreements.  In order to
induce the Administrative Agent and the Lenders to enter into this Agreement and
to make Loans, each of Holdings and the Borrower makes the following
representations, warranties and agreements, in each case after giving effect to
the Transaction (only to the extent that the Transaction is actually consummated
on or prior to the date upon which the following representations, warranties and
agreements are being made), all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans, with the
occurrence of each Credit Event on or after the Initial Borrowing Date being
deemed to constitute a representation and warranty that the matters specified in
this Section 9 are true and correct in all material respects on and as of the
Initial Borrowing Date and on the date of each such other Credit Event (it being
understood and agreed that any such representation, warranty or agreement which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).

 

9.01.        Organization; Powers.  Each of the Credit Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to be so qualified and in good
standing, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

9.02.        Authorization; Enforceability.  The Transaction is within each
Credit Party’s Company powers and has been duly authorized by all necessary
Company action and, if

 

59

--------------------------------------------------------------------------------


 

required, stockholder action.  This Agreement has been, and each other Bridge
Loan Document when delivered hereunder will be, duly executed and delivered by
each Credit Party thereto. This Agreement constitutes, and each other Bridge
Loan Document when delivered hereunder will constitute, a legal, valid and
binding obligation of each Credit Party thereto, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

9.03.        Governmental Approvals; No Conflicts.  The Transaction (a) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or waived, actions and filings necessary to
create or perfect Liens in the Collateral, the filing of a certificate of merger
on the Merger Closing Date (which action shall have occurred if this
representation is being made after the Merger Closing Date) and those the
failure of which to make or obtain could not reasonably be expected to have a
Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Credit Party or
any of its Subsidiaries or any order of any Governmental Authority, except as
could not reasonably be expected to have a Material Adverse Effect, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Credit Party or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
any Credit Party or any of its Subsidiaries, except as could not reasonably be
expected to have a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of any Credit Party (other than
any Lien created or permitted to be created under the First Lien Credit
Documents or the Bridge Loan Documents) or any of its Subsidiaries.

 

9.04.        Financial Condition; No Material Adverse Change.  (a)  The Borrower
has heretofore furnished to the Lenders copies of (i) Holdings’ consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the Fiscal Years ended December 31, 2009 and December 31, 2008, reported
on by KPMG LLP, independent public accountants, (ii) Target’s consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal years ended December 31, 2009 and December 31, 2008 reported
on by Deloitte & Touche LLP, independent public accountants and (iii) pro forma
consolidated financial statements of the Borrower and its Subsidiaries
(including the Target and its Subsidiaries) meeting the requirements of
Regulation S-X under the Securities Act for registration statements (as if such
a registration statement for a debt issuance of the Borrower became effective on
the Initial Borrowing Date) on Form S-1 and a pro forma consolidated statement
of income of the Borrower for the twelve-month period ending on the last day of
the most recently completed four Fiscal Quarter period ended at least 45 days
before the Merger Agreement Date, prepared after giving effect to the
Transaction as if the Transaction had occurred at the beginning of such period,
in each case, certified by its chief financial officer.  Such financial
statements in clauses (i) and (ii) present fairly, in all material respects, the
consolidated financial position and consolidated results of operations and cash
flows of the Borrower and its consolidated Subsidiaries and/or Target and its
consolidated Subsidiaries, as the case may be, as of such dates and for such
periods in accordance with GAAP.

 


(B)      [INTENTIONALLY OMITTED.]

 

60

--------------------------------------------------------------------------------


 


(C)      ON THE INITIAL BORROWING DATE, THERE HAS BEEN NO EXCHANGE OFFER FUNDING
DATE MATERIAL ADVERSE EFFECT.


 


9.05.        PROPERTIES.  (A)  AS OF THE INITIAL BORROWING DATE, SCHEDULE
9.05(A) SETS FORTH A CORRECT AND COMPLETE LIST OF ALL OWNED REAL PROPERTY AND
LEASED REAL PROPERTY OF EACH CREDIT PARTY (OTHER THAN TARGET AND ITS
SUBSIDIARIES) AND SCHEDULE 9.05(B) SETS FORTH A CORRECT AND COMPLETE LIST OF ALL
OWNED REAL PROPERTY AND LEASED REAL PROPERTY OF TARGET AND ITS SUBSIDIARIES
WHICH ARE EXPECTED TO BECOME CREDIT PARTIES ON OR AFTER THE MERGER CLOSING
DATE.  EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AS OF THE INITIAL BORROWING DATE (A) (I) EACH OF SUCH LEASES LISTED ON
SCHEDULE 9.05(A) AND (II) EACH OF SUCH LEASES AND SUBLEASES LISTED ON SCHEDULE
9.05(B), IN EACH CASE, IS VALID AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND
IS IN FULL FORCE AND EFFECT, AND (B) TO THE KNOWLEDGE OF THE BORROWER AND THE
OTHER CREDIT PARTIES, NO DEFAULT BY ANY PARTY TO ANY SUCH LEASE, LEASE OR
SUBLEASE EXISTS.  EXCEPT AS SET FORTH ON SCHEDULE 9.05(A) OR (B), EACH OF THE
CREDIT PARTIES HAS GOOD TITLE TO ALL OF ITS OWNED REAL PROPERTY AND PERSONAL
PROPERTY AND VALID LEASEHOLD INTERESTS IN (OR OTHERWISE HAS THE RIGHT TO USE),
ALL OF ITS LEASED REAL PROPERTY, IN EACH CASE AS IS NECESSARY TO THE CONDUCT OF
ITS BUSINESS IN THE ORDINARY COURSE, FREE OF ALL LIENS OTHER THAN PERMITTED
LIENS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE OR ELSEWHERE IN
THIS AGREEMENT, FROM TIME TO TIME, IF IT COMES TO THE KNOWLEDGE OF THE BORROWER
THAT ANY OF THE OWNED REAL PROPERTY OR LEASED REAL PROPERTY LISTED ON SCHEDULE
9.05(B) WAS OWNED BY AN EXCLUDED SUBSIDIARY AS OF THE INITIAL BORROWING DATE,
THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SAME AND SUCH OWNED REAL
PROPERTY AND/OR LEASED REAL PROPERTY SHALL AUTOMATICALLY BE DEEMED REMOVED FROM
SCHEDULE 9.05(B) EFFECTIVE AS OF THE DATE HEREOF AND (III) IF IT COMES TO THE
KNOWLEDGE OF THE BORROWER WITHIN FIVE BUSINESS DAYS OF THE INITIAL BORROWING
DATE THAT ANY OF THE LEASED REAL PROPERTY LISTED ON SCHEDULE 9.05(A) IS LEASED
BY CFL THEN SUCH LEASED REAL PROPERTY SHALL AUTOMATICALLY BE DEEMED REMOVED FROM
SCHEDULE 9.05(A).


 

9.06.        Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Credit Party, threatened against the
Credit Parties or any of their Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) that in any material respect draws into question the validity or
enforceability of this Agreement or the Transactions.

 


(B)      EXCEPT FOR ANY MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) NO CREDIT
PARTY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE OF ANY CLAIM WITH
RESPECT TO ANY ENVIRONMENTAL LIABILITY OR KNOWS OF ANY BASIS FOR ANY SUCH
ENVIRONMENTAL LIABILITY, AND (II) NO CREDIT PARTY NOR ANY OF ITS SUBSIDIARIES
(1) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR
COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW OR (2) TO THE KNOWLEDGE OF A RESPONSIBLE OFFICER OF SUCH
PERSON, HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY.


 

9.07.        Compliance with Laws and Agreements.  Each of the Credit Parties
and its Subsidiaries is in compliance in all material respects with all
statutes, laws, regulations and orders of any Governmental Authority applicable
to it or its property, and all indentures,

 

61

--------------------------------------------------------------------------------


 

agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing.

 


9.08.        INVESTMENT COMPANY STATUS.  NEITHER HOLDINGS NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” AS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940.


 

9.09.        Taxes.  Each Credit Party and its Subsidiaries has timely filed or
caused to be filed all federal income and other material tax returns required to
have been filed and has paid or caused to be paid all material taxes required to
have been paid by it, except taxes that are being contested in good faith by
appropriate proceedings and for which a Credit Party or its Subsidiary, as
applicable, has set aside on its books adequate reserves.  No tax liens have
been filed, except for liens for taxes not yet due and payable or that are being
contested in accordance with Section 5.04, and no claims are being asserted with
respect to any material amount of such taxes, except claims being contested in
accordance with Section 10.04.

 

9.10.        ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
either (a) have a Material Adverse Effect or (b) result in the occurrence of a
lien or other granting of security interest (in each case other than as
permitted by this Agreement) against the property or assets of the Borrower or
such ERISA Affiliate.

 


9.11.        DISCLOSURE.  TO HOLDINGS’ AND THE BORROWER’S KNOWLEDGE AFTER DUE
INQUIRY, NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE OTHER REPORTS,
FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED IN WRITING BY
OR ON BEHALF OF THE BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN
CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER (AS
MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINED, AS OF THE
DATE FURNISHED, ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, TAKEN AS A WHOLE, NOT
MATERIALLY MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE; PROVIDED THAT, WITH RESPECT TO THE PROJECTIONS AND OTHER PROJECTED AND
FORWARD-LOOKING INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION
WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT
THE TIME MADE (IT BEING UNDERSTOOD THAT NO ASSURANCE HAS BEEN GIVEN OR WILL BE
GIVEN THAT THE PROJECTIONS AND OTHER PROJECTIONS AND FORWARD-LOOKING INFORMATION
HAVE BEEN OR WILL BE ACHIEVED).


 

9.12.        Material Agreements.  All material agreements to which any Credit
Party is a party or is bound as of the date of this Agreement are listed on
Schedule 9.12.  Except as could not reasonably be expected to have a Material
Adverse Effect, no Credit Party is in default or in event of default under the
terms of any material agreement to which it is a party.

 


9.13.        SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE DATE OF EACH CREDIT EVENT AND IMMEDIATELY FOLLOWING EACH CREDIT
EVENT, AND AFTER GIVING EFFECT TO ANY APPLICATION OF THE PROCEEDS OF SUCH CREDIT
EVENT, HOLDINGS AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS:  (A) OWN ASSETS
THE FAIR SALEABLE VALUE OF WHICH ARE (I)

 

62

--------------------------------------------------------------------------------


 


GREATER THAN THE TOTAL AMOUNT OF THEIR LIABILITIES (INCLUDING CONTINGENT
LIABILITIES) AS THEY BECOME ABSOLUTE AND MATURE AND (II) GREATER THAN THE AMOUNT
THAT WILL BE REQUIRED TO PAY THEIR EXISTING DEBTS AS THEY BECOME ABSOLUTE AND
MATURED CONSIDERING ALL FINANCING ALTERNATIVES AND POTENTIAL ASSET SALES
REASONABLY AVAILABLE TO THEM, (B) HAVE CAPITAL THAT IS NOT UNREASONABLY SMALL IN
RELATION TO THEIR BUSINESS AS PRESENTLY CONDUCTED AND (C) DO NOT INTEND TO INCUR
AND DO NOT BELIEVE THEY WILL INCUR DEBTS BEYOND THEIR ABILITY TO PAY SUCH DEBTS
AS THEY BECOME DUE.


 

9.14.        Reportable Transaction.  The Borrower does not intend to treat the
Borrowings and related transactions as being a “reportable transaction” (within
the meaning of Treasury Regulation Section 1.6011-4).  In the event the Borrower
determines to take any action inconsistent with such intention, it will promptly
notify the Administrative Agent thereof.

 

9.15.        Capitalization and Subsidiaries.  Schedule 9.15 sets forth as of
the Initial Borrowing Date (a) a correct and complete list of the name and
relationship to each Credit Party of each and all of such Credit Party’s
Subsidiaries, (b) a true and complete listing of each class of each Credit
Party’s authorized Equity Interests, of which all of such issued shares are (to
the extent such concepts are relevant with respect to such ownership interest)
validly issued, outstanding, fully paid and non-assessable, and (except in the
case of Holdings) owned beneficially and of record by the Persons identified on
Schedule 9.15, and (c) the type of entity of each Credit Party and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests owned by any
Credit Party has been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and is fully paid and
non-assessable.

 

9.16.        Common Enterprise.  The Credit Parties are part of an affiliated
group.  Each Credit Party expects to derive benefit, directly and indirectly,
from (i) successful operations of each of the other Credit Parties and (ii) the
credit extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies.

 

9.17.        Labor Disputes.  Except as set forth on Schedule 9.17, as of the
date of this Agreement (a) there is no collective bargaining agreement or other
labor contract covering employees of any Credit Party or any of its
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, and (c) no
Responsible Officer of any Credit Party has knowledge that any union or other
labor organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of such Credit Party or any of its Subsidiaries or
for any similar purpose.  Except as could not reasonably be expected to have a
Material Adverse Effect, there is no pending or (to the best of the Borrower’s
knowledge) threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting any Credit Party or
its Subsidiaries or their employees.

 


9.18.        USE OF PROCEEDS.  ALL PROCEEDS OF THE LOANS WILL BE USED BY THE
BORROWER TO FINANCE THE MERGER, THE TERMINATION OF THE PRIOR MERGER AGREEMENT,
THE EXCHANGE OFFER, THE BORROWER REFINANCING, THE TARGET REFINANCING, THE
TOP-OFF PURCHASES (IF ANY) AND TO PAY FEES AND EXPENSES INCURRED IN CONNECTION
WITH THE TRANSACTION.

 

63

--------------------------------------------------------------------------------


 

9.19.        Margin Regulations.  (a)  On the Merger Closing Date, the Borrower
shall cause all Shares (and any other Equity Interests) of the Target owned by
Holdings and its Subsidiaries to cease to constitute Margin Stock.  Except for
the Shares of Target owned while same constitute Margin Stock in accordance with
the preceding sentence, the Credit Parties shall at no time own Margin Stock
with an aggregate fair market value in excess of $5,000,000.

 


(B)      NEITHER THE MAKING OF ANY LOAN NOR THE USE OF THE PROCEEDS THEREOF NOR
THE OCCURRENCE OF ANY OTHER CREDIT EVENT WILL VIOLATE OR BE INCONSISTENT WITH
THE PROVISIONS OF REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM.


 

9.20.        Security Documents.  (a)  The provisions of the Guaranty and
Collateral Agreement are effective to create in favor of the Collateral Agent
for the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the GCA
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has, or will within 5 Business Days of the Initial Borrowing
Date have, a fully perfected security interest in all right, title and interest
in all of the GCA Collateral described therein to the extent that the perfection
of such security interests can be obtained through the filing of UCC financing
statements or other actions required in accordance with the terms of the
Guaranty and Collateral Agreement (except to the extent such actions are not
then required to have been taken in accordance with the express provisions of
the Guaranty and Collateral Agreement), subject to no other Liens other than
Permitted Liens.  The recordation of (x) the Grant of Security Interest in U.S.
Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Guaranty and Collateral Agreement, in each case
in the United States Patent and Trademark Office, together with filings on
Form UCC-1 made pursuant to the Guaranty and Collateral Agreement, will create,
as may be perfected by such filings and recordation, a perfected security
interest in the United States trademarks and patents covered by the Guaranty and
Collateral Agreement, and the recordation of the Grant of Security Interest in
U.S. Copyrights in the form attached to the Guaranty and Collateral Agreement
with the United States Copyright Office, together with filings on Form UCC-1
made pursuant to the Guaranty and Collateral Agreement, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States copyrights covered by the Guaranty and Collateral Agreement.

 


(B)      EACH MORTGAGE CREATES, AS SECURITY FOR THE OBLIGATIONS PURPORTED TO BE
SECURED THEREBY, A VALID AND ENFORCEABLE PERFECTED SECURITY INTEREST IN AND
MORTGAGE LIEN ON THE RESPECTIVE MORTGAGED PROPERTY IN FAVOR OF THE COLLATERAL
AGENT (OR SUCH OTHER TRUSTEE AS MAY BE REQUIRED OR DESIRED UNDER LOCAL LAW) FOR
THE BENEFIT OF THE SECURED CREDITORS, SUPERIOR AND PRIOR TO THE RIGHTS OF ALL
THIRD PERSONS (EXCEPT THAT THE SECURITY INTEREST AND MORTGAGE LIEN CREATED ON
SUCH MORTGAGED PROPERTY MAY BE SUBJECT TO THE PERMITTED ENCUMBRANCES RELATED
THERETO) AND SUBJECT TO NO OTHER LIENS (OTHER THAN PERMITTED ENCUMBRANCES
RELATED THERETO).


 

Notwithstanding anything to the contrary contained above in this Section 9.20,
to the extent that actions with respect to the Collateral are not required to be
taken on the Initial Borrowing Date pursuant to the express provisions of
Section 6.10(b) hereof, then the foregoing representations in this Section 9.20
shall be deemed modified to the extent reasonably required so that same are not
untrue as a result of actions not required to be taken pursuant to said
Section 6.10(b); provided that with respect to any such action which was not
required to be taken

 

64

--------------------------------------------------------------------------------


 

pursuant to Section 6.10(b), the exception provided herein shall cease to apply
at such time as the respective action is required to be taken in accordance with
the requirements of Section 10.10 hereof.

 

9.21.        Intellectual Property, etc.  Each of Holdings and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, licenses, inventions, trade
secrets, proprietary information and know-how (including, but not limited to,
rights in computer programs and databases) and formulas, or rights with respect
to the foregoing necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

 

9.22.        Representations and Warranties in Merger Agreement.  On the Initial
Borrowing Date, all representations and warranties made by the Target in the
Merger Agreement that are material to the interests of the Lenders are true and
correct, but only to the extent that Holdings (or Mergersub) has the right
(without regard to any notice requirement) to terminate its obligations under
the Merger Agreement (or would be permitted to decline to consummate the Merger)
as a result of a breach of such representation and warranties in the Merger
Agreement.

 

SECTION 10.         Affirmative Covenants.  Each of Holdings and the Borrower
hereby covenants and agrees that on and after the Effective Date and until the
Total Commitment has terminated and the Loans and Notes (in each case together
with interest thereon), Fees and all other Obligations (other than indemnities
that are not then due and payable) incurred hereunder and thereunder, are paid
in full:

 

10.01.      Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent (for delivery to each Lender):

 


(A)      AS SOON AS REQUIRED UNDER THE EXCHANGE ACT BUT IN ANY EVENT WITHIN
NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS, ITS AUDITED
CONSOLIDATED BALANCE SHEET AND RELATED CONSOLIDATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
FISCAL YEAR, ALL REPORTED ON BY INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION
AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE
EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH
GAAP, ACCOMPANIED BY ANY MANAGEMENT LETTER PREPARED BY SAID ACCOUNTANTS, AND ITS
UNAUDITED CONSOLIDATING BALANCE SHEET AND RELATED UNAUDITED CONSOLIDATING
STATEMENT OF OPERATIONS FOR SUCH FISCAL YEAR; PROVIDED THAT IF HOLDINGS HAS
FILED WITH THE SEC ITS ANNUAL FINANCIAL STATEMENTS FOR THE RESPECTIVE FISCAL
YEAR AND SAME CONTAIN A FOOTNOTE COMPLYING WITH THE REQUIREMENTS OF SUBSECTION
(C)(4) OF RULE 3-10 OF REGULATION S-X UNDER THE SECURITIES ACT, SUCH ANNUAL
FINANCIAL STATEMENTS SHALL BE DEEMED TO MEET THE REQUIREMENT THAT THE BORROWER
PROVIDE CONSOLIDATING FINANCIAL STATEMENTS AS OTHERWISE REQUIRED ABOVE FOR THE
RESPECTIVE FISCAL YEAR;

 

65

--------------------------------------------------------------------------------


 


(B)      AS SOON AS REQUIRED UNDER THE EXCHANGE ACT BUT IN ANY EVENT WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF HOLDINGS, ITS CONSOLIDATED BALANCE SHEET AND RELATED
CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF
THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN-ELAPSED PORTION OF THE
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, AND ITS CONSOLIDATING BALANCE SHEET AND
RELATED CONSOLIDATING STATEMENT OF OPERATIONS FOR SUCH PERIOD; PROVIDED THAT IF
HOLDINGS HAS FILED WITH THE SEC ITS QUARTERLY FINANCIAL STATEMENTS FOR THE
RESPECTIVE FISCAL QUARTER AND SAME CONTAIN A FOOTNOTE COMPLYING WITH THE
REQUIREMENTS OF SUBSECTION (C)(4) OF RULE 3-10 OF REGULATION S-X UNDER THE
SECURITIES ACT, SUCH QUARTERLY FINANCIAL STATEMENTS SHALL BE DEEMED TO MEET THE
REQUIREMENT THAT THE BORROWER PROVIDE CONSOLIDATING FINANCIAL STATEMENTS AS
OTHERWISE REQUIRED ABOVE FOR THE RESPECTIVE FISCAL QUARTER;


 


(C)      CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) OR (B) ABOVE, A COMPLIANCE CERTIFICATE OF A FINANCIAL OFFICER OF THE
BORROWER IN SUBSTANTIALLY THE FORM OF EXHIBIT J (I) CERTIFYING, ON BEHALF OF THE
BORROWER, IN THE CASE OF THE FINANCIAL STATEMENTS DELIVERED UNDER CLAUSE (A) OR
(B), AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS AS OF THE DATE OF EACH SUCH
STATEMENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED AND CONSOLIDATING BASIS IN
ACCORDANCE WITH GAAP, SUBJECT, IN THE CASE OF FINANCIAL STATEMENTS DELIVERED
PURSUANT TO CLAUSE (B), TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES, (II) CERTIFYING AS TO WHETHER A DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AND, TO THE KNOWLEDGE OF SUCH FINANCIAL OFFICER AFTER
DUE INQUIRY, WHETHER ANY DEFAULT OR EVEN OF DEFAULT HAS OCCURRED DURING THE
RESPECTIVE FISCAL QUARTER OR FISCAL YEAR AND, IF A DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED DURING THE RESPECTIVE FISCAL QUARTER OR FISCAL YEAR OR IS THEN
CONTINUING, IN EACH CASE SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO, AND (III) CERTIFYING AS TO WHETHER
ANY MATERIAL CHANGE IN GAAP OR IN THE APPLICATION THEREOF (TO THE EXTENT SUCH
CHANGE IS APPLICABLE TO HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES) HAS OCCURRED
SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 9.04
AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON
THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE WHICH CERTIFICATE SHALL
(I) SET FORTH IN REASONABLE DETAIL THE CALCULATIONS REQUIRED TO ESTABLISH
WHETHER HOLDINGS AND ITS SUBSIDIARIES WERE IN COMPLIANCE WITH THE PROVISIONS OF
SECTIONS 11.03(III)(4), 11.04(VIII), 11.06(XIV), 11.10, 11.11 AND 11.12 AT THE
END OF SUCH FISCAL QUARTER OR FISCAL YEAR, AS THE CASE MAY BE, (II) IF DELIVERED
WITH THE FINANCIAL STATEMENTS REQUIRED BY SECTION 10.01(A), SET FORTH IN
REASONABLE DETAIL THE AMOUNT OF (AND THE CALCULATIONS REQUIRED TO ESTABLISH THE
AMOUNT OF) EXCESS CASH FLOW FOR THE RESPECTIVE EXCESS CASH PAYMENT PERIOD AND
THE AMOUNT OF ANY REQUIRED PAYMENT UNDER SECTION 5.02(E) OF THE FIRST LIEN
CREDIT AGREEMENT IN RESPECT OF SUCH EXCESS CASH PAYMENT PERIOD AND A CALCULATION
IN REASONABLE DETAIL OF THE CUMULATIVE RETAINED EXCESS CASH FLOW AMOUNT (SHOWING
IN REASONABLE DETAIL THE SOURCES AND USES THEREOF) AND (III) CERTIFY THAT THERE
HAVE BEEN NO CHANGES TO THE INFORMATION IN SCHEDULES 3.03 (PLEDGED SECURITIES),
4.02(B) (GRANTOR LEGAL NAME), 4.02(C) (MERGER AND ACQUISITIONS),
4.02(D) (GRANTOR ORGANIZATIONAL INFORMATION), 4.02(E) (COLLATERAL ADDRESS),
4.02(J) (INTELLECTUAL PROPERTY), 4.06(A) (DEPOSIT ACCOUNTS) OR
4.06(B) (SECURITIES ACCOUNTS) OF THE GUARANTY AND COLLATERAL AGREEMENT SINCE THE
INITIAL BORROWING DATE OR, IF LATER, SINCE THE DATE OF THE MOST RECENT
CERTIFICATE DELIVERED PURSUANT TO THIS SECTION 10.01(C), OR IF THERE HAVE BEEN
ANY SUCH CHANGES, A LIST IN REASONABLE DETAIL OF SUCH CHANGES (BUT, IN EACH CASE
WITH RESPECT TO THIS CLAUSE (III), ONLY TO THE EXTENT THAT

 

66

--------------------------------------------------------------------------------


 


SUCH CHANGES IN INFORMATION ARE REQUIRED TO BE REPORTED TO THE COLLATERAL AGENT
PURSUANT TO THE TERMS OF SUCH SECURITY DOCUMENTS) AND WHETHER HOLDINGS AND THE
OTHER CREDIT PARTIES HAVE OTHERWISE TAKEN ALL ACTIONS REQUIRED TO BE TAKEN BY
THEM PURSUANT TO SUCH SECURITY DOCUMENTS IN CONNECTIONS WITH ANY SUCH CHANGES;


 


(D)      CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OR OTHER WRITTEN STATEMENT OF THE ACCOUNTING FIRM THAT
REPORTED ON SUCH FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE
DURING THE COURSE OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY
DEFAULT OR EVENT OF DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT
REQUIRED BY ACCOUNTING RULES OR GUIDELINES);


 


(E)      AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT MORE THAN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS, A COPY OF THE PLAN AND FORECAST
(INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET, INCOME STATEMENT AND CASH
FLOW STATEMENT) OF HOLDINGS AND ITS SUBSIDIARIES FOR EACH MONTH OF SUCH FISCAL
YEAR (THE “PROJECTIONS”), TOGETHER WITH A SUMMARY OF ASSUMPTIONS UNDERLYING SUCH
FORECAST, IN FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;


 


(F)       PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL
PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE
BORROWER OR ANY SUBSIDIARY WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED BY HOLDINGS
TO ITS PUBLIC SECURITIES HOLDERS GENERALLY, AS THE CASE MAY BE;


 


(G)      PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF ANY CREDIT
PARTY OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; AND


 


(H)      PROMPTLY FOLLOWING THE REASONABLE REQUEST FROM THE ADMINISTRATIVE
AGENT, ANY DOCUMENTATION AND OTHER INFORMATION REQUIRED TO BE DELIVERED PURSUANT
TO THE REQUIREMENTS OF SECTION 6.08.


 

Documents required to be delivered pursuant to Section 10.01 and Section 10.02
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another website identified in the notice
provided pursuant to the next succeeding paragraph of this Section 10.01, if
any, to which each Lender and the Administrative Agent have been granted access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (x) upon written request by the
Administrative Agent or any Lender, the Borrower shall deliver paper copies of
such information to the Administrative Agent or such Lender (as applicable) and
(y) the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents.  Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 

67

--------------------------------------------------------------------------------


 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of Holdings and/or the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Holdings or any of
its Subsidiaries or their securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that the Borrower will use commercially reasonable efforts to (w) clearly
and conspicuously mark all such Borrower Materials “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arranger and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that the Borrower Materials shall
be subject to Section 14.16, to the extent applicable; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (z) the Administrative Agent
and the Lead Arranger shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  At the request of the Administrative
Agent or the Lead Arranger, the Borrower shall promptly review any Borrower
Materials as may be requested in order to determine whether same may be marked
“PUBLIC” and made available to Public Lenders as provided above.

 

10.02.      Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 


(A)      THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


 


(B)      THE WRITTEN ASSERTION OF WHICH A RESPONSIBLE OFFICER OF THE BORROWER
HAS KNOWLEDGE BY THE HOLDER OF ANY INDEBTEDNESS OF ANY CREDIT PARTY IN EXCESS OF
$25,000,000 PRINCIPAL AMOUNT THEN OUTSTANDING THAT ANY EVENT OF DEFAULT EXISTS
WITH RESPECT THERETO OR THAT ANY CREDIT PARTY IS NOT IN COMPLIANCE THEREWITH;


 


(C)      RECEIPT OF ANY WRITTEN NOTICE OF WHICH A RESPONSIBLE OFFICER OF THE
BORROWER HAS KNOWLEDGE OF ANY GOVERNMENTAL INVESTIGATION OR ANY LITIGATION
COMMENCED OR THREATENED AGAINST ANY CREDIT PARTY THAT (I) SEEKS DAMAGES WHICH
COULD REASONABLY BE EXPECTED TO EXCEED $25,000,000; (II) SEEKS INJUNCTIVE RELIEF
THAT, IF GRANTED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, (III) IS ASSERTED OR INSTITUTED AGAINST ANY PLAN, ITS FIDUCIARIES OR ITS
ASSETS, WHICH ASSERTION COULD REASONABLY BE EXPECTED TO RESULT IN DAMAGES, COSTS
OR LIABILITIES OF ANY CREDIT PARTY OR SUBSIDIARY IN EXCESS OF $25,000,000;
(IV) ALLEGES CRIMINAL MISCONDUCT BY ANY CREDIT PARTY OR SUBSIDIARY THAT, IF
RESULTING IN A CONVICTION, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; (V) ALLEGES THE VIOLATION OF ANY LAW REGARDING, OR SEEKS
REMEDIES IN CONNECTION WITH, ANY ENVIRONMENTAL LAWS, WHICH RESOLUTION OR REMEDY
ASSERTS OR COULD REASONABLY BE EXPECTED TO RESULT IN DAMAGES, COSTS OR
LIABILITIES OF ANY CREDIT PARTY OR SUBSIDIARY

 

68

--------------------------------------------------------------------------------


 


IN EXCESS OF $25,000,000; OR (VI) INVOLVES ANY PRODUCT RECALL TO THE EXTENT SUCH
PRODUCT RECALL COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(D)      COMMENCEMENT OF ANY PROCEEDINGS CONTESTING ANY TAX, FEE, ASSESSMENT, OR
OTHER GOVERNMENTAL CHARGE IN EXCESS OF $25,000,000;


 


(E)      ANY LOSS, DAMAGE, OR DESTRUCTION TO THE COLLATERAL IN THE AMOUNT OF
$25,000,000 OR MORE, WHETHER OR NOT COVERED BY INSURANCE;


 


(F)       AFTER ANY RESPONSIBLE OFFICER OF THE BORROWER BECOMING AWARE OF ANY
PENDING OR THREATENED STRIKE, WORK STOPPAGE, UNFAIR LABOR PRACTICE CLAIM, OR
OTHER LABOR DISPUTE AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES IN A
MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(G)      THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING
$25,000,000; AND


 


(H)      ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE EXPECTED
TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section 10.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

10.03.      Existence; Conduct of Business.  Each Credit Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, in each case except where
the failure to do so could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution or other transaction permitted
under Section 11.03; provided, further, that nothing in this Section 10.03 shall
prevent any Credit Party from discontinuing the corporate existence of any
Subsidiary if discontinuance is desirable in the conduct of such Credit Party’s
business or the business of such Subsidiary and such discontinuance is not
disadvantageous in any material respect to the Lenders.

 

10.04.      Payment of Obligations.  Each Credit Party will, and will cause each
of its Subsidiaries to, pay or discharge when due all material Indebtedness and
all other material liabilities and obligations, including Taxes, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Credit Party or such Subsidiary has set aside
on its books adequate reserves with respect thereto to the extent required in
accordance with GAAP and (c) the failure to make payment pending such contest
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

69

--------------------------------------------------------------------------------


 

10.05.      Maintenance of Properties and Intellectual Property Rights.  Except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect, each Credit Party will, and will cause each of its Subsidiaries
to, (a) keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted, and
(b) maintain in effect at all times all material intellectual property rights
and licenses, which are necessary for it to own its property or conduct its
business.

 


10.06.      BOOKS AND RECORDS; INSPECTION RIGHTS; ANNUAL LENDER MEETINGS.  (A) 
EACH CREDIT PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER
BOOKS OF RECORD AND ACCOUNT IN WHICH ENTRIES WHICH ARE FULL, TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ARE MADE OF ALL MATERIAL DEALINGS AND TRANSACTIONS IN
RELATION TO ITS BUSINESS AND ACTIVITIES.  EACH CREDIT PARTY WILL, AND WILL CAUSE
EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT (INCLUDING EMPLOYEES OF THE ADMINISTRATIVE AGENT, OR ANY
CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY THE ADMINISTRATIVE
AGENT), UPON REASONABLE PRIOR NOTICE, TO VISIT AND INSPECT ITS PROPERTIES, TO
EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS
AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS AND INDEPENDENT ACCOUNTANTS
(PROVIDED A REPRESENTATIVE FROM THE BORROWER SHALL HAVE THE RIGHT TO BE
PRESENT), ALL AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND AS OFTEN
AS REASONABLY REQUESTED; PROVIDED, THAT FOLLOWING THE EFFECTIVE DATE AND SO LONG
AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER SHALL ONLY
BE REQUIRED TO REIMBURSE THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH
SECTION 14.01 FOR THE COST OF TWO SUCH INSPECTIONS IN ANY FISCAL YEAR.  THE
CREDIT PARTIES ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT, AFTER EXERCISING ITS
RIGHTS OF INSPECTION, MAY PREPARE AND DISTRIBUTE TO THE LENDERS REPORTS
REGARDING SAME FOR INTERNAL USE BY THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


(B)      AT THE REQUEST OF THE ADMINISTRATIVE AGENT, THE BORROWER WILL WITHIN 30
DAYS AFTER THE DATE OF THE DELIVERY (OR, IF LATER, REQUIRED DELIVERY) OF THE
ANNUAL FINANCIAL INFORMATION PURSUANT TO SECTIONS 10.01(A) (OR SUCH LATER DATE
AGREED TO BY THE ADMINISTRATIVE AGENT), HOLD A MEETING (WITH TELEPHONIC
CONFERENCES BEING ACCEPTABLE IF AGREED TO BY THE ADMINISTRATIVE AGENT), AT A
TIME AND LOCATION (AS APPLICABLE) SELECTED BY THE BORROWER AND REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH ALL OF THE LENDERS THAT CHOOSE TO
ATTEND, TO REVIEW THE FINANCIAL RESULTS OF THE PREVIOUS FISCAL YEAR AND THE
FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES AND THE BUDGETS PRESENTED
FOR THE CURRENT FISCAL YEAR OF HOLDINGS AND ITS SUBSIDIARIES.


 

10.07.      Compliance with Laws.  Each Credit Party will, and will cause each
of its Subsidiaries to, comply with all statutes, laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 


10.08.      USE OF PROCEEDS.  ALL PROCEEDS OF THE LOANS WILL BE USED BY THE
BORROWER TO FINANCE THE MERGER, THE TERMINATION OF THE PRIOR MERGER AGREEMENT,
THE EXCHANGE OFFER, THE REFINANCING AND THE TOP-OFF PURCHASES (IF ANY) AND TO
PAY FEES AND EXPENSES INCURRED IN CONNECTION WITH THE TRANSACTION.


 

10.09.      Insurance.  Each Credit Party will, and will cause each of its
Subsidiaries to maintain with financially sound and reputable carriers having a
financial strength rating of at

 

70

--------------------------------------------------------------------------------


 

least A- by A.M. Best Company (or the equivalent rating with respect to markets
not rated by A.M. Best Company) or otherwise reasonably satisfactory to the
Administrative Agent, insurance against: (i) loss or damage by fire and loss in
transit; (ii) theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; (iii) business interruption; (iv) general liability and
(v) and such other hazards, as is customary in the business of such Person;
provided that the Credit Parties and the Subsidiaries may self-insure in
accordance with good business practice.  Without limiting the generality of the
foregoing, the Borrower shall maintain, with respect to each Flood Hazard
Property, flood hazard insurance, as required by law and as reasonably
acceptable to the Administrative Agent.  All such insurance shall be in amounts,
cover such assets and be under such policies as are customary in the business of
such Person.  No Credit Party will use or permit any property to be used in any
manner which might render inapplicable any insurance coverage, except as could
not reasonably be expected to have a Material Adverse Effect.  Each Credit Party
shall, as promptly as practicable (and in any event by April 30, 2010 or such
later date as may be agreed by the Administrative Agent), deliver to the
Collateral Agent certificates of insurance with respect to the insurance
maintained by the Credit Parties as required above and naming the Collateral
Agent as additional insured and/or as loss payee, and stating that such
insurance shall not be cancelled or materially revised without at least 30 day’s
prior written notice (or 10 days’ prior written notice in the case of nonpayment
of premiums) by the insured to the Collateral Agent.

 

10.10.      Additional Collateral; Further Assurances; Etc.  (a)  Subject to
applicable law, each Credit Party shall, unless the Required Lenders otherwise
consent, cause each of its Wholly-Owned Domestic Subsidiaries (excluding any
Excluded Subsidiary, any Inactive Subsidiary and any Agreed Non-Guarantor
Subsidiary) formed or acquired (or which first becomes such a Wholly-Owned
Domestic Subsidiary or ceases to be an Excluded Subsidiary, an Inactive
Subsidiary or an Agreed Non-Guarantor Subsidiary) after the date of this
Agreement to become a Credit Party (and a party to the Guaranty and Collateral
Agreement and, if same has not been terminated in accordance with its terms, the
Intercreditor Agreement) by executing a Joinder Agreement in substantially the
form set forth as Exhibit M hereto, in each case with such changes as may be
reasonably requested by or satisfactory to the Administrative Agent (each, a
“Joinder Agreement”) within thirty (30) days (or such longer time period if
agreed to by the Administrative Agent in its sole discretion) after the
formation or acquisition thereof or after the first date upon which the
respective Subsidiary of such Person becomes a Wholly-Owned Domestic Subsidiary
or ceases to be an Excluded Subsidiary, an Inactive Subsidiary or an Agreed
Non-Guarantor Subsidiary.  Upon execution and delivery thereof, each such Person
(i) shall become a Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Bridge Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders, in any property of such Credit
Party which constitutes Collateral as set forth in, and in accordance with, the
Security Documents.  Without limiting the foregoing, it is understood and agreed
that all actions specified above shall be required to be taken with respect to
Target and each of its Wholly-Owned Domestic Subsidiaries (excluding any
Excluded Subsidiary, any Inactive Subsidiary and any Agreed Non-Guarantor
Subsidiary) as soon as practicable following the Merger Closing Date, and in any
event within thirty (30) days thereafter or such later date if agreed to by the
Administrative Agent in its sole discretion; provided that actions with respect
to Target Mortgaged Properties shall be taken as required by the following
clause (c).

 

71

--------------------------------------------------------------------------------


 


(B)      SUBJECT TO THE TIME PERIOD IN WHICH TO DELIVER A JOINDER AGREEMENT
PURSUANT TO SECTION 10.10(A) ABOVE, EACH CREDIT PARTY WILL CAUSE (I) 100% OF THE
ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH OF ITS DOMESTIC SUBSIDIARIES
(EXCLUDING ANY EXCLUDED SUBSIDIARY) AND (II) 66% OF THE ISSUED AND OUTSTANDING
VOTING EQUITY INTERESTS IN EACH FOREIGN SUBSIDIARY (EXCLUDING ANY EXCLUDED
SUBSIDIARY), AND 100% OF THE ISSUED AND OUTSTANDING NON-VOTING EQUITY INTERESTS
IN EACH SUCH FOREIGN SUBSIDIARY, DIRECTLY OWNED BY THE BORROWER OR ANY GUARANTOR
TO BE SUBJECT AT ALL TIMES TO A PERFECTED LIEN IN FAVOR OF THE ADMINISTRATIVE
AGENT PURSUANT TO THE TERMS AND CONDITIONS OF THE BRIDGE LOAN DOCUMENTS OR OTHER
SECURITY DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.


 


(C)      WITHIN 60 DAYS FOLLOWING THE MERGER CLOSING DATE (OR SUCH LATER DATE AS
MAY REASONABLY BE AGREED TO BY THE ADMINISTRATIVE AGENT, PROVIDED ONE EXTENSION
OF 30 DAYS SHALL AUTOMATICALLY BE GRANTED IF THE APPLICABLE CREDIT PARTIES ARE
USING GOOD FAITH EFFORTS TO SATISFY THIS COVENANT), TARGET AND ITS SUBSIDIARIES
WHICH ARE CREDIT PARTIES (AS REQUIRED BY PRECEDING CLAUSE (A)) SHALL BE REQUIRED
TO GRANT MORTGAGES WITH RESPECT TO EACH TARGET MORTGAGED PROPERTY AND, IN
CONNECTION THEREWITH, SHALL TAKE ALL THE ACTIONS SPECIFIED IN SECTION 6.18 AS
WOULD HAVE BEEN REQUIRED IF THE REQUESTED TARGET MORTGAGED PROPERTY WERE AN
ORIGINAL MORTGAGED PROPERTY; PROVIDED THAT THE ACTIONS REQUIRED TO BE TAKEN
PURSUANT TO CLAUSES (II) AND (III) OF SECTION 6.18 SHALL NOT BE REQUIRED TO BE
COMPLETED UNTIL 90 DAYS FOLLOWING THE MERGER CLOSING DATE (OR SUCH LATER DATE AS
MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION).


 


(D)      HOLDINGS WILL, AND WILL CAUSE EACH SUBSIDIARY THAT, AFTER THE EFFECTIVE
DATE, PROVIDES SECURITY, DIRECTLY OR INDIRECTLY, UNDER THE FIRST LIEN CREDIT
DOCUMENTS (OR ANY PERMITTED REFINANCING INDEBTEDNESS INCURRED IN RESPECT
THEREOF) TO PLEDGE ITS ASSETS THAT SECURE THE OBLIGATIONS UNDER THE FIRST LIEN
LOANS (OR ANY PERMITTED REFINANCING INDEBTEDNESS INCURRED IN RESPECT THEREOF) TO
SECURE THE OBLIGATIONS HEREUNDER ON AT LEAST A SECOND-RANKING BASIS (IN RELATION
TO THE FIRST LIEN INDEBTEDNESS) IN A MANNER CONSISTENT WITH THE INTERCREDITOR
AGREEMENT AND WITH THE PRIORITY CONTEMPLATED UNDER THIS AGREEMENT AND THE OTHER
BRIDGE LOAN DOCUMENTS, IN EACH CASE PURSUANT TO SECURITY DOCUMENTS
(COLLECTIVELY, THE “ADDITIONAL SECURITY DOCUMENTS”) WHICH ARE SUBSTANTIALLY
CONSISTENT WITH THOSE USED TO CREATE THE RESPECTIVE SECURITY INTERESTS PURSUANT
TO THE FIRST LIEN CREDIT DOCUMENTS OR RELEVANT PERMITTED REFINANCING
INDEBTEDNESS.


 


(E)      HOLDINGS WILL, AND WILL CAUSE EACH OF THE OTHER CREDIT PARTIES TO, AT
THE EXPENSE OF HOLDINGS AND THE BORROWER, MAKE, EXECUTE, ENDORSE, ACKNOWLEDGE,
FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM TIME TO TIME SUCH VOUCHERS,
INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS, FINANCING STATEMENTS, TRANSFER
ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES, REAL PROPERTY SURVEYS, REPORTS,
LANDLORD WAIVERS, BAILEE AGREEMENTS, CONTROL AGREEMENTS AND OTHER ASSURANCES OR
INSTRUMENTS AND TAKE SUCH FURTHER STEPS RELATING TO THE COLLATERAL COVERED BY
ANY OF THE SECURITY DOCUMENTS AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE;
PROVIDED THAT THE FOREGOING SHALL NOT REQUIRE ACTIONS WHICH ARE EXPRESSLY NOT
REQUIRED TO BE TAKEN IN ACCORDANCE WITH THE TERMS OF ANY RELEVANT SECURITY
DOCUMENT OR THIS AGREEMENT.  FURTHERMORE, HOLDINGS WILL, AND WILL CAUSE THE
OTHER CREDIT PARTIES THAT ARE SUBSIDIARIES OF HOLDINGS TO, DELIVER TO THE
COLLATERAL AGENT SUCH OPINIONS OF COUNSEL, TITLE INSURANCE AND OTHER RELATED
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO ASSURE
ITSELF THAT THIS SECTION 10.10 HAS BEEN COMPLIED WITH OR THIS AGREEMENT.

 

72

--------------------------------------------------------------------------------


 


(F)       IF THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS REASONABLY
DETERMINE THAT THEY ARE REQUIRED BY LAW OR REGULATION TO HAVE APPRAISALS
PREPARED IN RESPECT OF ANY REAL PROPERTY OF HOLDINGS AND THE OTHER CREDIT
PARTIES CONSTITUTING COLLATERAL, HOLDINGS AND THE BORROWER WILL, AT THEIR OWN
EXPENSE, PROVIDE TO THE ADMINISTRATIVE AGENT APPRAISALS WHICH SATISFY THE
APPLICABLE REQUIREMENTS OF THE REAL ESTATE APPRAISAL REFORM AMENDMENTS OF THE
FINANCIAL INSTITUTION REFORM, RECOVERY AND ENFORCEMENT ACT OF 1989, AS AMENDED,
AND WHICH SHALL OTHERWISE BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.


 


(G)      HOLDINGS AND THE BORROWER AGREE THAT EACH ACTION REQUIRED BY
CLAUSES (D) THROUGH (F) OF THIS SECTION 10.10 SHALL BE COMPLETED AS SOON AS
POSSIBLE, BUT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE RELEVANT SECURITY
DOCUMENT OR THIS AGREEMENT, IN NO EVENT LATER THAN 45 DAYS AFTER SUCH ACTION IS
REQUESTED TO BE TAKEN BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR
SUCH LONGER PERIOD AS MAY BE SATISFACTORY TO THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS, AS THE CASE MAY BE); PROVIDED THAT IN NO EVENT WILL HOLDINGS
OR ANY OF ITS SUBSIDIARIES BE REQUIRED TO TAKE ANY ACTION, OTHER THAN USING ITS
COMMERCIALLY REASONABLE EFFORTS, TO OBTAIN CONSENTS FROM THIRD PARTIES (WHO ARE
NOT SUBSIDIARIES OF HOLDINGS) WITH RESPECT TO ITS COMPLIANCE WITH THIS
SECTION 10.10.


 


(H)           IF ANY FOREIGN PLEDGE AGREEMENTS (AS DEFINED IN THE FIRST LIEN
CREDIT AGREEMENT) ARE EXECUTED WITH RESPECT TO THE SECURITY INTERESTS CREATED
UNDER THE FIRST LIEN CREDIT DOCUMENTS, THEN SUBSTANTIALLY CONTEMPORANEOUSLY
THEREWITH THE RESPECTIVE CREDIT PARTY OR CREDIT PARTIES SHALL EXECUTE AND
DELIVER SUBSTANTIALLY SIMILAR PLEDGE AGREEMENTS TO SECURE THE OBLIGATIONS
HEREUNDER (EACH A “FOREIGN PLEDGE AGREEMENT” AND, COLLECTIVELY, THE “FOREIGN
PLEDGE AGREEMENTS”), IT BEING UNDERSTOOD AND AGREED, HOWEVER, IN THE CASE OF ANY
FOREIGN PLEDGE AGREEMENT ENTERED INTO BY HOLDINGS OR ANY OF ITS SUBSIDIARIES,
THE RESPECTIVE CREDIT PARTY SHALL NOT BE REQUIRED TO PLEDGE MORE THAN 66% OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF EQUITY INTERESTS ENTITLED TO VOTE
OF ANY FOREIGN SUBSIDIARY THAT IS A CORPORATION (OR TREATED AS SUCH FOR U.S.
FEDERAL TAX PURPOSES) IN SUPPORT OF ITS OBLIGATIONS (X) AS A BORROWER UNDER THE
BRIDGE LOAN AGREEMENT (IN THE CASE OF THE BORROWER) OR (Y) UNDER ITS GUARANTY IN
RESPECT OF THE OBLIGATIONS OF THE BORROWER (IN THE CASE OF THE OTHER CREDIT
PARTIES) (ALTHOUGH 100% OF THE NON-VOTING EQUITY INTERESTS, IF ANY, OF EACH SUCH
FOREIGN SUBSIDIARY SHALL BE REQUIRED TO BE PLEDGED IN SUPPORT OF SUCH
OBLIGATIONS).  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 10.10, EXCEPT IF REQUIRED PURSUANT TO PRECEDING CLAUSE (D)), NO FOREIGN
SUBSIDIARY SHALL GUARANTEE ANY OBLIGATION OF THE BORROWER AND NO SECURITY OR
SIMILAR INTEREST SHALL BE GRANTED IN THE ASSETS OF ANY FOREIGN SUBSIDIARY, WHICH
SECURITY OR SIMILAR INTEREST GUARANTEES ANY OBLIGATION OF THE BORROWER.  IN
DETERMINING WHETHER TO REQUIRE ONE OR MORE FOREIGN PLEDGE AGREEMENTS AS
PERMITTED ABOVE, THE ADMINISTRATIVE AGENT OR REQUIRED LENDERS, AS THE CASE MAY
BE, SHALL (IN THEIR SOLE DISCRETION) CONSIDER THE COSTS OF THE ACTIONS REQUIRED
IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE RESPECTIVE FOREIGN PLEDGE
AGREEMENTS AS AGAINST THE RELATIVE VALUE OF THE SECURITY INTERESTS AND
ADDITIONAL PROTECTION PROVIDED THEREBY.


 


(I)            TO THE EXTENT ANY ACTION WHICH WOULD OTHERWISE HAVE BEEN REQUIRED
TO BE TAKEN PURSUANT TO SECTIONS 6.10 AND 6.18 HEREOF HAVE NOT BEEN TAKEN ON OR
PRIOR TO THE INITIAL BORROWING DATE AS PERMITTED BY SECTION 6.10(B), THEN THE
BORROWER SHALL CAUSE ALL SUCH ACTIONS TO BE TAKEN AS PROMPTLY AS PRACTICABLE
AFTER THE INITIAL BORROWING DATE, PROVIDED THAT IN ANY EVENT SUCH ACTIONS SHALL
BE REQUIRED TO BE COMPLETED WITHIN (X) 30 DAYS AFTER THE INITIAL BORROWING DATE
IN THE CASE OF ACTIONS OTHERWISE REQUIRED UNDER SECTIONS 6.10(A), (Y) 60 DAYS
AFTER THE INITIAL

 

73

--------------------------------------------------------------------------------


 


BORROWING DATE IN THE CASE OF ACTIONS REQUIRED TO BE TAKEN PURSUANT TO
SECTION 6.18 AND (Z) 90 DAYS AFTER THE INITIAL BORROWING DATE IN THE CASE OF ALL
ACTIONS TO BE TAKEN PURSUANT TO CLAUSES (II) AND (III) OF SECTION 6.18, IN EACH
CASE AS SUCH DATES MAY BE EXTENDED (WITH RESPECT TO A GIVEN ACTION OR ACTIONS)
AT THE SOLE DISCRETION OF THE ADMINISTRATIVE AGENT.  IN DETERMINING WHETHER TO
REQUIRE ONE OR MORE FOREIGN PLEDGE AGREEMENTS AS PERMITTED ABOVE, THE
ADMINISTRATIVE AGENT OR REQUIRED LENDERS, AS THE CASE MAY BE, SHALL (IN THEIR
SOLE DISCRETION) CONSIDER THE COSTS OF THE ACTIONS REQUIRED IN CONNECTION WITH
THE EXECUTION AND DELIVERY OF THE RESPECTIVE FOREIGN PLEDGE AGREEMENTS AS
AGAINST THE RELATIVE VALUE OF THE SECURITY INTERESTS AND ADDITIONAL PROTECTION
PROVIDED THEREBY.


 

Notwithstanding anything to the contrary contained above, the Borrower and the
other Credit Parties shall not be required to grant Mortgages with respect to
any Original Mortgage Tax State Property and, in the case of any Real Properties
(other than the Original Mortgage Properties and the Target Mortgage Properties)
at any time acquired or owned in one or more Mortgage Tax States, the Credit
Parties shall not be required to grant Mortgages therein unless and until such
time (if any) as the First-Lien Obligations (as defined in the Intercreditor
Agreement) are fully secured to the maximum principal thereof.

 

10.11.      [Intentionally Omitted.]

 

10.12.      Ratings.  Holdings and the Borrower shall use commercially
reasonable efforts to obtain and maintain (i) a public corporate family rating
of Holdings and a rating of the Loans, in each case from Moody’s, and (ii) a
public corporate credit rating of Holdings and a rating of the Loans, in each
case from S&P (it being understood and agreed that “commercially reasonable
efforts” shall in any event include the payment by Holdings or the Borrower of
customary rating agency fees and cooperation with information and data requests
by Moody’s and S&P in connection with their ratings process).

 

10.13.      Merger; Target Refinancing.  Holdings and the Borrower hereby agree
and covenant to:

 


(A)      CONSUMMATE THE MERGER IN ACCORDANCE IN ALL MATERIAL RESPECTS WITH THE
TERMS AND CONDITIONS OF THE MERGER AGREEMENT AND ALL APPLICABLE LAW AS PROMPTLY
AS PRACTICABLE AND IN ANY EVENT ON OR PRIOR TO THE EARLIER TO OCCUR OF (X) THE
35TH DAY AFTER THE 90% CONDITION HAS BEEN SATISFIED AND (Y) OCTOBER 15, 2010;


 


(B)      WITHIN 50 DAYS AFTER THE MERGER CLOSING DATE, CAUSE THE REDEMPTION IN
FULL OF ALL THEN OUTSTANDING TARGET EXISTING NOTES (THE “TARGET REFINANCING”),
WHICH TARGET EXISTING NOTES SHALL AT SUCH TIME BE PERMANENTLY RETIRED; PROVIDED
THAT IF ANY TARGET EXISTING NOTES ARE OUTSTANDING ON THE MERGER CLOSING DATE,
BORROWER SHALL CAUSE TARGET OR TARGET SUB TO ISSUE (ON THE MERGER CLOSING DATE)
AN IRREVOCABLE NOTICE OF REDEMPTION OF ALL THEN OUTSTANDING TARGET EXISTING
NOTES IN ACCORDANCE WITH THE REQUIREMENTS OF THE INDENTURE GOVERNING THE TARGET
EXISTING NOTES (THE “TARGET EXISTING NOTES INDENTURE”) AND SHALL ON THE MERGER
CLOSING DATE DEPOSIT WITH THE TRUSTEE UNDER THE TARGET EXISTING NOTES INDENTURE
CASH IN THE AGGREGATE AMOUNT NEEDED TO EFFECT SUCH REDEMPTIONS (INCLUDING
AMOUNTS NEEDS FOR ACCRUED INTEREST AND ANY APPLICABLE MAKE WHOLE PREMIUMS); AND

 

74

--------------------------------------------------------------------------------


 


(C)      EFFECT THE TRANSACTION IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH THE
TRANSACTION SUMMARY.


 


10.14.      SECURITIES DEMAND.  (A)   AT ANY TIME AND FROM TIME TO TIME DURING
THE PERIOD BEGINNING ON THE MERGER CLOSING DATE AND ENDING ON THE FIRST
ANNIVERSARY OF THE MERGER CLOSING DATE, IF AND TO THE EXTENT SO DIRECTED IN A
DEMAND NOTICE (AS DEFINED BELOW) GIVEN IN ACCORDANCE WITH SECTION 10.14(B) WITH
RESPECT TO A PRIVATE ISSUANCE AND SALE OF SECURITIES (AS DEFINED BELOW), THE
BORROWER SHALL PROVIDE TO THE LEAD ARRANGER AS SOON AS REASONABLY PRACTICABLE A
PRELIMINARY OFFERING MEMORANDUM USABLE IN A CUSTOMARY HIGH-YIELD ROAD SHOW
RELATING TO THE ISSUANCE BY THE BORROWER OF SECURITIES (INCLUDING ALL FINANCIAL
STATEMENTS AND OTHER DATA TO BE INCLUDED THEREIN (INCLUDING ALL AUDITED
FINANCIAL STATEMENTS AND UNAUDITED INTERIM FINANCIAL STATEMENTS (EACH OF WHICH
UNAUDITED INTERIM FINANCIAL STATEMENTS SHALL HAVE UNDERGONE A SAS 100 REVIEW))
AND ALL APPROPRIATE PRO FORMA FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH
REGULATION S-X UNDER THE SECURITIES ACT (WITH SUCH DEVIATIONS THEREFROM AS MAY
BE MUTUALLY AGREED BY BORROWER AND THE LEAD ARRANGER), AND SUBSTANTIALLY ALL
OTHER DATA (INCLUDING SELECTED FINANCIAL DATA) THAT THE SEC WOULD REQUIRE IN A
REGISTERED OFFERING; PROVIDED THAT (I) FINANCIAL INFORMATION THAT WOULD BE SO
REQUIRED BY RULE 3-16 OF REGULATION S-X SHALL NOT BE REQUIRED IN ANY OFFERING
MEMORANDUM WITH RESPECT TO SECURITIES AND (II) A CONSOLIDATING FOOTNOTE REQUIRED
BY RULE 3-10 OF REGULATION S-X SHALL NOT BE REQUIRED IN ANY OFFERING MEMORANDUM
WITH RESPECT TO SECURITIES SO LONG AS THE SUBSTANTIVE INFORMATION THAT WOULD BE
PRESENTED IN SUCH FOOTNOTE IS OTHERWISE DISCLOSED IN SUCH OFFERING MEMORANDUM;
AND PROVIDED FURTHER THAT ANY OFFERING MEMORANDUM WITH RESPECT TO SECURITIES MAY
INCLUDE INFORMATION THROUGH INCORPORATION BY REFERENCE TO THE SAME EXTENT, AND
ON THE SAME BASIS, AS WOULD BE PERMITTED BY SECTION 10.15(B) IF SUCH OFFERING
MEMORANDUM WERE AN OFFERING MEMORANDUM FOR EXCHANGE NOTES REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 10.15(B).


 


(B)      AT ANY TIME AND FROM TIME TO TIME DURING THE PERIOD COMMENCING UPON THE
EFFECTIVE DATE AND ENDING ON THE FIRST ANNIVERSARY OF THE MERGER CLOSING DATE,
UPON NOTICE BY THE LEAD ARRANGER TO THE BORROWER (A “DEMAND NOTICE”), THE
BORROWER WILL TAKE SUCH ACTIONS AS ARE REASONABLY NECESSARY TO CAUSE THE PUBLIC
OR PRIVATE ISSUANCE AND SALE OF DEBT SECURITIES (SUCH DEBT SECURITIES, THE
“SECURITIES” AND SUCH ISSUANCE AND SALE OF DEBT SECURITIES, A “SECURITIES
OFFERING”) IN ONE OR MORE TRANSACTIONS IN SUCH AMOUNTS AND ON SUCH TERMS AND
CONDITIONS (INCLUDING WITHOUT LIMITATION COVENANTS, EVENTS OF DEFAULT,
GUARANTEES, COLLATERAL AND INTERCREDITOR PROVISIONS, CURRENCY, INTEREST AND/OR
DIVIDEND RATES, YIELD, REDEMPTION PROVISIONS, MATURITY DATE AND REGISTRATION
RIGHTS) AS SPECIFIED IN THE DEMAND NOTICE, IN EACH CASE, AS MS&CO. IN ITS
REASONABLE JUDGMENT DETERMINES TO BE APPROPRIATE IN LIGHT OF THE THEN PREVAILING
CIRCUMSTANCES AND MARKET CONDITIONS AND THE FINANCIAL CONDITION AND PROSPECTS OF
HOLDINGS AND ITS SUBSIDIARIES AT SUCH TIME; PROVIDED, HOWEVER, THAT (A) AT THE
DATE OF ISSUANCE OF SECURITIES, THE WEIGHTED AVERAGE TOTAL INTEREST RATE ON
(I) SECURITIES ISSUED TO REPLACE OR REFINANCE THE LOANS AND COMMITMENTS AND
(II) THE FIRST LIEN LOANS AND COMMITMENTS UNDER THE FIRST LIEN CREDIT AGREEMENT,
SHALL NOT EXCEED THE TOTAL YIELD CAP, (B) ANY SECURITIES ISSUED IN A PUBLIC
SECURITIES OFFERING OR IN A PRIVATE SECURITIES OFFERING WITH REGISTRATION RIGHTS
WILL NOT, WITHOUT HOLDINGS’ CONSENT, BE SECURED BY THE EQUITY INTERESTS OF ANY
OF HOLDINGS’ SUBSIDIARIES TO THE EXTENT THAT THE GRANTING OF SUCH SECURITY
INTEREST WOULD GIVE RISE TO ANY REQUIREMENT TO FILE SEPARATE FINANCIAL
STATEMENTS FOR SUCH SUBSIDIARY WITH THE SEC PURSUANT TO RULE 3-16 OF REGULATION
S-X UNDER THE SECURITIES ACT OR ANY SUCCESSOR RULE OR REGULATION AND (C) EACH
DEMAND NOTICE SHALL PROVIDE FOR NOT LESS THAN $50,000,000 OF SECURITIES TO BE
ISSUED.  ANY SECURITIES THAT ARE THE SUBJECT OF A

 

75

--------------------------------------------------------------------------------


 


DEMAND NOTICE WILL BE ISSUED PURSUANT TO ONE OR MORE CUSTOMARY AGREEMENTS,
WHICH, IN EACH CASE, SHALL CONTAIN SUCH TERMS, CONDITIONS AND COVENANTS AS ARE
TYPICAL AND CUSTOMARY FOR SIMILAR FINANCINGS (AS DETERMINED BY MS&CO.) AND AS
ARE REASONABLY SATISFACTORY IN ALL RESPECTS TO THE MS&CO.; PROVIDED THAT (I) THE
SECURITIES SHALL BE DENOMINATED IN DOLLARS, (II) THE GUARANTEE STRUCTURE SHALL
BE CONSISTENT WITH THAT IN THE BRIDGE LOAN DOCUMENTS, (III) THE MATURITY DATE OF
THE SECURITIES SHALL NOT BE LESS THAN 7 YEARS AFTER THE EFFECTIVE DATE, (IV) THE
SECURITIES SHALL BE UNSECURED (UNLESS AND TO THE EXTENT OTHERWISE PERMITTED TO
BE SECURED IN ACCORDANCE WITH THE RELEVANT PROVISIONS OF THE FIRST LIEN CREDIT
DOCUMENTS) AND (V) THE SECURITIES WILL NOT REQUIRE ANY SCHEDULED AMORTIZATION
PAYMENTS, MANDATORY REDEMPTIONS OR SINKING FUND PAYMENTS PRIOR TO THE FINAL
STATED MATURITY THEREOF.


 


(C)      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE EVENT
OF A FAILURE BY THE BORROWER TO EXECUTE A SECURITIES OFFERING WITHIN 30 DAYS
AFTER DELIVERY OF A DEMAND NOTICE (SUCH 30TH DAY, THE “DEMAND FAILURE DATE”),
THE LEAD ARRANGER SHALL HAVE THE RIGHT TO INCREASE THE INTEREST RATE WITH
RESPECT TO THE LOANS ON THE DEMAND FAILURE DATE (AND/OR ANY TIME THEREAFTER) TO
AN AMOUNT SUCH THAT THE WEIGHTED AVERAGE TOTAL INTEREST RATE ON SUCH LOANS AND
THE FIRST LIEN LOANS AND COMMITMENTS UNDER THE FIRST LIEN CREDIT AGREEMENT SHALL
NOT EXCEED THE TOTAL YIELD CAP.


 

10.15.      Exchange Notes; Exchange Notes Indentures; Etc.  (a)   If any Loan
remains outstanding at any time on or after the 20th Business Day prior to the
Initial Maturity Date then, upon any request by Requesting Bridge Lenders to
Exchange at least $50,000,000 aggregate principal amount of Loans (which request
shall specify the aggregate principal amount of Loans then requested to be
Exchanged by the Requesting Bridge Lenders) for a like principal amount of
Exchange Notes (each a “Requesting Bridge Lenders Exchange Request”), the
Borrower agrees to effect such Exchange within 15 Business Days after such
request (or, if later, upon the occurrence of the Initial Maturity Date).  Upon
its receipt of any Requesting Bridge Lenders Exchange Request, the Borrower
shall promptly (and in any event within 3 Business Days) notify the Lenders
other than the Requesting Bridge Lenders (each an “Other Lender” and such notice
to the Other Lenders the “Other Lender Notice”) of such Requesting Bridge
Lenders Exchange Request, of the principal amount of Loans requested to be
Exchanged pursuant to such Requesting Bridge Lenders Exchange Request and of the
Other Lenders’ opportunity to exchange Loans for Exchange Notes pursuant to the
respective Exchange, and to the extent that any Other Lender notifies the
Borrower within 10 Business Days after effectiveness of the Other Lender Notice
with respect to such Other Lender pursuant to Section 14.03 that such Other
Lender elects to include principal of such Other Lender’s Loans in such
Exchange, such Other Lender’s Loans shall be so exchanged for Exchange Notes
pursuant to said Exchange.  With respect to notices pursuant to the immediately
preceding sentence it is understood and agreed that (i) any Lender may, subject
to the requirements of the immediately preceding sentence, elect to include all
or any portion of the principal of its outstanding Loans in any Exchange,
(ii) no Lender shall be obligated to participate in any Exchange and (iii) if
any Lender fails to provide a response to an Other Lender Notice as required
above, such Lender shall be deemed to have declined to participate in the
Exchange to which such Other Lender Notice relates.  Loans delivered to the
Borrower under this Section 10.15 in exchange for Exchange Notes shall be
canceled by the Borrower and the applicable Lenders and the corresponding amount
of the Loan deemed repaid, and the Exchange Notes shall be governed by and
construed in accordance with the terms of the Exchange Notes Indenture.

 

76

--------------------------------------------------------------------------------


 


(B)      FOLLOWING ITS RECEIPT OF A REQUESTING BRIDGE LENDERS EXCHANGE REQUEST,
THE BORROWER AGREES, AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT WITHIN 20
BUSINESS DAYS AFTER SUCH RECEIPT, TO (I) DELIVER TO THE RESPECTIVE REQUESTING
BRIDGE LENDERS AND ALL OTHER LENDERS PARTICIPATING IN THE APPLICABLE EXCHANGE AS
WELL AS ANY THEN EXISTING HOLDERS OF EXCHANGE NOTES, AN OFFERING MEMORANDUM OF
THE TYPE CUSTOMARILY UTILIZED IN A RULE 144A OFFERING OF HIGH YIELD SECURITIES
COVERING THE RESALE OF SUCH EXCHANGE NOTES BY SUCH LENDERS OR EXCHANGE NOTE
HOLDERS, IN SUCH FORM AND SUBSTANCE AS IS REASONABLY ACCEPTABLE TO THE BORROWER
AND THE REQUESTING BRIDGE LENDERS, AND (SUBJECT TO SECTION 10.15(E)) KEEP SUCH
OFFERING MEMORANDUM UPDATED DURING THE FIRST YEAR AFTER THE RESPECTIVE EXCHANGE,
PROVIDED THAT THE BORROWER MAY INCLUDE INFORMATION IN SUCH OFFERING MEMORANDUM
BY INCORPORATING SUCH INFORMATION BY REFERENCE TO DOCUMENTS FILED WITH THE SEC
AND MAY UPDATE SUCH OFFERING MEMORANDUM THROUGH “FORWARD” INCORPORATION BY
REFERENCE TO HOLDINGS’ OR THE BORROWER’S FILINGS WITH THE SEC ON AND AFTER THE
DATE OF SUCH OFFERING MEMORANDUM, AND THE EFFECT OF SUCH INCORPORATION BY
REFERENCE AND SUCH UPDATING SHALL BE DEEMED TO BE CONSISTENT WITH THE MANNER IN
WHICH SUCH INCORPORATION BY REFERENCE AND UPDATING WOULD OPERATE PURSUANT TO
RULE 412 UNDER THE SECURITIES ACT IF THE OFFERING MEMORANDUM WERE A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, (II) EXECUTE AN EXCHANGE AGREEMENT
CONTAINING PROVISIONS CUSTOMARY IN RULE 144A SECURITIES PURCHASE AGREEMENTS
(INCLUDING INDEMNIFICATION PROVISIONS), IF REQUESTED BY THE REQUESTING BRIDGE
LENDERS, (III) DELIVER OR CAUSE TO BE DELIVERED SUCH OPINIONS AND ACCOUNTANTS’
COMFORT LETTERS ADDRESSED TO THE REQUESTING BRIDGE LENDERS AND SUCH CERTIFICATES
AS THE REQUESTING BRIDGE LENDERS MAY REQUEST AS WOULD BE CUSTOMARY IN RULE 144A
OFFERINGS AND OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
REQUESTING BRIDGE LENDERS AND (IV) TAKE SUCH OTHER ACTIONS, AND CAUSE ITS
ADVISORS, AUDITORS AND COUNSEL TO TAKE SUCH ACTIONS, AS ARE REASONABLY REQUESTED
BY THE REQUESTING BRIDGE LENDERS IN CONNECTION WITH ISSUANCES OR RESALES OF
EXCHANGE NOTES, INCLUDING PROVIDING SUCH INFORMATION REGARDING THE BUSINESS AND
OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES AS IS REASONABLY REQUESTED BY
THE REQUESTING BRIDGE LENDERS AND CUSTOMARILY PROVIDED IN DUE DILIGENCE
INVESTIGATIONS IN CONNECTION WITH PURCHASES OF SECURITIES BY INITIAL PURCHASERS
IN RULE 144A OFFERINGS.  THE BORROWER SHALL NOT BE REQUIRED TO ACT ON OR RESPOND
TO ANY REQUESTING BRIDGE LENDERS EXCHANGE REQUEST OTHER THAN THE FIRST FOUR SUCH
REQUESTS RECEIVED BY THE BORROWER AND SHALL NOT BE REQUIRED TO UNDERTAKE THE
ACTIONS SPECIFIED IN THE IMMEDIATELY PRECEDING SENTENCE, INCLUDING CLAUSES
(I) THROUGH (IV) THEREOF, OR THE SECOND SENTENCE OF SECTION 10.15(A) WITH
RESPECT TO MORE THAN FOUR REQUESTING BRIDGE LENDERS EXCHANGE REQUESTS IN THE
AGGREGATE.


 


(C)      IF ANY LOANS REMAIN OUTSTANDING ON THE DATE OCCURRING NINE CALENDAR
MONTHS AFTER THE INITIAL BORROWING DATE, THEN THE BORROWER SHALL DIRECT THE
ADMINISTRATIVE AGENT TO PREPARE THE EXCHANGE NOTES INDENTURE AND THE
ADMINISTRATIVE AGENT AGREES TO DIRECT ITS COUNSEL TO SO PREPARE THE EXCHANGE
NOTES INDENTURE.  THE TERMS OF THE EXCHANGE NOTES INDENTURE SHALL BE CONSISTENT
WITH THE DESCRIPTION OF EXCHANGE NOTES, IT BEING UNDERSTOOD AND AGREED THAT ALL
DETERMINATIONS OF MARKET CONDITIONS SHALL BE MADE AT SUCH TIME BY THE
ADMINISTRATIVE AGENT AND SHALL BE BINDING ON THE BORROWER IN EACH CASE SO LONG
AS THE RESPECTIVE TERMS (OTHER THAN PRICING AND OTHER FINANCIAL TERMS AND
REDEMPTIONS PROVISIONS) ARE NOT MORE RESTRICTIVE (AS APPLIED TO THE BORROWER) IN
ANY MATERIAL RESPECT THEN THOSE CONTAINED IN THIS AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL FURNISH A DRAFT OF THE EXCHANGE NOTES INDENTURE TO THE BORROWER
WITHIN 20 BUSINESS DAYS AFTER THE DATE ON WHICH THE BORROWER DIRECTS THE
ADMINISTRATIVE AGENT TO PREPARE THE EXCHANGE NOTES INDENTURE, AND THE BORROWER
SHALL HAVE AN OPPORTUNITY TO COMMENT ON SAME.  FOLLOWING THE RECEIPT OF THE
BORROWER’S COMMENTS (SO LONG AS PROVIDED

 

77

--------------------------------------------------------------------------------


 


WITHIN 10 BUSINESS DAYS OR SUCH LONGER PERIOD AS IS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT) AND THE INCORPORATION OF THOSE AGREED BY THE
ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL PREPARE THE FINAL EXCHANGE
NOTES INDENTURE, WHICH SHALL BE BINDING FOR PURPOSES OF THIS AGREEMENT AND SHALL
BE THE EXCHANGE NOTES INDENTURE PURSUANT TO WHICH EXCHANGE NOTES SHALL BE ISSUED
IF ANY EXCHANGES ARE EFFECTED.  THE EXCHANGE NOTES INDENTURE SHALL BE FINALIZED
ON OR PRIOR TO THE DATE OCCURRING 20 BUSINESS DAYS PRIOR TO THE INITIAL MATURITY
DATE, SO THAT SAME IS AVAILABLE FOR EXCHANGES WHICH MAY OCCUR AT ANY TIME OR
FROM TIME TO TIME ON OR AFTER THE INITIAL MATURITY DATE.  CONSISTENT WITH THE
FOREGOING REQUIREMENTS AND CONCURRENTLY THEREWITH, THE ADMINISTRATIVE AGENT
SHALL DIRECT ITS COUNSEL TO PREPARE A REGISTRATION RIGHTS AGREEMENT (THE
“REGISTRATION RIGHTS AGREEMENT”) WHICH SHALL PROVIDE THE REGISTRATION RIGHTS
DESCRIBED IN THE DESCRIPTION OF EXCHANGE NOTES AND OTHERWISE BE IN CUSTOMARY
FORM.  THE TIME PERIODS APPLICABLE TO THE REGISTRATION RIGHTS AGREEMENT WITH
RESPECT TO DELIVERY OF THE INITIAL DRAFT TO THE BORROWER, DELIVERY OF THE
BORROWER’S COMMENTS THEREON AND FINALIZATION (AFTER INCORPORATION OF SUCH OF THE
BORROWER’S COMMENTS AS AGREED BY THE ADMINISTRATIVE AGENT (WHICH AGREEMENT WITH
RESPECT TO ANY COMMENT OF THE BORROWER SHALL NOT BE UNREASONABLY WITHHELD))
SHALL BE THE SAME AS THOSE APPLICABLE TO THE EXCHANGE NOTES INDENTURE.  THE
ADMINISTRATIVE AGENT SHALL ALSO HAVE THE RIGHT TO REQUIRE THE EXECUTION OF ANY
OTHER RELATED CUSTOMARY DOCUMENTATION IN CONNECTION WITH THE EXCHANGE NOTES
INDENTURE, THE REGISTRATION RIGHTS AGREEMENT OR ANY EXCHANGE.  WITH RESPECT TO
THE EXCHANGE NOTES INDENTURE, THE BORROWER SHALL ALSO BE REQUIRED TO RETAIN (AT
ITS OWN EXPENSE) A TRUSTEE (REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT)
TO ACT AS SUCH PURSUANT TO THE EXCHANGE NOTES INDENTURE.


 


(D)      ALL COSTS AND EXPENSES REASONABLY INCURRED IN CONNECTION WITH THE
FORGOING ACTIONS REQUIRED BY THIS SECTION 10.15 SHALL BE FOR THE ACCOUNT OF THE
BORROWER, WHICH SHALL REIMBURSE THE ADMINISTRATIVE AGENT FOR ANY EXPENSES SO
INCURRED BY IT AS DESCRIBED ABOVE IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 14.01.


 


(E)      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
UPON NOTICE TO THE LENDERS THAT HAVE RECEIVED AN OFFERING MEMORANDUM RELATING TO
EXCHANGE SECURITIES PURSUANT TO THIS SECTION 10.15 (ANY SUCH NOTICE A
“SUSPENSION NOTICE”), THE BORROWER MAY AT ANY TIME, ON ONE OR MORE OCCASIONS,
REQUIRE SUSPENSION OF THE USE OF ALL SUCH OFFERING MEMORANDA UNTIL THE BORROWER
DELIVERS TO SUCH LENDERS A CLEARANCE NOTICE (AS DEFINED BELOW) WITH RESPECT TO
SUCH SUSPENSION (ANY SUCH PERIOD OF SUSPENSION A “BLACKOUT PERIOD”), PROVIDED
THAT ALL BLACKOUT PERIODS, IN THE AGGREGATE, SHALL NOT EXCEED 90 DAYS DURING ANY
PERIOD OF 12 CONSECUTIVE CALENDAR MONTHS, IF HOLDINGS OR THE BORROWER DETERMINES
IN GOOD FAITH THAT (I) IT IS NECESSARY TO UPDATE SUCH AN OFFERING MEMORANDUM AND
(II) SUCH UPDATE WOULD ENTAIL DISCLOSURE OF INFORMATION THAT, DIRECTLY OR
INDIRECTLY (INCLUDING THROUGH ANY PUBLIC DISCLOSURE THEREOF MADE PURSUANT TO
REGULATION FD OR OTHERWISE), (A) COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE BUSINESS, OPERATIONS OR PROSPECTS OF HOLDINGS OR ANY OF
ITS SUBSIDIARIES, (B) COULD REASONABLY BE EXPECTED TO JEOPARDIZE THE SUCCESS OF
A TRANSACTION OR PROSPECTIVE TRANSACTION IN WHICH HOLDINGS OR ANY OF ITS
SUBSIDIARIES IS INVOLVED OR (C) IS PROHIBITED BY THE TERMS OF AN AGREEMENT OR
ORDER TO WHICH HOLDINGS OR ANY OF ITS SUBSIDIARIES IS SUBJECT.  UPON A LENDER’S
RECEIPT OF ANY SUSPENSION NOTICE, SUCH LENDER SHALL DISCONTINUE DISPOSITION OF
EXCHANGE NOTES PURSUANT TO ANY OFFERING MEMORANDUM RELATING THERETO AND SHALL
DISCONTINUE DISSEMINATION OF ANY OFFERING MEMORANDUM RELATING TO EXCHANGE NOTES
UNTIL RECEIPT FROM THE BORROWER OF NOTICE OF TERMINATION OF THE APPLICABLE
BLACKOUT PERIOD (SUCH NOTICE THE “CLEARANCE NOTICE” WITH RESPECT TO SUCH
BLACKOUT PERIOD) AND RECEIPT OF ANY UPDATED OFFERING MEMORANDUM IDENTIFIED IN

 

78

--------------------------------------------------------------------------------


 


THE CLEARANCE NOTICE (TO THE EXTENT APPLICABLE TO SUCH LENDER’S EXCHANGE NOTES;
PROVIDED THAT NO SUCH DISCONTINUANCE SHALL BE REQUIRED IF, AND TO THE EXTENT,
THE LIMITATIONS ON THE DURATION OF THE RESPECTIVE BLACKOUT PERIOD CONTAINED
ABOVE WOULD BE EXCEEDED).


 

SECTION 11.         Negative Covenants.  Each of Holdings and the Borrower
hereby covenants and agrees that on and after the Effective Date and until the
Total Commitment has terminated and the Loans and Notes (in each case, together
with interest thereon), Fees and all other Obligations (other than indemnities
that are not then due and payable) incurred hereunder and thereunder, are paid
in full:

 

11.01.      Indebtedness.  Holdings will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(I)            (A) INDEBTEDNESS OF ONE OR MORE CREDIT PARTIES INCURRED PURSUANT
TO REVOLVING CREDIT FACILITIES (INCLUDING REVOLVING CREDIT FACILITIES WHICH MAY
BE MADE AVAILABLE PURSUANT TO THE FIRST LIEN CREDIT AGREEMENT) IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED $300 MILLION (OR $500 MILLION IF THE BORROWER
OBTAINS INCREMENTAL REVOLVING LOAN COMMITMENTS PURSUANT TO AND AS DEFINED IN THE
FIRST LIEN CREDIT AGREEMENT) AT ANY TIME OUTSTANDING AND (B) INDEBTEDNESS OF THE
BORROWER OR HOLDINGS (WHICH MAY BE GUARANTEED BY ONE OR MORE CREDIT PARTIES, FOR
SO LONG AS EACH SUCH PERSON REMAINS A CREDIT PARTY HEREUNDER) INCURRED ON OR
PRIOR TO THE MERGER CLOSING DATE AS TERM LOANS PURSUANT TO THE FIRST LIEN CREDIT
AGREEMENT; PROVIDED THAT (X) ALL NET CASH PROCEEDS OF EACH INCURRENCE OF
INDEBTEDNESS PERMITTED PURSUANT TO THIS CLAUSE (I)(B) SHALL BE USED SOLELY TO
FINANCE THE MERGER, THE EXCHANGE OFFER, THE BORROWER REFINANCING, THE TARGET
REFINANCING AND/OR TOP-OFF PURCHASES (IF ANY) AND TO PAY FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE TRANSACTION AND (Y) THE AGGREGATE PRINCIPAL
AMOUNT OF ALL INDEBTEDNESS INCURRED PURSUANT TO THIS CLAUSE (B) SHALL NOT EXCEED
$2,000,000,000;

 

(II)           INDEBTEDNESS OF THE BORROWER OR HOLDINGS (WHICH MAY BE GUARANTEED
BY ONE OR MORE CREDIT PARTIES, FOR SO LONG AS EACH SUCH PERSON REMAINS A CREDIT
PARTY HEREUNDER) INCURRED ON OR PRIOR TO THE MERGER CLOSING DATE PURSUANT TO
THIS AGREEMENT AND/OR ONE OR MORE ISSUANCES OF PERMITTED NOTES; PROVIDED THAT
(X) ALL NET CASH PROCEEDS OF EACH INCURRENCE OF INDEBTEDNESS PERMITTED PURSUANT
TO THIS CLAUSE (II) SHALL BE USED SOLELY TO FINANCE THE MERGER, THE EXCHANGE
OFFER, THE BORROWER REFINANCING, THE TARGET REFINANCING AND/OR TOP-OFF PURCHASES
(IF ANY) AND TO PAY FEES AND EXPENSES INCURRED IN CONNECTION WITH THE
TRANSACTION AND (Y) THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS INCURRED
PURSUANT TO THIS CLAUSE (II) SHALL NOT EXCEED $1,750,000,000;

 

(III)          UNTIL THE OCCURRENCE OF THE MERGER CLOSING DATE, INDEBTEDNESS OF
TARGET AND ITS SUBSIDIARIES THAT REMAINS OUTSTANDING CONSISTENT WITH THE
REQUIREMENTS OF THE SECOND SENTENCE OF SECTION 6.14 HEREOF;

 

(IV)          UNTIL AND INCLUDING THE 50TH DAY AFTER THE MERGER CLOSING DATE,
INDEBTEDNESS PURSUANT TO THE TARGET EXISTING NOTES BUT ONLY IF THE ACTIONS
REQUIRED BY THE PROVISO TO SECTION 10.13(B) HEREOF HAVE BEEN TAKEN ON THE MERGER
CLOSING DATE;

 

(V)           INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE
11.01;

 

79

--------------------------------------------------------------------------------


 

(VI)          INDEBTEDNESS OF (W) ANY CREDIT PARTY TO ANY OTHER CREDIT PARTY,
(X) HOLDINGS OR MERGERSUB TO TARGET REPRESENTING AMOUNTS OWED TO TARGET FOR
TOP-OFF PURCHASES OF TARGET COMMON STOCK PURCHASED FROM TARGET, (Y) ANY CREDIT
PARTY TO ANY FOREIGN SUBSIDIARY OR EXCLUDED SUBSIDIARY SO LONG AS (1) SUCH
INDEBTEDNESS ARISES PURSUANT TO SECTION 11.03(A)(XVI) OR IS OTHERWISE IN A
PRINCIPAL AMOUNT NOT IN EXCESS OF THE AMOUNT OF CASH LOANED TO SUCH CREDIT PARTY
FROM THE RESPECTIVE FOREIGN SUBSIDIARY OR EXCLUDED SUBSIDIARY, (2) SUCH
INDEBTEDNESS IS UNSECURED AND SUBORDINATED TO ITS OBLIGATIONS PURSUANT TO THE
RESPECTIVE CREDIT DOCUMENTS TO WHICH IT IS A PARTY (AND ANY OTHER SECURED
OBLIGATIONS) ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
(3) SUCH INDEBTEDNESS IS NOT GUARANTEED BY ANY CREDIT PARTY, AND (Z) TARGET TO
THE BORROWER AS A RESULT OF LOANS MADE TO IT PURSUANT TO SECTION 11.04(XXIII);

 

(VII)         INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR
TO ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR;

 

(VIII)        INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR
TO ANY CREDIT PARTY TO THE EXTENT THAT THE CREDIT EXTENSION CREATING SUCH
INDEBTEDNESS IS PERMITTED UNDER SECTION 11.04(VIII);

 

(IX)           INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $150,000,000 AT ANY TIME OUTSTANDING;

 

(X)            GUARANTEES BY A CREDIT PARTY OF INDEBTEDNESS OF ANY OTHER CREDIT
PARTY (OTHER THAN HOLDINGS) IF THE PRIMARY OBLIGATION IS EXPRESSLY PERMITTED
ELSEWHERE IN THIS SECTION 11.01 (OTHER THAN (X) AS EXPRESSLY OTHERWISE PROVIDED
IN THE DEFINITION OF PERMITTED REFINANCING INDEBTEDNESS IN THE CASE OF SUCH
PERMITTED REFINANCING INDEBTEDNESS AND (Y) INDEBTEDNESS INCURRED OR ACQUIRED
PURSUANT TO CLAUSE (VI)(Y) ABOVE OR (XVI) BELOW, WHICH MAY NOT BE GUARANTEED BY
A CREDIT PARTY UNLESS (IN THE CASE OF CLAUSE (XVI) BELOW) SUCH GUARANTEE EXISTED
AT THE TIME SUCH CREDIT PARTY BECAME A SUBSIDIARY HEREUNDER);

 

(XI)           GUARANTEES BY ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR
OF INDEBTEDNESS OF OTHER SUBSIDIARIES THAT ARE NOT SUBSIDIARY GUARANTORS IF THE
PRIMARY OBLIGATION IS OTHERWISE EXPRESSLY PERMITTED ELSEWHERE IN THIS
SECTION 11.01;

 

(XII)          GUARANTEES BY A CREDIT PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY
THAT IS NOT A SUBSIDIARY GUARANTOR IF THE PRIMARY OBLIGATION IS EXPRESSLY
PERMITTED ELSEWHERE IN THIS SECTION 11.01 AND IF THE CREDIT EXTENSION CREATING
SUCH GUARANTEE (FOR THIS PURPOSE, DETERMINED AS IF THE MAXIMUM AMOUNT SO
GUARANTEED CONSTITUTES AN INVESTMENT PURSUANT TO SAID SECTION 11.04(VIII)) IS
PERMITTED UNDER SECTION 11.04(VIII);

 

(XIII)         (A) INDEBTEDNESS OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES
INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY
PROPERTY, PLANT AND EQUIPMENT, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF;  PROVIDED
THAT SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR

 

80

--------------------------------------------------------------------------------


 

IMPROVEMENT, AND (B) PERMITTED REFINANCING INDEBTEDNESS INCURRED WITH RESPECT TO
INDEBTEDNESS THERETOFORE OUTSTANDING PURSUANT TO THIS CLAUSE (XIII); PROVIDED
THAT THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE
(XIII) AND CLAUSE (XIV) OF THIS SECTION SHALL NOT EXCEED AT ANY TIME OUTSTANDING
AN AMOUNT EQUAL TO 5% OF CONSOLIDATED TOTAL ASSETS AS AT THE LAST DAY OF THE
MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN (OR
WERE REQUIRED TO BE) FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 10.01(A) OR (B) (OR PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE
DECEMBER 31, 2009 CONSOLIDATED BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO
SECTION 9.04(A)), AS THE CASE MAY BE; PROVIDED THAT NO VIOLATION OF THIS CLAUSE
(XIII) SHALL OCCUR SOLELY AS A RESULT OF ANY REDUCTION IN CONSOLIDATED TOTAL
ASSETS IF AT THE TIME THE RESPECTIVE INDEBTEDNESS WAS INCURRED SUCH INCURRENCE
WAS PERMITTED WITHIN THE LIMITATIONS ESTABLISHED BY THIS CLAUSE (XIII);

 

(XIV)        (A) PURCHASE MONEY INDEBTEDNESS INCURRED IN CONNECTION WITH THE
PURCHASE OF ANY PROPERTY, PLANT AND EQUIPMENT; PROVIDED THAT, THE AMOUNT OF SUCH
PURCHASE MONEY INDEBTEDNESS SHALL BE LIMITED TO AN AMOUNT NOT IN EXCESS OF THE
PURCHASE PRICE OF SUCH PROPERTY, PLANT AND EQUIPMENT AND (B) PERMITTED
REFINANCING INDEBTEDNESS IN RESPECT OF INDEBTEDNESS THERETOFORE OUTSTANDING
PURSUANT TO THIS CLAUSE (XIV); PROVIDED THAT, THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (XIV) AND CLAUSE (XIII) OF THIS
SECTION SHALL NOT EXCEED AT ANY TIME OUTSTANDING AN AMOUNT EQUAL TO 5% OF
CONSOLIDATED TOTAL ASSETS AS AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN (OR WERE REQUIRED TO BE)
FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.01(A) OR (B) (OR
PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE DECEMBER 31, 2009 CONSOLIDATED
BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO SECTION 9.04(A)), AS THE CASE
MAY BE; PROVIDED THAT NO VIOLATION OF THIS CLAUSE (XIV) SHALL OCCUR SOLELY AS A
RESULT OF ANY REDUCTION IN CONSOLIDATED TOTAL ASSETS IF AT THE TIME THE
RESPECTIVE INDEBTEDNESS WAS INCURRED SUCH INCURRENCE WAS PERMITTED WITHIN THE
LIMITATIONS ESTABLISHED BY THIS CLAUSE (XIV);

 

(XV)         PERMITTED REFINANCING INDEBTEDNESS INCURRED IN RESPECT OF (AND TO
REFINANCE) INDEBTEDNESS THERETOFORE OUTSTANDING (AND PERMITTED TO BE
OUTSTANDING) PURSUANT TO CLAUSES (I), (II), (V) AND (XV) HEREOF; PROVIDED THAT
UNTIL THE TOTAL COMMITMENT HAS TERMINATED AND ALL BRIDGE LOANS HAVE BEEN REPAID
IN FULL, PERMITTED NOTES MAY ONLY BE ISSUED PURSUANT TO THIS CLAUSE (XV) IF ALL
NET CASH PROCEEDS THEREOF ARE APPLIED TO REPAY OUTSTANDING PRINCIPAL OF LOANS IN
ACCORDANCE WITH SECTION 5.02(C);

 

(XVI)        AFTER THE MERGER CLOSING DATE, (A) INDEBTEDNESS OF ANY PERSON THAT
BECOMES A SUBSIDIARY AFTER THE MERGER CLOSING DATE; PROVIDED THAT SUCH
INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT
CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A
SUBSIDIARY AND (B) PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF INDEBTEDNESS
THERETOFORE OUTSTANDING PURSUANT TO THIS CLAUSE (XVI); PROVIDED THAT, THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (XVI) SHALL
NOT EXCEED AT ANY TIME OUTSTANDING AN AMOUNT EQUAL TO 5% OF CONSOLIDATED TOTAL
ASSETS AS AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH
FINANCIAL STATEMENTS HAVE BEEN (OR WERE REQUIRED TO BE) FURNISHED TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.01(A) OR (B) (OR PRIOR TO ANY SUCH
DELIVERY, AS SHOWN ON THE DECEMBER 31, 2009 CONSOLIDATED BALANCE SHEET OF
HOLDINGS DELIVERED

 

81

--------------------------------------------------------------------------------


 

PURSUANT TO SECTION 9.04(A)), AS THE CASE MAY BE; PROVIDED THAT NO VIOLATION OF
THIS CLAUSE (XVI) SHALL OCCUR SOLELY AS A RESULT OF ANY REDUCTION IN
CONSOLIDATED TOTAL ASSETS IF AT THE TIME THE RESPECTIVE INDEBTEDNESS WAS
INCURRED SUCH INCURRENCE WAS PERMITTED WITHIN THE LIMITATIONS ESTABLISHED BY
THIS CLAUSE (XVI);

 

(XVII)       INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES UNDER INTEREST
RATE PROTECTION AGREEMENTS AND OTHER HEDGING AGREEMENTS PERMITTED UNDER
SECTION 11.05;

 

(XVIII)      INDEBTEDNESS IN RESPECT OF DEPOSITS HELD UNDER FORWARD PURCHASING
ARRANGEMENTS ENTERED INTO WITH CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS;

 

(XIX)         INDEBTEDNESS OF ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IN RESPECT OF PERFORMANCE, BID, SURETY, APPEAL OR SIMILAR BONDS OR
COMPLETION OR PERFORMANCE GUARANTEES PROVIDED IN THE ORDINARY COURSE OF
BUSINESS;

 

(XX)          INDEBTEDNESS OF ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IN RESPECT OF WORKERS’ COMPENSATION CLAIMS OR SELF-INSURANCE
OBLIGATIONS OTHERWISE PERMITTED HEREUNDER, IN EACH CASE INCURRED IN THE ORDINARY
COURSE OF BUSINESS;

 

(XXI)         CUSTOMARY INDEMNIFICATION, REIMBURSEMENT OR SIMILAR OBLIGATIONS
AND WARRANTIES UNDER LEASES AND OTHER CONTRACTS IN THE ORDINARY COURSE OF
BUSINESS;

 

(XXII)        PAYMENT OBLIGATIONS OF HOLDINGS UNDER THE NOL AGREEMENT;

 

(XXIII)       GUARANTEES CONSTITUTING INVESTMENTS EXPRESSLY PERMITTED BY
SECTION 11.04 (EXCLUDING CLAUSE (IV) THEREOF);

 

(XXIV)   ANY INDEBTEDNESS (INCLUDING THE FUNDING OF A TRUST FUND, A LETTER OF
CREDIT OR SOME OTHER FORM OF THIRD PARTY INSTRUMENT OR THE PROVISION OF A
GUARANTEE) OF THE BORROWER OR HOLDINGS REQUIRED IN CONNECTION WITH THE PROVISION
OF FINANCIAL ASSURANCE PURSUANT TO THE CONSENT DECREE;

 

(XXV)   INDEBTEDNESS OF TARGET AND TERRA CAPITAL OR THEIR SUBSIDIARIES TO
(I) TERRA NITROGEN ARISING IN CONNECTION WITH UNPAID OBLIGATIONS TO TERRA
NITROGEN UNDER THE NITROGEN SERVICING AGREEMENT AND WITH RESPECT TO RECEIVABLES
OF TERRA NITROGEN COLLECTED BY TARGET OR TERRA CAPITAL OR THEIR SUBSIDIARIES,
THE PROCEEDS OF WHICH HAVE NOT THEN BEEN REMITTED TO TERRA NITROGEN AND
(II) TERRA CANADA WITH RESPECT TO THE UNPAID PURCHASE PRICE OF INVENTORY SOLD BY
TERRA CANADA TO TARGET OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS OR
RECEIVABLES OF TERRA CANADA COLLECTED BY TARGET OR TERRA CAPITAL OR THEIR
SUBSIDIARIES, THE PROCEEDS OF WHICH HAVE NOT THEN BEEN REMITTED TO TERRA CANADA,
PROVIDED IN EACH CASE THAT AMOUNTS ARE INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND SETTLED ON A REGULAR BASIS IN ACCORDANCE WITH PAST PRACTICES;

 

(XXVI)   INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL
INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST INSUFFICIENT
FUNDS IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN FOUR BUSINESS DAYS OF ITS INCURRENCE;

 

82

--------------------------------------------------------------------------------


 

(XXVII)      [INTENTIONALLY OMITTED];

 

(XXVIII)     SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
RESULT THEREFROM, INDEBTEDNESS OF HOLDINGS AND THE BORROWER (WHICH MAY BE
GUARANTEED BY ONE OR MORE OTHER CREDIT PARTIES) IN AN AGGREGATE PRINCIPAL AMOUNT
NOT EXCEEDING THE GREATER OF $750,000,000 OR AN AMOUNT EQUAL TO 10% OF
CONSOLIDATED TOTAL ASSETS AS AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN (OR WERE REQUIRED TO BE)
FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.01(A) OR (B) (OR
PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE DECEMBER 31, 2009 CONSOLIDATED
BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO SECTION 9.04(A)), AS THE CASE
MAY BE; PROVIDED THAT (W) AT THE TIME OF ANY INCURRENCE OF INDEBTEDNESS PURSUANT
TO THIS CLAUSE (XXVIII), IF THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS SO
OUTSTANDING WOULD EXCEED $100,000,000, THEN THE BORROWER SHALL ALSO BE REQUIRED
TO ESTABLISH COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN
SECTIONS 11.11 AND 11.12 (FOR THIS PURPOSE, USING THE LEVELS PROVIDED FOR
SEPTEMBER 30, 2010 FOR ALL PERIODS PRIOR THE TIME WHEN FINANCIAL STATEMENTS FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2010 HAVE BEEN (OR WERE REQUIRED TO BE)
FURNISHED TO THE ADMINISTRATIVE AGENT, (X) INDEBTEDNESS INCURRED PURSUANT TO
THIS CLAUSE (XXVIII) MAY NOT BE SECURED UNLESS, AT THE TIME OF ANY INCURRENCE OF
SECURED INDEBTEDNESS PURSUANT TO THIS CLAUSE (XXVIII), THE AGGREGATE PRINCIPAL
AMOUNT OF ALL OUTSTANDING SECURED INDEBTEDNESS PURSUANT TO THIS CLAUSE (XXVIII)
SHALL NOT EXCEED AN AMOUNT EQUAL TO 3% OF CONSOLIDATED TOTAL ASSETS ON THE LAST
DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS
HAVE BEEN (OR WERE REQUIRED TO BE) FURNISHED TO THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 10.01(A) OR (B) (OR PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON
THE DECEMBER 31, 2009 CONSOLIDATED BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT
TO SECTION 9.04(A)), AS THE CASE MAY BE, (Y) NO VIOLATION OF THIS CLAUSE
(XXVIII) SHALL OCCUR SOLELY AS A RESULT OF ANY REDUCTION IN CONSOLIDATED TOTAL
ASSETS IF AT THE TIME THE RESPECTIVE INDEBTEDNESS WAS INCURRED SUCH INCURRENCE
WAS PERMITTED WITHIN THE LIMITATIONS ESTABLISHED BY THIS CLAUSE (XXVIII), AND
(Z) NOT MORE THAN $50,000,000 OF INDEBTEDNESS MAY BE OUTSTANDING PURSUANT TO
THIS CLAUSE (XXVIII) AT ANY TIME PRIOR TO THE LATER TO OCCUR OF THE MERGER
CLOSING DATE AND THE REPAYMENT IN FULL OF ALL LOANS; AND

 

(XXIX)       SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF
INCURRENCE THEREOF OR WOULD RESULT THEREFROM, INDEBTEDNESS OF SUBSIDIARIES OF
THE BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $50,000,000 AT ANY
TIME OUTSTANDING.

 

Notwithstanding anything to the contrary contained above, (A) except for
Indebtedness outstanding pursuant to Section 11.01(i) and obligations pursuant
to Interest Rate Protection Agreements, Other Hedging Agreements and Cash
Management Agreements which are secured on a First Lien Basis, and one or more
issues of Permitted Refinancing Indebtedness incurred in respect of the
foregoing (or a previous issue of Permitted Refinancing Indebtedness so
incurred), no Additional First-Lien Obligations (as defined in the Intercreditor
Agreement) shall be permitted to be incurred at any time and (B) the only
Second-Lien Obligations under, and as defined in, the Intercreditor Agreement
shall be those incurred from time to time under, and as permitted by
Section 11.01(ii), and Permitted Refinancing Indebtedness incurred in respect
thereof (or in respect of Permitted Refinancing Indebtedness originally incurred
in respect thereof or a pervious refinancing thereof) pursuant to
Section 11.01(xv).

 

83

--------------------------------------------------------------------------------


 

11.02.      Liens.  Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Holdings or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to Holdings or any of its Subsidiaries), or
assign any right to receive income or authorize the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute; provided that the provisions of this Section 11.02
shall not prevent the creation, incurrence, assumption or existence of the
following (Liens described below are herein referred to as “Permitted Liens”):

 

(I)            PERMITTED ENCUMBRANCES;

 

(II)           LIENS ON (X) FIRST LIEN COLLATERAL SECURING FIRST LIEN
INDEBTEDNESS PERMITTED TO BE OUTSTANDING PURSUANT TO SECTIONS 11.01(I) AND/OR
(XV) (AND THE LAST SENTENCE OF SECTION 11.01), AND (Y) COLLATERAL SECURING
SECOND LIEN INDEBTEDNESS PERMITTED TO BE OUTSTANDING PURSUANT TO
SECTION 11.01(II) AND/OR (XV) (AND THE LAST SENTENCE OF SECTION 11.01); PROVIDED
THAT IN EACH CASE EACH ISSUE OF THE RESPECTIVE FIRST LIEN INDEBTEDNESS OR SECOND
LIEN INDEBTEDNESS IS SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT (BY WAY
OF EXECUTION OF THE INTERCREDITOR AGREEMENT BY THE AGENT, TRUSTEE OR OTHER
REPRESENTATIVE FOR THE RESPECTIVE ISSUE OF INDEBTEDNESS OR A JOINDER THERETO);
AND

 

(III)          UNTIL THE MERGER CLOSING DATE, INDEBTEDNESS OUTSTANDING PURSUANT
TO SECTION 11.01(III) MAY BE SECURED BY THE ASSETS OF TARGET AND ITS
SUBSIDIARIES (INCLUDING AFTER-ACQUIRED PROPERTY AS REQUIRED BY THE TERMS OF SUCH
INDEBTEDNESS) WHICH SECURED SAME PRIOR TO THE EXCHANGE CLOSING DATE;

 

(IV)          UNTIL THE 50TH DAY AFTER THE MERGER CLOSING DATE, INDEBTEDNESS
PERMITTED TO REMAIN OUTSTANDING PURSUANT TO SECTION 11.01(IV) MAY BE SECURED BY
AMOUNTS DEPOSITED WITH THE TRUSTEE FOR THE TARGET EXISTING NOTES IN ORDER TO
REPAY SAME ON OR PRIOR TO THE 50TH DAY AFTER THE MERGER CLOSING DATE;

 

(V)           ANY LIEN ON ANY PROPERTY OR ASSET OF ANY CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 11.02(V);
PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF
SUCH CREDIT PARTY OR SUBSIDIARY (OTHER THAN PROCEEDS OF THE SALE OR OTHER
DISPOSITION THEREOF) AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS
WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS, REPLACEMENTS AND
REFINANCINGS OF SUCH OBLIGATIONS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF (EXCEPT TO THE EXTENT OF ANY REASONABLE FEES, EXPENSES AND
PREMIUM INCURRED IN CONNECTION THEREWITH);

 

(VI)          LIENS SECURING PURCHASE MONEY INDEBTEDNESS OF A CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES PERMITTED PURSUANT TO CLAUSE (XIV) OF SECTION 11.01;
PROVIDED THAT, SUCH LIENS ATTACH ONLY TO THE PROPERTY WHICH WAS PURCHASED WITH
THE PROCEEDS OF SUCH PURCHASE MONEY INDEBTEDNESS;

 

84

--------------------------------------------------------------------------------


 

(VII)         LIENS ON PROPERTY, PLANT AND EQUIPMENT ACQUIRED, CONSTRUCTED OR
IMPROVED BY A CREDIT PARTY OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT (I) SUCH
SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY CLAUSE (XIII) OF
SECTION 11.01, (II) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY
ARE INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH ACQUISITION OR THE
COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED 100% OF THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING
SUCH PROPERTY, PLANT AND EQUIPMENT AND (IV) SUCH SECURITY INTERESTS SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF SUCH CREDIT PARTY OR SUBSIDIARY;

 

(VIII)        ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY A PERSON OR EXISTING ON ANY PROPERTY OR ASSET OF ANY
PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH
PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING
A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF (EXCEPT TO THE EXTENT OF ANY REASONABLE FEES, EXPENSES AND PREMIUM
INCURRED IN CONNECTION THEREWITH);

 

(IX)           LIENS ON ASSETS OF ANY FOREIGN SUBSIDIARY SECURING INDEBTEDNESS
OF SUCH FOREIGN SUBSIDIARIES PERMITTED UNDER CLAUSE (IX) OF SECTION 11.01;

 

(X)            LIENS SECURING PERMITTED REFINANCING INDEBTEDNESS TO THE EXTENT
THE RESPECTIVE SUCH LIENS ARE PERMITTED IN ACCORDANCE WITH THE REQUIREMENTS OF
THE DEFINITION OF PERMITTED REFINANCING INDEBTEDNESS;

 

(XI)           LIENS ON CASH DEPOSITS, PERMITTED INVESTMENTS AND EXCLUDED
DEPOSIT ACCOUNTS AND/OR EXCLUDED SECURITIES ACCOUNTS TO WHICH THEY ARE CREDITED
(SO LONG AS THOSE ARE THE ONLY AMOUNTS CREDITED TO THE RESPECTIVE EXCLUDED
DEPOSITS ACCOUNTS AND/OR EXCLUDED SECURITIES ACCOUNTS) MADE BY THE BORROWER OR
HOLDINGS TO SECURE THE PHOSPHOGYPSUM STACK LIABILITY AND/OR THE CONSENT DECREE
PHOSPHOGYPSUM STACK LIABILITY, INCLUDING, IF REQUIRED BY THE CONSENT DECREE OR
DETERMINED BY BORROWER TO BE IN ITS BEST INTEREST WITH RESPECT TO ITS COMPLIANCE
WITH THE CONSENT DECREE, THE FULL FUNDING OF THE CONSENT DECREE PHOSPHOGYPSUM
STACK LIABILITY;

 

(XII)          LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND
REMEDIES AS TO DEPOSIT, SECURITIES AND COMMODITIES ACCOUNTS OR OTHER FUNDS
MAINTAINED WITH A CREDITOR DEPOSITORY INSTITUTION OR A SECURITIES OR COMMODITIES
INTERMEDIARY IN THE ORDINARY COURSE OF BUSINESS AND NOT WITH THE INTENT OF
GRANTING SECURITY;

 

(XIII)         LIENS IN FAVOR OF ANY CREDIT PARTY SECURING OBLIGATIONS OF ANY
CREDIT PARTY OR ANY SUBSIDIARY AND LIENS IN FAVOR OF ANY SUBSIDIARY THAT IS NOT
A SUBSIDIARY GUARANTOR SECURING OBLIGATIONS OF ANY SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR;

 

85

--------------------------------------------------------------------------------


 

(XIV)        LIENS OF SELLERS OF GOODS TO THE BORROWER AND ANY OF ITS
SUBSIDIARIES ARISING UNDER ARTICLE 2 OF THE UNIFORM COMMERCIAL CODE OR SIMILAR
PROVISIONS OF APPLICABLE LAW IN THE ORDINARY COURSE OF BUSINESS;

 

(XV)         ANY INTEREST OR TITLE OF A LESSOR, SUBLESSOR, LESSEE, LICENSEE OR
LICENSOR UNDER ANY LEASE OR LICENSE AGREEMENT NOT PROHIBITED BY THIS AGREEMENT
AND IN THE ORDINARY COURSE OF BUSINESS;

 

(XVI)        LIENS SECURING INTEREST RATE PROTECTION AGREEMENTS OR OTHER HEDGING
AGREEMENTS, LIMITED TO CASH DEPOSITS AND/OR PERMITTED INVESTMENTS NOT TO EXCEED
$100,000,000 IN THE AGGREGATE AND ANY EXCLUDED DEPOSIT ACCOUNTS AND/OR EXCLUDED
SECURITIES ACCOUNTS CONTAINING ONLY SUCH CASH DEPOSITS AND/OR PERMITTED
INVESTMENTS;

 

(XVII)       LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING BY
OPERATION OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

 

(XVIII)      LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN REPURCHASE
AGREEMENTS CONSTITUTING PERMITTED INVESTMENTS;

 

(XIX)         LIENS OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE
UNIFORM COMMERCIAL CODE;

 

(XX)          LIENS ON REAL OR PERSONAL PROPERTY SUBJECT TO THE POOLING
AGREEMENT;

 

(XXI)         LIENS ON CASH DEPOSITS AND/OR PERMITTED INVESTMENTS PLEDGED TO THE
LANDLORD OF THE BORROWER’S LEASED REAL PROPERTY LOCATED IN TAMPA, FLORIDA (AND
LIENS ON ANY EXCLUDED DEPOSIT ACCOUNT AND/OR EXCLUDED SECURITIES ACCOUNT
CONTAINING ONLY SUCH CASH DEPOSITS AND/OR PERMITTED INVESTMENTS), AS REQUIRED
FOR THE DELIVERY OF ANY COLLATERAL ACCESS AGREEMENT (AS DEFINED IN THE GUARANTY
AND COLLATERAL AGREEMENT), WITH RESPECT TO SUCH LOCATION;

 

(XXII)        LIENS NOT OTHERWISE PERMITTED UNDER THIS SECTION 11.02 SECURING
INDEBTEDNESS, CLAIMS AND OTHER LIABILITIES NOT IN EXCESS OF, IN THE AGGREGATE AT
ANY TIME, AN AMOUNT EQUAL TO 3% OF CONSOLIDATED TOTAL ASSETS AS OF THE LAST DAY
OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE
BEEN (OR WERE REQUIRED TO BE) FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 10.01(A) OR (B) (OR PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE
DECEMBER 31, 2009 CONSOLIDATED BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO
SECTION 9.04(A)), AS THE CASE MAY BE; PROVIDED THAT (X) NO VIOLATION OF THIS
CLAUSE (XXII) SHALL OCCUR SOLELY AS A RESULT OF ANY REDUCTION IN CONSOLIDATED
TOTAL ASSETS IF AT THE TIME THE RESPECTIVE INDEBTEDNESS, CLAIM OR OTHER
LIABILITY WAS SECURED THE RESPECTIVE LIENS WERE PERMITTED TO BE GRANTED WITHIN
THE LIMITATIONS ESTABLISHED BY THIS CLAUSE (XXII) (ALTHOUGH ANY INCREASE IN THE
AMOUNT OF INDEBTEDNESS, CLAIMS OR OTHER LIABILITIES SECURED SHALL REQUIRE AN
INDEPENDENT TEST AT THE TIME OF SUCH INCREASE), (Y) LIENS PURSUANT TO THIS
CLAUSE (XXII) MAY BE CREATED ON CASH DEPOSITS AND PERMITTED INVESTMENTS (AND
EXCLUDED DEPOSIT ACCOUNTS AND EXCLUDED SECURITIES ACCOUNTS WHICH HOLD ONLY SUCH
CASH AND PERMITTED INVESTMENTS) SO LONG AS THE SUM OF THE SUM OF THE TOTAL
UNUTILIZED REVOLVING LOAN COMMITMENTS UNDER THE FIRST LIEN

 

86

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT AND THE UNRESTRICTED CASH AND PERMITTED INVESTMENTS OF THE
CREDIT PARTIES IS NOT LESS THAN $250 MILLION AT THE TIME OF THE CREATION OF THE
RESPECTIVE LIEN OR ANY INCREASE IN THE AMOUNT OF CASH OR PERMITTED INVESTMENTS
SUBJECT THERETO (EXCEPT AS A RESULT OF INVESTMENT RETURNS ON FUNDS PREVIOUSLY
DEPOSITED) AND (Z) LIENS PURSUANT TO THIS CLAUSE (XXII) MAY APPLY TO ANY ASSETS
OTHER THAN CASH AND PERMITTED INVESTMENTS (AND RELATED EXCLUDED DEPOSIT ACCOUNTS
AND EXCLUDED SECURITIES ACCOUNTS), EXCEPT THAT SUCH LIENS SHALL NOT APPLY TO ANY
OTHER ASSETS WHICH CONSTITUTE COLLATERAL;

 

(XXIII)       LIENS IN FAVOR OF COBANK, ACB IN ALL CAPITAL STOCK OF COBANK, ACB
OWNED BY THE BORROWER; AND

 

(XXIV)       LIEN IN FAVOR OF CITIBANK, N.A. ON ACCOUNT #30426918 AT CITIBANK,
N.A.; PROVIDED THAT SUCH LIEN SHALL ONLY BE PERMITTED FOR 60 DAYS FROM THE
EFFECTIVE DATE (OR SUCH LONGER PERIOD AS AGREED TO BY THE ADMINISTRATIVE AGENT
IN ITS SOLE DISCRETION).

 

In connection with Liens permitted pursuant to preceding clauses (vi), (vii) and
(viii) of this Section 11.02, the Administrative Agent and Collateral Agent are
hereby authorized and directed by the Lenders to execute and deliver such Lien
releases and/or Lien subordinations as may be requested from time to time by the
Borrower and as may be deemed necessary or desirable by the Administrative Agent
and/or Collateral Agent, as the case may be.  Furthermore, the Administrative
Agent and/or Collateral Agent may execute acknowledgements to the effect that
one or more Excluded Deposit Accounts and/or Excluded Securities Accounts (and
the cash and Permitted Investments therein) are not subject to the Liens
pursuant to the Security Documents.

 

11.03.      Fundamental Changes.  (a)  No Credit Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) any
of its assets, or any of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Subsidiary of the Borrower
may liquidate, dissolve, merge or consolidate into the Borrower in a transaction
in which the Borrower is the surviving corporation; provided that any merger
consideration payable to minority shareholders of any such Subsidiary in
connection with any such transaction shall be independently justified as an
investment pursuant to Section 11.04(viii); (ii) (1) any Subsidiary Guarantor
may liquidate, dissolve, merge or consolidate into any Subsidiary Guarantor in a
transaction in which the surviving entity is a Subsidiary Guarantor, (2) any
Subsidiary that is not a Subsidiary Guarantor may liquidate, dissolve, merge or
consolidate into any Subsidiary Guarantor in a transaction in which the
surviving entity is a Subsidiary Guarantor and (3) any Subsidiary that is not a
Subsidiary Guarantor may liquidate, dissolve, merge or consolidate into any
other Subsidiary that is not a Subsidiary Guarantor; (iii) any Credit Party or
any Subsidiary may sell, transfer, lease or otherwise dispose of (1) its assets
to any Credit Party (other than Holdings), (2) Inventory and precious metals to
be recovered from spent catalysts in the ordinary course of business, (3) assets
constituting property, plant and equipment that are uneconomical, obsolete, worn
out or no longer used or useful in its business or constitute surplus and which
are disposed

 

87

--------------------------------------------------------------------------------


 

of in the ordinary course of business, (4) other assets (other than any
disposition of property, plant and equipment as part of a Permitted Sale and
Leaseback Transaction) having a market value not to exceed either (x) 5% of
Consolidated Total Assets during any Fiscal Year or (y) 15% of Consolidated
Total Assets in the aggregate for all periods after the Effective Date, with
each determination pursuant to preceding clause (x) or (y) to be made on the
date of each sale, transfer, lease or other disposition of assets pursuant to
this clause (4) based upon Consolidated Total Assets as shown at the last day of
the most recently ended Fiscal Quarter for which financial statements have been
(or were required to be) furnished to the Administrative Agent pursuant to
Section 10.01(a) or (b) (or prior to any such delivery, as shown on the
December 31, 2009 consolidated balance sheet of Holdings delivered pursuant to
Section 9.04(a)), as the case may be; provided that (x) no violation of this
clause (4) shall occur solely as a result of any reduction in Consolidated Total
Assets if at the time the respective disposition of assets occurred such
disposition was permitted within the limitations established by this clause (4),
(y) each sale, transfer, lease or other disposition of assets pursuant to this
clause (4) shall be at fair market value and for consideration at least 75% of
which (in the good faith determination of the Borrower) constitutes cash, except
that during any Fiscal Year asset dispositions in an aggregate amount not
exceeding $100,000,000 may be made at fair market value but without being
subject to the cash consideration requirements set forth above, and (5) sales,
transfers, leases or other dispositions of assets to one or more Foreign
Subsidiaries or Excluded Subsidiaries so long as the aggregate fair market value
of all assets so transferred (in the case of goods, net of any cash payments
therefor actually received by the respective transferor) pursuant to this clause
(5) in any Fiscal Year does not exceed $20,000,000; (iv) any Subsidiary that is
not a Subsidiary Guarantor may liquidate or dissolve; (v) the Transaction shall
be permitted; (vi) as part of any Acquisition permitted under
Section 11.04(viii), any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it in a transaction in which the survivor is a Wholly-Owned
Subsidiary of the Borrower; provided that (x) in the case of any such merger or
consolidation to which a Subsidiary Guarantor is a party, the surviving entity
in such merger or consolidation shall be (after giving effect to such
transaction) a Subsidiary Guarantor and (y) the aggregate amount of merger
consideration shall be justified as an investment pursuant to
Section 11.04(viii); (vii) bona fide sales, transfers and other dispositions in
the ordinary course of (A) Permitted Investments, and (B) Investments permitted
under clauses (vii), (xii) and (xiii) of Section 11.04; (viii) Holdings, the
Borrower and each Subsidiary may make payments and other transactions permitted
by Section 11.06; (ix) Holdings, the Borrower and each Subsidiary may lease,
sublease, license or sublicense any property, plant and equipment or
intellectual property in the ordinary course of business, including without
limitation the lease of vacant land for farming or for the exploration and
production of oil, gas, sulphur and other minerals; (x) Holdings, the Borrower
and each Subsidiary may sell or otherwise dispose of delinquent Accounts in the
ordinary course of business for purposes of collection only (and not for the
purpose of any bulk sale, securitization or financing transaction); (xi)
Holdings, the Borrower and each Subsidiary may surrender or waive contractual
rights or settle, release or surrender any contract, tort or other litigation
claims in the ordinary course of business; (xii) Holdings, the Borrower and each
Subsidiary may grant Liens permitted by Section 11.02 of this Agreement; (xiii)
Holdings and its Subsidiaries may sell, transfer or otherwise dispose of
property, plant and equipment in a Permitted Sale and Leaseback Transaction;
(xiv) Holdings and its Subsidiaries may in the ordinary course of business
abandon or dispose of intellectual property or other proprietary rights of the
Borrower

 

88

--------------------------------------------------------------------------------


 

or any Subsidiary that are, in the reasonable business judgment of the Borrower
or any Subsidiary, no longer practicable to maintain or useful in the conduct of
the business of the Borrower or any Subsidiary; (xv) any Subsidiary that is not
a Credit Party may sell, transfer, lease or otherwise dispose of any of its
assets to any other Subsidiary that is not a Credit Party; and (xvi) CFL and its
subsidiaries may receive from, or transfer to, the Borrower and its Subsidiaries
spare parts, equipment or goods in the ordinary course of business consistent
with past practices and, in connection therewith, may incur loans deemed to
arise as a result of such transfers to them, and may be a lender of loans to the
Borrower and its Subsidiaries which arise from time to time as a result of
transfers of such assets by them to the Borrower and its Subsidiaries; provided
that all Indebtedness of the Borrower and its Subsidiaries arising as a result
of such transfers is incurred under, and meets the requirements of,
Section 11.01(vi)(y).  For purposes of this Section 11.03 and the definition of
Asset Sale, any issuance of Equity Interests by a Subsidiary of Holdings (to a
Person other than Holdings or a Wholly-Owned Subsidiary thereof) which, after
giving effect thereto, increases the proportional holdings of such Person in
such Subsidiary shall be deemed to be a sale of Equity Interests by Holdings or
the respective Subsidiary which directly owns Equity Interests in such
Subsidiary.  In addition to the requirements contained above, no Credit Party
will, nor will it permit any of its Subsidiaries to, sell the Equity Interests
in any of its Subsidiaries unless the sale is otherwise permitted above in this
Section 11.03 and, in the case of any such sale to any Persons other than
Holdings or a Subsidiary, constitutes (x) a sale or disposition of all Equity
Interests owned by Holdings and its Subsidiaries in such Subsidiary or (y) a
sale or disposition of Equity Interests in order to convert the respective
Subsidiary to a Joint Venture; provided that in the case of this clause (y) the
aggregate fair market value of the Equity Interests of Holdings and its
Subsidiaries in the respective Subsidiary being converted into a Joint Venture,
immediately before the transaction described in this clause (y) net of any cash
consideration actually received by any Credit Party (and not the Subsidiary
being converted to a Joint Venture) at the time of, and in connection with, said
conversion, shall be deemed an investment pursuant to Section 11.04(viii) and
shall only be permitted if same is allowed in accordance with the requirements
thereof.  The Net Cash Proceeds of any sale or disposition permitted pursuant to
this Section 11.03 shall be applied as, and to the extent required by,
Section 5.02.

 


(B)      NO CREDIT PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES TO,
ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE GENERALLY CONDUCTED BY
THE BORROWER AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS AGREEMENT AND
BUSINESSES REASONABLY RELATED THERETO OR REASONABLE EXTENSIONS OR EXPANSIONS
THEREOF.


 

11.04.      Investments, Loans, Advances, Guarantees and Acquisitions.  No
Credit Party will, nor will it permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Credit Party and a Wholly-Owned Subsidiary prior to such merger) any capital
stock, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

 

89

--------------------------------------------------------------------------------


 

(I)            PERMITTED INVESTMENTS, SUBJECT TO CONTROL AGREEMENTS (WITH
RESPECT TO CREDIT PARTIES) IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE SECURED CREDITORS TO THE EXTENT REQUIRED BY THE GUARANTY AND COLLATERAL
AGREEMENT;

 

(II)           INVESTMENTS (W) CONSTITUTING EXTENSIONS OF CREDIT BY TARGET TO
HOLDINGS OR MERGERSUB WITH RESPECT TO ANY UNPAID AMOUNT RELATING TO TOP-OFF
PURCHASES, (X) BY THE CREDIT PARTIES AND THEIR SUBSIDIARIES (EXCLUDING TARGET
AND ITS SUBSIDIARIES) EXISTING ON THE DATE HEREOF IN THE CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF THEIR RESPECTIVE SUBSIDIARIES AND EXCLUDED SUBSIDIARIES,
(Y) BY TARGET AND ITS SUBSIDIARIES EXISTING ON THE EXCHANGE CLOSING DATE AND
(Z) CONSTITUTING THE ACQUISITION OF EQUITY INTERESTS IN TARGET PURSUANT TO THE
TRANSACTION;

 

(III)          INVESTMENTS, LOANS OR ADVANCES MADE BY A CREDIT PARTY TO ANY
OTHER CREDIT PARTY (OTHER THAN HOLDINGS) AND BY ANY SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR TO ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR;

 

(IV)          GUARANTEES PERMITTED BY SECTION 11.01 (EXCLUDING CLAUSES (XXII)
AND (XXIII) THEREOF);

 

(V)           INVESTMENTS, LOANS AND ADVANCES IN EXISTENCE ON THE DATE OF THIS
AGREEMENT AND DESCRIBED IN SCHEDULE 11.04 AND ANY EXTENSIONS OR RENEWALS THEREOF
WHICH DO NOT INCREASE THE AMOUNT THEREOF OR CONVERSIONS OF ANY SUCH LOANS OR
ADVANCES TO EQUITY INVESTMENTS;

 

(VI)          LOANS, ADVANCES OR OTHER EXTENSIONS OF CREDIT MADE BY A CREDIT
PARTY OR ANY SUBSIDIARY TO ITS EMPLOYEES, OFFICERS AND DIRECTORS IN THE ORDINARY
COURSE OF BUSINESS FOR TRAVEL AND ENTERTAINMENT EXPENSES, RELOCATION COSTS AND
SIMILAR PURPOSES UP TO A MAXIMUM OF $10,000,000 IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING;

 

(VII)         NOTES PAYABLE, OR STOCK OR OTHER SECURITIES ISSUED BY ACCOUNT
DEBTORS TO A CREDIT PARTY OR ANY SUBSIDIARY PURSUANT TO NEGOTIATED AGREEMENTS
WITH RESPECT TO SETTLEMENT OF SUCH ACCOUNT DEBTOR’S ACCOUNTS IN THE ORDINARY
COURSE OF BUSINESS;

 

(VIII)        GUARANTEES, INVESTMENTS, LOANS AND ADVANCES NOT OTHERWISE
PERMITTED UNDER THIS SECTION 11.04 (INCLUDING (A) GUARANTEES, INVESTMENTS, LOANS
OR ADVANCES MADE BY OR TO OR ON BEHALF OF ANY CREDIT PARTY TO OR BY OR ON BEHALF
OF ANY SUBSIDIARY WHICH IS NOT A SUBSIDIARY GUARANTOR, (B) GUARANTEES,
INVESTMENTS, LOANS OR ADVANCES MADE BY ANY CREDIT PARTY OR ANY SUBSIDIARY WHICH
IS NOT A SUBSIDIARY GUARANTOR TO OR ON BEHALF OF ANY EXCLUDED SUBSIDIARY,
(C) INVESTMENTS IN ANY JOINT VENTURE AND MINORITY INTERESTS AND (D) INVESTMENTS
MADE IN ORDER TO CONSUMMATE ACQUISITIONS (OTHER THAN THE TERRA ACQUISITION));
PROVIDED THAT (1) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT THEREFROM, (2) IN THE CASE OF ANY ACQUISITION, (A) SUCH ACQUISITION
SHALL ONLY COMPRISE A BUSINESS OR THOSE ASSETS OF A BUSINESS, OF THE TYPE
GENERALLY CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES AS OF THE EFFECTIVE
DATE OR A BUSINESS REASONABLY RELATED THERETO OR A REASONABLE EXTENSION OR
EXPANSION THEREOF AND (B) SUCH ACQUISITION SHALL BE CONSENSUAL AND SHALL HAVE
BEEN APPROVED BY THE BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY OF THE
ACQUIREE OR THE PARENT OF THE ACQUIREE AND

 

90

--------------------------------------------------------------------------------


 

(3) THE AGGREGATE AMOUNT OF ALL SUCH GUARANTEES, INVESTMENTS, LOANS AND ADVANCES
MADE PURSUANT TO THIS SECTION 11.04(VIII) (COLLECTIVELY,
“SECTION 11.04(VIII) INVESTMENTS”) SHALL NOT EXCEED THE LIMITATIONS SET FORTH
BELOW:

 

(w)          the aggregate amount of Section 11.04(viii) Investments made during
any Fiscal Year (determined without regard to any write-downs or write-offs
thereof) and treating the maximum amount of any Guarantee as an investment, but
reducing the amount of such investments made during any Fiscal Year by any
returns of capital and principal repayments actually received during such Fiscal
Year in respect of Section 11.04(viii) Investments previously made during such
Fiscal Year pursuant to this sub-clause (w) (and treating any reduction of a
Guarantee provided in such Fiscal Year without a corresponding payment having
been made thereunder as a return of principal)), together with the aggregate
amount of Restricted Payments made during such Fiscal Year pursuant to
sub-clause (x) of Section 11.06(xiv)(2) and any Capital Expenditures made
pursuant to sub-clause (x) of Section 11.10(f)(2), shall not exceed $50,000,000,
except to the extent independently justified pursuant to following clauses (x),
(y) or (z);

 

(x)            additional Section 11.04(viii) Investments may be made at any
time in an amount not to exceed the Cumulative Retained Excess Cash Flow Amount
as in effect immediately before the respective such investment is made; and

 

(y)           additional Section 11.04(viii) Investments (but not Guarantees)
may be made at any time with Excess Qualified Equity Proceeds; and

 

(z)            Net Cash Proceeds of incurrences of Indebtedness pursuant to
Section 11.01(xxvii) may be used by Holdings and one or more of its Wholly-Owned
Subsidiaries which are Credit Party to effect Acquisitions (for this purpose,
determined as if the phrase “in excess of 50% of the capital stock, partnership
interests, membership interests or equity of any Person” appearing in the
definition of Acquisition instead read “100% of the capital stock, partnership
interests, membership interests or equity of any Person (other than, in the case
of a Foreign Subsidiary of the Borrower, director’s qualifying shares and/or
other nominal amount of shares required to be held by Persons other than the
Borrower and its Subsidiaries under applicable law)”);

 

(IX)           INVESTMENTS IN INTEREST RATE PROTECTION AGREEMENTS OR OTHER
HEDGING AGREEMENTS OTHERWISE PERMITTED BY THIS AGREEMENT;

 

(X)            PREPAID EXPENSES IN THE ORDINARY COURSE OF BUSINESS, LEASE,
UTILITY, WORKERS’ COMPENSATION, PERFORMANCE AND OTHER SIMILAR DEPOSITS IN THE
ORDINARY COURSE OF BUSINESS;

 

(XI)           INVESTMENTS RECEIVED AS CONSIDERATION FROM ANY SALE, LEASE,
TRANSFER OR OTHER DISPOSITION PERMITTED BY SECTION 11.03(A);

 

91

--------------------------------------------------------------------------------


 

(XII)          INVESTMENTS RECEIVED IN SATISFACTION OF JUDGMENTS, SETTLEMENTS OF
DEBTS OR COMPROMISES OF OBLIGATIONS OR AS CONSIDERATION FOR THE SETTLEMENT,
RELEASE OR SURRENDER OF A CONTRACT, TORT OR OTHER LITIGATION CLAIM, IN EACH CASE
IN THE ORDINARY COURSE OF BUSINESS, INCLUDING, WITHOUT LIMITATION, PURSUANT TO
ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF ANY TRADE CREDITOR OR CUSTOMER;

 

(XIII)         INVESTMENTS THAT ARE DEEMED TO HAVE BEEN MADE AS A RESULT OF AN
ACQUISITION OF A PERSON THAT AT THE TIME OF SUCH ACQUISITION HELD INSTRUMENTS
CONSTITUTING INVESTMENTS THAT WERE NOT ACQUIRED IN CONTEMPLATION OF SUCH
ACQUISITION;

 

(XIV)        ADVANCES AND PREPAYMENTS FOR ASSET PURCHASES IN THE ORDINARY COURSE
OF BUSINESS;

 

(XV)         DEPOSITS OF CASH WITH BANKS OR OTHER DEPOSITORY INSTITUTIONS IN THE
ORDINARY COURSE OF BUSINESS AND NOT WITH THE INTENT OF GRANTING SECURITY;

 

(XVI)        ANY INVESTMENT OR ACQUISITION OF ASSETS SOLELY IN EXCHANGE FOR THE
ISSUANCE OF EQUITY INTERESTS OF HOLDINGS;

 

(XVII)       ANY INVESTMENT, LOAN OR ADVANCE MADE SOLELY TO FUND ANY CREDIT
PARTY’S OR ANY SUBSIDIARY’S DEFERRED COMPENSATION PLANS FOR EMPLOYEES AND
NON-EMPLOYEE DIRECTORS OR ANY SUCCESSOR PLANS APPROVED BY THE BOARD OF DIRECTORS
OF SUCH CREDIT PARTY OR SUCH SUBSIDIARY;

 

(XVIII)      INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE, CHATTEL PAPER OR NOTES RECEIVABLE ARISING FROM THE GRANTING
OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

 

(XIX)         RESTRICTED PAYMENTS PERMITTED BY SECTION 11.06;

 

(XX)          INVESTMENTS (WHICH MAY TAKE THE FORM OF GUARANTEES, IT BEING
UNDERSTOOD THAT THE MAXIMUM AMOUNT SO GUARANTEED AT ANY TIME SHALL BE DEEMED AN
INVESTMENT, WITH ANY REDUCTION OF THE AMOUNT GUARANTEED TO CONSTITUTE A
REDUCTION IN THE RESPECTIVE INVESTMENT EXCEPT TO THE EXTENT THE RESPECTIVE
AMOUNT WAS REQUIRED TO BE FUNDED UNDER THE RESPECTIVE GUARANTEE OR OTHERWISE) IN
TNCLP, TERRA NITROGEN GP, INC. AND TERRA NITROGEN OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES TO FUND (OR SUPPORT) WORKING CAPITAL NEEDS IN AN AGGREGATE AMOUNT
NOT TO EXCEED $75,000,000 AT ANY TIME OUTSTANDING (DETERMINED WITHOUT REGARD TO
ANY WRITE-DOWNS OR WRITE-OFFS THEREOF, BUT GIVING EFFECT TO ANY RETURNS OF
PRINCIPAL OR CAPITAL);

 

(XXI)         INVESTMENTS CONSTITUTING INTERCOMPANY LOANS MADE BY ANY FOREIGN
SUBSIDIARY TO ONE OR MORE CREDIT PARTIES FROM TIME TO TIME, SO LONG AS THE
RESPECTIVE INDEBTEDNESS MEET THE REQUIREMENTS OF SECTION 11.01(VI)(Y);

 

(XXII)        INVESTMENTS TO MATCH EMPLOYEE-DIRECTED FUNDS UNDER THE TERRA
DEFERRED SUPPLEMENTAL SAVINGS PLAN AND TO FUND THE OBLIGATIONS OF TARGET AND ITS
SUBSIDIARIES UNDER THE TERRA EXCESS BENEFIT PLAN;

 

92

--------------------------------------------------------------------------------


 

(XXIII)       LOANS MADE BY THE BORROWER TO TARGET TO FUND THE TARGET
REFINANCING OR THE PURCHASE OF ANY TARGET EXISTING NOTES PURSUANT TO A CHANGE OF
CONTROL OFFER;

 

(XXIV)       THE TRANSACTION MAY BE EFFECTED;

 

(XXV)        GUARANTEES BY BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS, OF LEASES (OTHER THAN CAPITAL LEASE OBLIGATIONS), PURCHASE
OR SUPPLY CONTRACTS, OR OF OTHER OBLIGATIONS, IN EACH CASE OF BORROWER OR ANY OF
ITS SUBSIDIARIES THAT DO NOT CONSTITUTE INDEBTEDNESS; AND

 

(XXVI)       SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF
INCURRENCE THEREOF OR WOULD RESULT THEREFROM, LOANS MAY BE MADE BY ONE OR MORE
CREDIT PARTIES TO CFL AFTER THE INITIAL BORROWING DATE SO LONG AS THE AGGREGATE
AMOUNT THEREOF AT NO TIME OUTSTANDING (FOR THIS PURPOSE DETERMINED WITHOUT
REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS THEREOF, BUT WITHOUT PREJUDICE TO LOANS
OTHERWISE PERMITTED BY THIS SECTION 11.04, INCLUDING PURSUANT TO CLAUSE (VIII))
EXCEEDS THE AMOUNT OF CASH DIVIDENDS PAID BY CFL AFTER THE INITIAL BORROWING
DATE THAT WERE ACTUALLY RECEIVED (BY ON-DIVIDENDING IF NEEDED) BY ONE OR MORE
CREDIT PARTIES (AND SO LONG AS NO SUCH DIVIDENDS WERE COUNTED AS RETURNS ON
INVESTMENTS FOR PURPOSES OF SECTION 11.04(VIII) OR THE DEFINITION OF CUMULATIVE
RETAINED EXCESS CASH FLOW AMOUNT).

 

Notwithstanding anything to the contrary contained herein, except for Target
Shares owned prior to the Merger Closing Date, in no event shall the aggregate
fair market value of all Margin Stock owned by Holdings and its Subsidiaries at
any time exceed $5,000,000.

 

11.05.      Interest Rate Protection Agreements or Other Hedging Agreements.  No
Credit Party will, nor will it permit any of its Subsidiaries to, enter into any
Interest Rate Protection Agreement or Other Hedging Agreement, except the
following (in each case so long as entered into for non-speculative purposes, it
being understood and agreed that raw materials and inventory hedges entered in
the ordinary course of business and consistent with past practices prior to the
Effective Date are not for speculative purposes): (a) Interest Rate Protection
Agreements or Other Hedging Agreements entered into to hedge or mitigate risks
relating to fluctuations in currency values or commodities prices to which any
Credit Party, any Subsidiary or Terra Nitrogen has actual exposure (other than
those in respect of Equity Interests of any Credit Party or any of its
Subsidiaries); provided that any Interest Rate Protection Agreement or Other
Hedging Agreement entered into by any Credit Party or any Subsidiary to hedge
risks of Terra Nitrogen shall be entered into in accordance with Target’s and
Terra Nitrogen’s practices prior to the Effective Date and pursuant to
arrangements whereby Terra Nitrogen compensates Target (or the respective Credit
Party or Subsidiary) for any costs associated therewith (although Terra Nitrogen
shall be entitled to receive the benefits of any hedging so entered into for its
benefit), (b) Interest Rate Protection Agreements or Other Hedging Agreements
entered into in order to effectively cap or collar interest rates with respect
to any interest-bearing liability of any Credit Party or any Subsidiary or to
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
investment of any Credit Party or any Subsidiary and (c) Other Hedging
Agreements entered into with respect to commodities with the intention of
delivering inventory to the relevant hedge

 

93

--------------------------------------------------------------------------------


 

counterparties at the maturity of or on the date otherwise required under such
Other Hedging Agreements.

 

11.06.      Restricted Payments.  No Credit Party will, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

(I)            ANY CREDIT PARTY OR ANY SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS
WITH RESPECT TO ITS EQUITY INTERESTS PAYABLE SOLELY IN ADDITIONAL SHARES (OR
OPTIONS OR WARRANTS WITH RESPECT TO SUCH SHARES) OF ITS EQUITY INTERESTS HAVING
EQUAL OR INFERIOR VOTING POWER, DESIGNATIONS, PREFERENCES AND RIGHTS;

 

(II)           SUBSIDIARIES OF THE BORROWER MAY DECLARE AND PAY DIVIDENDS
RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS;

 

(III)          HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS MAY MAKE RESTRICTED
PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT
PLANS FOR MANAGEMENT OR EMPLOYEES OF THE BORROWER AND ITS SUBSIDIARIES;

 

(IV)          THE BORROWER AND EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS
(DIRECTLY OR INDIRECTLY) TO HOLDINGS OR THE BORROWER THAT ARE USED BY HOLDINGS
OR THE BORROWER, AS THE CASE MAY BE, TO (A) PAY FEDERAL, STATE AND LOCAL INCOME
TAXES THEN DUE AND OWING, FRANCHISE TAXES AND OTHER SIMILAR EXPENSES AND
OPERATING EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS OR (B) MAKE
PAYMENTS PURSUANT TO THE NOL AGREEMENT;

 

(V)           DIVIDENDS MAY BE PAID BY HOLDINGS ON SHARES OF ITS COMMON STOCK
WITHIN SIXTY (60) DAYS AFTER THE DATE OF DECLARATION THEREOF, SO LONG AS SUCH
DIVIDEND WOULD HAVE BEEN PERMITTED UNDER CLAUSE (XIV) HEREOF IF PAID ON THE DATE
OF SUCH DECLARATION;

 

(VI)          HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS MAY REPURCHASE, REDEEM,
RETIRE OR OTHERWISE ACQUIRE ANY OUTSTANDING EQUITY INTERESTS OF HOLDINGS OR ANY
OF ITS SUBSIDIARIES THAT HAVE BEEN HELD OR BENEFICIALLY OWNED BY ANY EMPLOYEE,
OFFICER OR DIRECTOR OF SUCH PERSON (OR SIMILARLY RELATED INDIVIDUAL) UPON THE
DEATH, DISABILITY, TERMINATION OR SIMILAR EVENT WHICH ENDS THE RELATIONSHIP
BETWEEN SUCH PERSON AND SUCH INDIVIDUAL;

 

(VII)         HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY REPURCHASE, REDEEM OR
OTHERWISE ACQUIRE OR RETIRE FOR VALUE ANY EQUITY INTERESTS IN HOLDINGS OR ANY OF
ITS SUBSIDIARIES THAT IS HELD BY ANY CURRENT OR FORMER EMPLOYEE, DIRECTOR OR
CONSULTANT (OR THEIR ESTATES OR THE BENEFICIARIES OF SUCH ESTATES) OF HOLDINGS
OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT THE AGGREGATE PRICE PAID FOR ALL SUCH
REPURCHASED, REDEEMED, ACQUIRED OR RETIRED EQUITY INTERESTS, SHALL NOT EXCEED
$10,000,000 DURING ANY FISCAL YEAR, PROVIDED, FURTHER, THAT ANY AMOUNT NOT
UTILIZED SHALL BE CARRIED FORWARD TO THE NEXT SUCCEEDING FISCAL YEAR (WITH ANY
SUCH ACQUISITIONS DURING SUCH SUCCEEDING FISCAL YEAR BEING ALLOCATED FIRST
AGAINST THE AMOUNT PERMITTED IN SUCH FISCAL YEAR BEFORE BEING ALLOCATED TO SUCH
CARRYFORWARD);

 

(VIII)        HOLDINGS’ PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY EQUITY INTERESTS WITH THE PROCEEDS RECEIVED
CONTEMPORANEOUSLY FROM

 

94

--------------------------------------------------------------------------------


 

THE ISSUE OF NEW EQUITY INTERESTS WITH EQUAL OR INFERIOR VOTING POWERS,
DESIGNATIONS, PREFERENCES AND RIGHTS;

 

(IX)           HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY MAKE REPURCHASES OF
EQUITY INTERESTS DEEMED TO OCCUR UPON THE EXERCISE OF STOCK OPTIONS IF SUCH
EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE PRICE THEREOF;

 

(X)            HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY MAKE ANY PURCHASE OR
ACQUISITION FROM, OR RETAIN ANY WITHHOLDING ON ISSUANCES TO, ANY EMPLOYEE OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OF EQUITY INTERESTS TO SATISFY ANY
APPLICABLE FEDERAL, STATE OR LOCAL TAX PAYMENTS IN RESPECT OF THE RECEIPT OF
EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(XI)           THE BORROWER MAY MAKE CASH DIVIDENDS TO HOLDINGS TO MAKE
PRINCIPAL, INTEREST, AND OTHER PAYMENTS ON OR RELATING TO INDEBTEDNESS OF
HOLDINGS PERMITTED BY SECTION 11.01 OR TO FUND OTHER RESTRICTED PAYMENTS
PERMITTED TO BE MADE BY HOLDINGS HEREUNDER;

 

(XII)          ANY SUBSIDIARY MAY ACCEPT CAPITAL CONTRIBUTIONS FROM ITS PARENT
TO THE EXTENT PERMITTED UNDER SECTION 11.04;

 

(XIII)         HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS, INCLUDING MERGERSUB, MAY
MAKE PAYMENTS TO THE HOLDERS OF THE SHARES OF TARGET IN CONNECTION WITH, AND
PURSUANT TO THE TERMS OF, THE EXCHANGE OFFER, ANY TOP-OFF PURCHASES AND THE
MERGER AGREEMENT;

 

(XIV)        THE CREDIT PARTIES AND THEIR SUBSIDIARIES MAY MAKE RESTRICTED
PAYMENTS FROM TIME TO TIME NOT OTHERWISE PERMITTED HEREUNDER SO LONG AS
IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH RESTRICTED
PAYMENTS AND TO ANY RELATED BORROWINGS (1) NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM AND (2) THE AGGREGATE
AMOUNT FOR ALL SUCH RESTRICTED PAYMENTS MADE PURSUANT TO THIS SECTION 11.06(XIV)
SHALL NOT EXCEED THE LIMITATIONS SET FORTH BELOW:

 

(x)            the aggregate amount of such Restricted Payments made during any
Fiscal Year, together with the aggregate amount of
Section 11.04(viii) Investments made during such Fiscal Year pursuant to
sub-clause (w) of Section 11.04(viii)(3) (determined as provided in accordance
with the provision of said sub-clause (w) of Section 11.04(viii)(3)) and any
Capital Expenditures made pursuant to sub-clause (x) of
Section 11.10(f)(2) during such Fiscal Year, shall not exceed $50,000,000,
except to the extent independently justified pursuant to following clause (y);
and

 

(y)           additional Restricted Payments may be made at any time in an
amount not to exceed the Cumulative Retained Excess Cash Flow Amount as in
effect immediately before the respective such Restricted Payment is made; and

 

(XV)         DIVIDENDS MAY BE PAID FROM TIME TO TIME WITH RESPECT TO THE
PREFERRED STOCK OF TERRA INVESTMENT FUND LLC AND/OR TERRA INVESTMENT FUND II LLC
THAT WAS

 

95

--------------------------------------------------------------------------------


 

OUTSTANDING ON THE EFFECTIVE DATE IN ACCORDANCE WITH THE TERMS THEREOF AS IN
EFFECT ON THE EFFECTIVE DATE.

 

11.07.      Transactions with Affiliates.  No Credit Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not materially less favorable to the Credit Party or such
Subsidiary than could be obtained on an arm’s-length basis from third parties
not affiliated with each other, (b) transactions between or among a Credit Party
and another Credit Party not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 11.06 and investments, loans, advances and
Guarantees permitted under clauses (ii), (iii), (iv), (v), (vi), (viii), (xvii),
(xix), (xx), (xxi), (xxii), (xxiii), (xxiv), (xxv) and (xxvi) of Section 11.04,
(d) any transaction permitted by clauses (i), (ii), (iv), (v), (viii), (xv) and
(xvi) of Section 11.03(a), (e) any transaction permitted by clauses (iii)(1) and
(5) of Section 11.03(a), (f) payment of reasonable fees, expenses and
compensation to officers and directors of any Credit Party and its Subsidiaries
and customary indemnification and insurance arrangements in favor of any
director or officer of any Credit Party and its Subsidiaries, and any agreement
relating to any of the foregoing entered into in the ordinary course of
business, (g) payments made pursuant to the NOL Agreement, (h) Indebtedness
owing from any Credit Party or any of its Subsidiaries to any other Credit Party
and any of it Subsidiaries permitted under Section 11.01, (i) Indebtedness
expressly permitted pursuant to Section 11.01(vi), (x), (xi), (xii) or (xxv),
(j) transactions pursuant to the Nitrogen Servicing Agreement, (k) the entering
of Interest Rate Protection Agreements or Other Hedging Agreement with respect
to Terra Nitrogen to the extent permitted by Section 11.05(a), (l) sales and
collection of services provided during the ordinary course of business
(consistent with past practices prior to the Acquisition) provided by Target or
Terra Capital on behalf of Terra Canada and (m) any agreements in existence and
as in effect on the Effective Date (including, without limitation, any
shareholders agreements or registration rights agreements with existing equity
holders), as set forth on Schedule 11.07, as such agreements may be renewed,
replaced or otherwise modified after the Effective Date upon terms which taken
as a whole are not less favorable to the Credit Parties and their Subsidiaries
than the original terms of such agreements.

 

11.08.      Restrictive Agreements.  No Credit Party will, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Credit Party or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary of a Credit Party to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any other
Subsidiary of the Borrower or to Guarantee Indebtedness of the Borrower or any
other Subsidiary of the Borrower; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, rule, regulation or order
or by any Bridge Loan Document, (ii) the foregoing shall not apply to
restrictions and conditions contained in the Merger Agreement, until the 50th
day after the Merger Closing Date restrictions and conditions contained in the
Target Existing Notes Indenture and in the Target Existing Notes, and other
conditions and restrictions existing on the date hereof identified on Schedule
11.08 (but shall apply to any extension, renewal, amendment or modification
expanding in any material respect the scope of any such restriction or
condition), (iii) the foregoing shall not apply to customary

 

96

--------------------------------------------------------------------------------


 

restrictions and conditions contained in agreements relating to the sale or
other disposition of a Subsidiary pending such sale or disposition, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
or disposed of and such sale or disposition is permitted hereunder, (iv) the
foregoing shall not apply to restrictions and conditions imposed under any First
Lien Credit Document existing on the date such agreement is entered into and, in
each case, any amendment, modification, extension, renewal, refinancing or
replacement of any such Indebtedness, provided, that such amendment,
modification, restatement, renewal, refinancing or replacement does not expand
in any material respect the scope of any such restriction or condition contained
in the agreements evidencing such Indebtedness as in effect on the date such
agreement is entered into, (v) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases, licenses
and other agreements and instruments restricting the assignment thereof,
(vii) the foregoing shall not apply to any restriction or conditions imposed by
any instrument governing Indebtedness or Equity Interests of a Person acquired
by Holdings or any of its Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness was incurred in connection
with or in contemplation of such acquisition), which encumbrance or restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person, or the property or assets of the Person, so acquired,
(viii) the foregoing shall not apply to any restrictions or conditions imposed
by any agreement governing Indebtedness of a Foreign Subsidiary permitted by
Section 11.01(ix), which restriction is not applicable to any Person, or the
property or assets of any Person, other than one or more Foreign Subsidiaries,
(ix) clause (a) of the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of property permitted by
Section 11.03 pending the consummation of such sale, provided such restrictions
and conditions apply only to the property that is to be sold and (x) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to Liens permitted by clauses (viii), (xi), (xx), (xxi),
(xxii), (xxiii) and (xxiv) of Section 11.02 if such restrictions or conditions
apply only to the property or assets covered thereby.

 


11.09.      [INTENTIONALLY OMITTED.]


 

11.10.      Capital Expenditures.  (a)  Holdings will not, and will not permit
any of its Subsidiaries to, make any Capital Expenditures, except that during
any Fiscal Year of Holdings set forth below (taken as one accounting period),
Holdings and its Subsidiaries may make Capital Expenditures so long as the
aggregate amount of all such Capital Expenditures does not exceed in any Fiscal
Year of Holdings set forth below the amount set forth opposite such Fiscal Year
below:

 

97

--------------------------------------------------------------------------------


 

Fiscal Year Ending

 

Amount

 

 

 

 

 

December 31, 2010

 

$

350,000,000

 

December 31, 2011

 

$

350,000,000

 

December 31, 2012

 

$

350,000,000

 

December 31, 2013

 

$

350,000,000

 

December 31, 2014

 

$

350,000,000

 

December 31, 2015

 

$

350,000,000

 

 


(B)      IN ADDITION TO THE FOREGOING, IN THE EVENT THAT THE AMOUNT OF CAPITAL
EXPENDITURES PERMITTED TO BE MADE BY HOLDINGS AND ITS SUBSIDIARIES PURSUANT TO
CLAUSE (A) ABOVE IN ANY FISCAL YEAR OF HOLDINGS (BEFORE GIVING EFFECT TO ANY
INCREASE IN SUCH PERMITTED CAPITAL EXPENDITURE AMOUNT PURSUANT TO THIS CLAUSE
(B)) IS GREATER THAN THE AMOUNT OF CAPITAL EXPENDITURES ACTUALLY MADE BY THE
BORROWER AND ITS SUBSIDIARIES DURING SUCH FISCAL YEAR, THE LESSER OF (X) SUCH
EXCESS AND (Y) 50% OF THE APPLICABLE PERMITTED SCHEDULED CAPITAL EXPENDITURE
AMOUNT AS SET FORTH IN SUCH CLAUSE (A) ABOVE, MAY BE CARRIED FORWARD AND
UTILIZED TO MAKE CAPITAL EXPENDITURES IN THE IMMEDIATELY SUCCEEDING FISCAL YEAR,
PROVIDED THAT (X) NO AMOUNTS ONCE CARRIED FORWARD PURSUANT TO THIS
SECTION 11.10(B) MAY BE CARRIED FORWARD TO ANY FISCAL YEAR OF HOLDINGS
THEREAFTER AND (Y) NO AMOUNTS CARRIED FORWARD INTO A SUBSEQUENT FISCAL YEAR MAY
BE USED UNTIL ALL CAPITAL EXPENDITURES PERMITTED PURSUANT TO CLAUSE (A) ABOVE
FOR SUCH SUBSEQUENT FISCAL YEAR ARE FIRST USED IN FULL.


 


(C)                 IN ADDITION TO THE FOREGOING, THE BORROWER AND ITS
SUBSIDIARIES MAY MAKE ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL
EXPENDITURES WILL NOT BE INCLUDED IN ANY DETERMINATION UNDER SECTION 11.10(A) OR
(B)) WITH THE AMOUNT OF NET SALE PROCEEDS RECEIVED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES FROM ANY ASSET SALE SO LONG AS SUCH NET SALE PROCEEDS ARE
REINVESTED WITHIN 540 DAYS FOLLOWING THE DATE OF SUCH ASSET SALE, BUT ONLY TO
THE EXTENT THAT SUCH NET SALE PROCEEDS ARE NOT OTHERWISE REQUIRED TO BE APPLIED
AS A MANDATORY REPAYMENT AND/OR COMMITMENT REDUCTION PURSUANT TO
SECTION 5.02(D).


 


(D)                IN ADDITION TO THE FOREGOING, THE BORROWER AND ITS
SUBSIDIARIES MAY MAKE ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL
EXPENDITURES WILL NOT BE INCLUDED IN ANY DETERMINATION UNDER SECTION 11.10(A) OR
(B)) WITH THE AMOUNT OF NET CASH PROCEEDS RECEIVED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES FROM ANY RECOVERY EVENT SO LONG AS SUCH NET CASH PROCEEDS ARE USED
TO REPLACE OR RESTORE ANY PROPERTIES OR ASSETS IN RESPECT OF WHICH SUCH NET CASH
PROCEEDS WERE PAID WITHIN 540 DAYS FOLLOWING THE DATE OF RECEIPT OF SUCH NET
CASH PROCEEDS FROM SUCH RECOVERY EVENT, BUT ONLY TO THE EXTENT THAT SUCH NET
CASH PROCEEDS ARE NOT OTHERWISE REQUIRED TO BE APPLIED AS A MANDATORY REPAYMENT
AND/OR COMMITMENT REDUCTION PURSUANT TO SECTION 5.02(D).


 


(E)                 IN ADDITION TO THE FOREGOING, THE BORROWER AND ITS
SUBSIDIARIES MAY MAKE ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL
EXPENDITURES WILL NOT BE INCLUDED IN ANY DETERMINATION UNDER SECTION 11.10(A) OR
(B)) (X) TO CONSUMMATE THE TERRA ACQUISITION OR ACQUISITIONS EFFECTED IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 11.04(VIII) AND (Y) ON OR PRIOR TO
THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE, CAPITAL EXPENDITURES TO EFFECT THE
WOODWARD PLANT EXPANSION IN AN AGGREGATE AMOUNT NOT TO EXCEED $95,000,000 IN THE
AGGREGATE.

 

98

--------------------------------------------------------------------------------


 


(F)       IN ADDITION TO THE FOREGOING, THE BORROWER AND ITS SUBSIDIARIES MAY
MAKE ADDITIONAL CAPITAL EXPENDITURES; PROVIDED THAT (1) NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM AND (2) THE
AGGREGATE AMOUNT OF CAPITAL EXPENDITURES MADE PURSUANT TO THIS CLAUSE (F) SHALL
NOT EXCEED THE LIMITATIONS SET FORTH BELOW:


 

(x)            the aggregate amount of such Capital Expenditures made during any
Fiscal Year, together with the aggregate amount of
Section 11.04(viii) Investments made during such Fiscal Year pursuant to
sub-clause (w) of Section 11.04(viii)(3) (determined as provided in accordance
with the provisions of said sub-clause (w) of Section 11.04(viii)(3)) and any
Restricted Payments made pursuant to sub-clause (x) of
Section 11.06(xiv)(2) during such Fiscal Year, shall not exceed $50,000,000,
except to the extent independently justified pursuant to following clauses
(y) and (z); and

 

(y)           additional Capital Expenditures may be made at any time in an
amount not to exceed the Cumulative Retained Excess Cash Flow Amount as in
effect immediately before the respective such Capital Expenditure is made; and

 

(z)            additional Capital Expenditures may be made at any time with
Excess Qualified Equity Proceeds.

 

11.11.      Interest Coverage Ratio.  Holdings will not permit the Interest
Coverage Ratio for any Test Period ending on the last day of a Fiscal Quarter of
Holdings set forth below to be less than the ratio set forth opposite such
Fiscal Quarter under Column A below; provided that if the Qualified Equity
Trigger Date occurs on or prior to September 30, 2010, then the minimum ratio
shall instead be the respective ratio set forth opposite such Fiscal Quarter in
Column B below:

 

 

 

Minimum Required Ratio

 

Fiscal Quarter Ending

 

A

 

B

 

 

 

 

 

 

 

September 30, 2010

 

2.50:1.00

 

3.00:1.00

 

December 31, 2010

 

2.50:1.00

 

3.00:1.00

 

March 31, 2011

 

2.50:1.00

 

3.00:1.00

 

June 30, 2011

 

2.50:1.00

 

3.00:1.00

 

September 30, 2011

 

2.50:1.00

 

3.00:1.00

 

December 31, 2011

 

2.50:1.00

 

3.00:1.00

 

March 31, 2012

 

2.50:1.00

 

3.00:1.00

 

June 30, 2012

 

2.50:1.00

 

3.00:1.00

 

September 30, 2012

 

2.50:1.00

 

3.00:1.00

 

December 31, 2012

 

2.50:1.00

 

3.00:1.00

 

March 31, 2013

 

2.50:1.00

 

3.00:1.00

 

June 30, 2013

 

2.50:1.00

 

3.00:1.00

 

September 30, 2013

 

2.50:1.00

 

3.00:1.00

 

December 31, 2013

 

2.50:1.00

 

3.00:1.00

 

March 31, 2014

 

2.50:1.00

 

3.00:1.00

 

 

99

--------------------------------------------------------------------------------


 

 

 

Minimum Required Ratio

 

Fiscal Quarter Ending

 

A

 

B

 

 

 

 

 

 

 

June 30, 2014

 

2.50:1.00

 

3.00:1.00

 

September 30, 2014

 

2.50:1.00

 

3.00:1.00

 

December 31, 2014

 

2.50:1.00

 

3.00:1.00

 

March 31, 2015

 

2.50:1.00

 

3.00:1.00

 

 

11.12.      Total Leverage Ratio.  Holdings will not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter set forth below to be greater
than the ratio set forth opposite such Fiscal Quarter under Column A below;
provided that if the Qualified Equity Trigger Date occurs on or prior to
September 30, 2010, then the maximum ratio shall instead be the respective ratio
set forth opposite such Fiscal Quarter in Column B below:

 

 

 

Maximum Permitted Ratio

 

Fiscal Quarter Ending

 

A

 

B

 

 

 

 

 

 

 

September 30, 2010

 

4.50:1.00

 

3.50:1.00

 

December 31, 2010

 

4.50:1.00

 

3.50:1.00

 

March 31, 2011

 

4.00:1.00

 

3.25:1.00

 

June 30, 2011

 

4.00:1.00

 

3.25:1.00

 

September 30, 2011

 

4.00:1.00

 

3.25:1.00

 

December 31, 2011

 

4.00:1.00

 

3.25:1.00

 

March 31, 2012

 

3.50:1.00

 

3.25:1.00

 

June 30, 2012

 

3.50:1.00

 

3.25:1.00

 

September 30, 2012

 

3.50:1.00

 

3.25:1.00

 

December 31, 2012

 

3.50:1.00

 

3.25:1.00

 

March 31, 2013

 

3.50:1.00

 

3.25:1.00

 

June 30, 2013

 

3.50:1.00

 

3.25:1.00

 

September 30, 2013

 

3.50:1.00

 

3.25:1.00

 

December 31, 2013

 

3.50:1.00

 

3.25:1.00

 

March 31, 2014

 

3.50:1.00

 

3.25:1.00

 

June 30, 2014

 

3.50:1.00

 

3.25:1.00

 

September 30, 2014

 

3.50:1.00

 

3.25:1.00

 

December 31, 2014

 

3.50:1.00

 

3.25:1.00

 

March 31, 2015

 

3.50:1.00

 

3.25:1.00

 

 

11.13.      MODIFICATIONS OF CERTIFICATE OF INCORPORATION, BY-LAWS AND CERTAIN
OTHER AGREEMENTS.  HOLDINGS WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, AMEND, MODIFY OR CHANGE (X) ITS CERTIFICATE OR ARTICLES OF
INCORPORATION (INCLUDING, WITHOUT LIMITATION, BY THE FILING OR MODIFICATION OF
ANY CERTIFICATE OR ARTICLES OF DESIGNATION), CERTIFICATE OF FORMATION, LIMITED
LIABILITY COMPANY AGREEMENT OR BY-LAWS (OR THE EQUIVALENT ORGANIZATIONAL
DOCUMENTS), AS APPLICABLE, OR ANY AGREEMENT ENTERED INTO BY IT WITH RESPECT TO
ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS, OR ENTER INTO ANY NEW AGREEMENT
WITH RESPECT TO ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS, IN ANY MANNER WHICH
COULD REASONABLY BE EXPECTED TO BE ADVERSE IN ANY MATERIAL

 

100

--------------------------------------------------------------------------------


 

RESPECT TO THE INTERESTS OF THE LENDERS OR (Y) THE EXCHANGE OFFER OR THE MERGER
AGREEMENT IN ANY MANNER WHICH COULD CAUSE A FAILURE OF THE APPLICABLE CONDITIONS
PRECEDENT TO SUBSEQUENT CREDIT EVENTS TO OCCUR ON OR PRIOR TO THE MERGER CLOSING
DATE.

 

11.14.      Holdings.  Holdings shall not engage in any trade or business, or
own any assets (other than (i) the Equity Interests and Indebtedness for
borrowed money of the Borrower, (ii) the ownership of the Equity Interests in CF
Industries Peru S.A.C. owned by it on the Effective Date (and any Equity
Interests issued in replacement or substitution therefor) and any sale of such
Equity Interests, (iii) performing its obligations and activities incidental
thereto under the Credit Documents, the Bridge Loan Documents and any other
permitted Indebtedness and with respect to the Transactions, (iv) making
Restricted Payments to the extent permitted by this Agreement, (v) making
investments in the Borrower and other Subsidiaries to the extent permitted by
this Agreement (it being understood that Holdings shall not own Equity Interests
in any Person other than the Borrower and as set forth in preceding clause
(ii) above) and (vi) other than contractual and other rights incidental to being
a holding company), or incur any Indebtedness (other than the Obligations or
Indebtedness permitted pursuant to Section 11.01).

 

11.15.      Limitation on Issuance of Equity Interests.  (a)  Holdings will not,
and will not permit any of its Subsidiaries to, issue any Disqualified Equity
Interests.

 


(B)      HOLDINGS WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO ISSUE ANY CAPITAL
STOCK OR OTHER EQUITY INTERESTS (INCLUDING BY WAY OF SALES OF TREASURY STOCK) OR
ANY OPTIONS OR WARRANTS TO PURCHASE, OR SECURITIES CONVERTIBLE INTO, CAPITAL
STOCK OR OTHER EQUITY INTERESTS, EXCEPT (I) FOR TRANSFERS AND REPLACEMENTS OF
THEN OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER EQUITY INTERESTS, (II) FOR
STOCK SPLITS, STOCK DIVIDENDS AND OTHER ISSUANCES (INCLUDING PRO RATA ISSUANCES
TO EXISTING EQUITY HOLDERS) WHICH DO NOT DECREASE THE PERCENTAGE OWNERSHIP OF
HOLDINGS OR ANY OF ITS SUBSIDIARIES IN ANY CLASS OF THE CAPITAL STOCK OR OTHER
EQUITY INTERESTS OF SUCH SUBSIDIARY, (III) IN THE CASE OF FOREIGN SUBSIDIARIES
OF HOLDINGS, TO QUALIFY DIRECTORS TO THE EXTENT REQUIRED BY APPLICABLE LAW AND
FOR OTHER NOMINAL SHARE ISSUANCES TO PERSONS OTHER THAN HOLDINGS AND ITS
SUBSIDIARIES TO THE EXTENT REQUIRED UNDER APPLICABLE LAW, (IV) FOR ISSUANCES BY
SUBSIDIARIES OF THE BORROWER WHICH ARE NEWLY CREATED OR ACQUIRED IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND (V) FOR ISSUANCES OF CAPITAL STOCK OR OTHER
EQUITY INTERESTS IN CONNECTION WITH THE FORMATION OR ORGANIZATION OF JOINT
VENTURES PERMITTED UNDER SECTION 11.04(VIII).


 

11.16.      Accounting Changes; Fiscal Year.  Holdings and its Subsidiaries
shall not change its (a) accounting treatment or reporting practices, except as
required by GAAP or any other applicable law, or (b) its Fiscal Year or its
method for determining Fiscal Quarters or fiscal months.

 

SECTION 12.         Events of Default.  Upon the occurrence and during the
continuance of any of the following specified events (each, an “Event of
Default”):

 


(A)      THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN AND AS
THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A
DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;

 

101

--------------------------------------------------------------------------------


 


(B)      THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR
ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
SECTION) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE
(3) BUSINESS DAYS;


 


(C)      ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF
ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY IN THIS AGREEMENT OR ANY
BRIDGE LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
THEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT
FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY BRIDGE LOAN
DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL
PROVE TO HAVE BEEN MATERIALLY INCORRECT WHEN MADE OR DEEMED MADE;


 


(D)      ANY CREDIT PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 10.02(A), 10.08 OR 10.13, OR IN
SECTION 11;


 


(E)      ANY CREDIT PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT OR THE OTHER BRIDGE LOAN
DOCUMENTS (OTHER THAN THOSE SPECIFIED ABOVE IN CLAUSES (A), (B) OR (D)), AND
SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER
THE EARLIER OF (A) A FINANCIAL OFFICER’S OR OTHER RESPONSIBLE OFFICER’S (IN EACH
CASE OF THE BORROWER) ACTUAL KNOWLEDGE OF SUCH BREACH OR (B) NOTICE THEREOF FROM
THE ADMINISTRATIVE AGENT OR ANY LENDER;


 


(F)       ANY CREDIT PARTY OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE
(WHETHER UPON THE STATED MATURITY THEREOF, BY ACCELERATION OR OTHERWISE);


 


(G)      ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (IN EACH
CASE, AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR NOTICE PERIOD) THE HOLDER
OR HOLDERS OF ANY SUCH MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR
THEIR BEHALF TO CAUSE ANY SUCH MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO
REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO
ITS SCHEDULED MATURITY; PROVIDED THAT (X) THIS CLAUSE (G) SHALL NOT APPLY TO
(I) SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR
TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, (II) THE TARGET
EXISTING NOTES BECOMING DUE AND PAYABLE, OR BEING REQUIRED TO BE REPAID OR
REPURCHASED, ON OR PRIOR TO THE 50TH DAY AFTER THE MERGER CLOSING DATE, SO LONG
AS REPAID IN FULL ON OR PRIOR TO SUCH 50TH DAY AFTER THE MERGER CLOSING DATE OR
(III) ANY EVENT REQUIRING THE REPAYMENT OF FIRST LIEN INDEBTEDNESS IN ACCORDANCE
WITH THE TERMS THEREOF (OTHER THAN (I) AN ACCELERATION OF THE MATURITY THEREOF
AS A RESULT OF AN EVENT OF DEFAULT OCCURRING UNDER, AND AS DEFINED, THEREIN OR
(II) A PREPAYMENT AS A RESULT OF A CHANGE OF CONTROL) AND (Y) UNTIL THE 50TH DAY
AFTER THE MERGER CLOSING DATE, ANY EXCEPTED DEFAULTS SHALL NOT CAUSE A DEFAULT
OR EVENT OF DEFAULT PURSUANT TO THIS CLAUSE (G);


 


(H)      AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF A CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS,
UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY,

 

102

--------------------------------------------------------------------------------


 


RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT
OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH
CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN
ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(I)       ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY
PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL,
STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A
TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE
(H) OF THIS SECTION, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR
SUCH CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(J)       ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR
FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)      ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT
IN EXCESS OF $50,000,000 (EXCEPT TO THE EXTENT COVERED BY INSURANCE) SHALL BE
RENDERED AGAINST ANY CREDIT PARTY, ANY SUBSIDIARY OF ANY CREDIT PARTY OR ANY
COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF
FORTY-FIVE (45) CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY
STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR
LEVY UPON ANY ASSETS OF ANY CREDIT PARTY TO ENFORCE ANY SUCH JUDGMENT;


 


(L)       AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH ALL
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 


(M)     A CHANGE OF CONTROL SHALL OCCUR;


 


(N)      THE HOLDINGS GUARANTY OR THE SUBSIDIARIES GUARANTY SHALL FAIL TO REMAIN
IN FULL FORCE OR EFFECT AS TO HOLDINGS OR ANY SUBSIDIARY GUARANTOR, AS THE CASE
MAY BE, OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE INVALIDITY
OR UNENFORCEABILITY OF EITHER SUCH GUARANTEE, OR ANY GUARANTOR SHALL DENY THAT
IT HAS ANY FURTHER LIABILITY UNDER THE HOLDINGS GUARANTY OR THE SUBSIDIARIES
GUARANTY, AS THE CASE MAY BE, OR SHALL GIVE NOTICE TO SUCH EFFECT;


 


(O)      ANY SECURITY DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY COLLATERAL PURPORTED TO BE
COVERED THEREBY, EXCEPT AS PERMITTED BY THE TERMS OF THIS AGREEMENT OR ANY
SECURITY DOCUMENT, OR ANY SECURITY DOCUMENT (OTHER THAN SECURITY DOCUMENTS WHICH
COLLECTIVELY COVER AN IMMATERIAL AMOUNT OF COLLATERAL) SHALL FAIL TO REMAIN IN
FULL FORCE OR EFFECT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN

 

103

--------------------------------------------------------------------------------


 


THIS AGREEMENT OR SUCH SECURITY DOCUMENT) OR ANY ACTION SHALL BE TAKEN BY ANY
CREDIT PARTY TO DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF
ANY SUCH SECURITY DOCUMENT; OR


 


(P)      ANY MATERIAL PROVISION OF ANY BRIDGE LOAN DOCUMENT FOR ANY REASON
CEASES TO BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH BRIDGE LOAN DOCUMENT)
(OR ANY CREDIT PARTY SHALL CHALLENGE THE ENFORCEABILITY OF ANY BRIDGE LOAN
DOCUMENT OR SHALL ASSERT IN WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED
ON ANY SUCH ASSERTION, THAT ANY MATERIAL PROVISION OF ANY OF THE BRIDGE LOAN
DOCUMENTS HAS CEASED TO BE OR OTHERWISE IS NOT VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS);


 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Section), the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to Holdings
or the Borrower described in clause (h) or (i) of this Section, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.  Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Bridge Loan Documents or at law or equity,
including all remedies provided under the UCC.  Notwithstanding anything to the
contrary contained above, at any time on or prior to the Merger Closing Date, if
the only Event of Default which has occurred and is then continuing is pursuant
to Section 12(c) and is solely as a result of a material incorrectness of one or
more representations or warranties that do not constitute Specified
Representations, then the remedies described above in this Section 12 may not be
exercised unless and until the earlier to occur of (x) the first Business Day
after the Merger Closing Date and (y) the occurrence (and during the
continuance) of one or more Events of Default other than as described above in
this sentence.

 

SECTION 13.         The Administrative Agent; Lead Arranger; Etc.

 

13.01.      Appointment.  The Lenders hereby irrevocably designate and appoint
MSSF as Administrative Agent and as Collateral Agent for the Lenders and the
other Secured Creditors (for purposes of this Section 13 and Section 14.01, the
term “Administrative Agent” also shall include MSSF in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Bridge Loan Documents.  MSSF hereby accepts such appointment as
Administrative Agent and Collateral Agent, subject to its resignation rights
provided herein.  Each Lender hereby irrevocably authorizes, and each holder of
any Note by the

 

104

--------------------------------------------------------------------------------


 

acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Bridge Loan Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto.  The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

 

13.02.      Nature of Duties.  (a)  The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Bridge Loan Documents.  Neither the Administrative Agent nor
any of its officers, directors, agents, employees or affiliates shall be liable
for any action taken or omitted by it or them hereunder or under any other
Bridge Loan Document or in connection herewith or therewith, unless caused by
its or their gross negligence, bad faith or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).  The
duties of the Administrative Agent shall be mechanical and administrative in
nature; the Administrative Agent shall not have by reason of this Agreement or
any other Bridge Loan Document a fiduciary relationship in respect of any Lender
or the holder of any Note; and nothing in this Agreement or in any other Bridge
Loan Document, expressed or implied, is intended to or shall be so construed as
to impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Bridge Loan Document except as expressly set forth herein
or therein.

 


(B)      NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY PROVISION
OF ANY OTHER BRIDGE LOAN DOCUMENT, THE LEAD ARRANGER IS NAMED AS SUCH FOR
RECOGNITION PURPOSES ONLY, AND IN ITS CAPACITY AS SUCH SHALL HAVE NO POWERS,
DUTIES, RESPONSIBILITIES OR LIABILITIES WITH RESPECT TO THIS AGREEMENT OR THE
OTHER BRIDGE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;
IT BEING UNDERSTOOD AND AGREED THAT THE LEAD ARRANGER SHALL BE ENTITLED TO ALL
INDEMNIFICATION AND REIMBURSEMENT RIGHTS AS, AND TO THE EXTENT, PROVIDED FOR
UNDER SECTION 14.01.  WITHOUT LIMITATION OF THE FOREGOING, THE LEAD ARRANGER
SHALL NOT, SOLELY BY REASON OF THIS AGREEMENT OR ANY OTHER BRIDGE LOAN
DOCUMENTS, HAVE ANY FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER OR ANY OTHER
PERSON.


 

13.03.      Lack of Reliance on the Administrative Agent.  Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Holdings and its Subsidiaries (and Target and its Subsidiaries) in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of Holdings and its Subsidiaries (and Target and its
Subsidiaries) and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. 
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability,

 

105

--------------------------------------------------------------------------------


 

perfection, collectability, priority or sufficiency of this Agreement or any
other Bridge Loan Document or the financial condition of Holdings or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Bridge Loan Document, or the financial condition of
Holdings or any of its Subsidiaries or the existence or possible existence of
any Default or Event of Default.

 

13.04.      Certain Rights of the Administrative Agent.  If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Bridge Loan Document, the Administrative Agent shall be entitled to refrain from
such act or taking such action unless and until the Administrative Agent shall
have received instructions from the Required Lenders; and the Administrative
Agent shall not incur liability to any Lender by reason of so refraining. 
Without limiting the foregoing, neither any Lender nor the holder of any Note
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder or
under any other Bridge Loan Document in accordance with the instructions of the
Required Lenders.

 

13.05.      Reliance.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Bridge Loan Document and its duties hereunder and thereunder, upon advice of
counsel selected by the Administrative Agent.

 

13.06.      Indemnification.  To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentages” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Bridge Loan Document or in any way relating to or
arising out of this Agreement or any other Bridge Loan Document; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, suits, costs, expenses
or disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

13.07.      The Administrative Agent in its Individual Capacity.  With respect
to its obligation to make Loans under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders,” “holders of Notes”
or any similar terms shall, unless the context clearly indicates otherwise,
include the Administrative Agent in its respective individual capacities.  The

 

106

--------------------------------------------------------------------------------


 

Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

 

13.08.      Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

13.09.      Resignation by the Administrative Agent.  (a)  The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Bridge Loan Documents at any time by giving 15
Business Days’ prior written notice to the Lenders and, unless a Default or an
Event of Default under Section 12(h) or (i) then exists, the Borrower.   Any
such resignation by an Administrative Agent hereunder shall also constitute its
resignation as the Collateral Agent, in which case the resigning Administrative
Agent shall no longer act as Collateral Agent, except that, until a successor
Administrative Agent (who shall act as Collateral Agent) is appointed as
provided below, the resigning Administrative Agent shall continue to act as
Collateral Agent for purposes of maintaining the perfection and priority of
security interests granted pursuant to the various Security Documents.  Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.

 


(B)      UPON ANY SUCH NOTICE OF RESIGNATION BY THE ADMINISTRATIVE AGENT, THE
REQUIRED LENDERS SHALL APPOINT A SUCCESSOR ADMINISTRATIVE AGENT HEREUNDER OR
THEREUNDER WHO SHALL BE A COMMERCIAL BANK OR TRUST COMPANY HAVING A COMBINED
CAPITAL AND SURPLUS OF AT LEAST $200,000,000, AND WHICH HAS AN OFFICE, BRANCH OR
AGENCY LOCATED IN NEW YORK, NEW YORK, WHICH IS REASONABLY ACCEPTABLE TO THE
BORROWER, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED
(PROVIDED THAT THE BORROWER’S ACCEPTANCE OR APPROVAL SHALL NOT BE REQUIRED IF AN
EVENT OF DEFAULT THEN EXISTS).


 


(C)      IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO APPOINTED
WITHIN SUCH 15 BUSINESS DAY PERIOD, THE ADMINISTRATIVE AGENT, WITH THE CONSENT
OF THE BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED,
PROVIDED THAT THE BORROWER’S CONSENT SHALL NOT BE REQUIRED IF AN EVENT OF
DEFAULT THEN EXISTS), SHALL THEN APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO
SHALL SERVE AS ADMINISTRATIVE AGENT HEREUNDER OR THEREUNDER UNTIL SUCH TIME, IF
ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS
PROVIDED ABOVE.

 

107

--------------------------------------------------------------------------------


 


(D)      IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED PURSUANT TO
CLAUSE (B) OR (C) ABOVE BY THE 20TH BUSINESS DAY AFTER THE DATE SUCH NOTICE OF
RESIGNATION WAS GIVEN BY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE AND THE REQUIRED LENDERS SHALL THEREAFTER
PERFORM ALL THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER AND/OR UNDER ANY
OTHER BRIDGE LOAN DOCUMENT UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


(E)      UPON A RESIGNATION OF THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 13.09, THE ADMINISTRATIVE AGENT SHALL REMAIN INDEMNIFIED TO THE EXTENT
PROVIDED IN THIS AGREEMENT AND THE OTHER BRIDGE LOAN DOCUMENTS AND THE
PROVISIONS OF THIS SECTION 13 (AND THE ANALOGOUS PROVISIONS OF THE OTHER BRIDGE
LOAN DOCUMENTS) SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF THE ADMINISTRATIVE
AGENT FOR ALL OF ITS ACTIONS AND INACTIONS WHILE SERVING AS THE ADMINISTRATIVE
AGENT.


 

13.10.      Collateral Matters.  (a)  Each Lender hereby irrevocably
(i) designates and appoints MSSF as Collateral Agent for the Lenders and the
other Secured Creditors and (ii) authorizes and directs the Collateral Agent to
enter into the Security Documents for the benefit of the Lenders and the other
Secured Creditors. MSSF hereby accepts such appointment as Collateral Agent
subject to its resignation rights pursuant to Section 13.09.  Each Lender hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders. 
The Collateral Agent is hereby authorized on behalf of all of the Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time prior to an Event of Default, to take any action with respect to
any Collateral or Security Documents which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Security Documents.

 


(B)      THE LENDERS HEREBY AUTHORIZE THE COLLATERAL AGENT TO RELEASE ANY LIEN
GRANTED TO OR HELD BY THE COLLATERAL AGENT UPON ANY COLLATERAL (I) UPON
TERMINATION OF THE COMMITMENTS AND PAYMENT AND SATISFACTION OF ALL OF THE
OBLIGATIONS (OTHER THAN UNASSERTED INDEMNIFICATION OBLIGATIONS) AT ANY TIME
ARISING UNDER OR IN RESPECT OF THIS AGREEMENT OR THE BRIDGE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) CONSTITUTING PROPERTY
BEING SOLD OR OTHERWISE DISPOSED OF (TO PERSONS OTHER THAN CREDIT PARTIES) UPON
THE SALE OR OTHER DISPOSITION THEREOF IN COMPLIANCE WITH SECTION 11.03, (III) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS (OR ALL OF
THE LENDERS HEREUNDER, TO THE EXTENT REQUIRED BY SECTION 14.12) OR (IV) AS
OTHERWISE MAY BE EXPRESSLY PROVIDED IN THE RELEVANT SECURITY DOCUMENTS.  UPON
REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE LENDERS WILL CONFIRM IN
WRITING THE COLLATERAL AGENT’S AUTHORITY TO RELEASE PARTICULAR TYPES OR ITEMS OF
COLLATERAL PURSUANT TO THIS SECTION 13.10.


 


(C)      THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO THE LENDERS
OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED BY ANY
CREDIT PARTY OR IS CARED FOR, PROTECTED OR INSURED OR THAT THE LIENS GRANTED TO
THE COLLATERAL AGENT HEREIN OR PURSUANT HERETO HAVE BEEN PROPERLY OR
SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR

 

108

--------------------------------------------------------------------------------


 


ENFORCED OR ARE ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE OR TO
CONTINUE EXERCISING AT ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE,
DISCLOSURE OR FIDELITY ANY OF THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR
AVAILABLE TO THE COLLATERAL AGENT IN THIS SECTION 13.10 OR IN ANY OF THE
SECURITY DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE
COLLATERAL, OR ANY ACT, OMISSION OR EVENT RELATED THERETO, THE COLLATERAL AGENT
MAY ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE
COLLATERAL AGENT’S OWN INTEREST IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT
THE COLLATERAL AGENT SHALL HAVE NO DUTY OR LIABILITY WHATSOEVER TO THE LENDERS,
EXCEPT FOR ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 

13.11.      Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Bridge Loan Document except as specifically provided in
this Agreement or any other Bridge Loan Document.

 

SECTION 14.         Miscellaneous.

 


14.01.      PAYMENT OF EXPENSES, ETC.  (A)  THE BORROWER HEREBY AGREES
TO:  (I) WHETHER OR NOT THE TRANSACTIONS HEREIN CONTEMPLATED ARE CONSUMMATED,
PAY ALL REASONABLE AND DOCUMENTED OUT-OF-POCKET COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT AND THE LEAD ARRANGER (INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF WHITE & CASE LLP AND, IF NECESSARY, ONE
LOCAL COUNSEL IN ANY APPLICABLE JURISDICTION AND ONE REGULATORY COUNSEL) IN
CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER BRIDGE LOAN DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN AND THEREIN (INCLUDING, WITHOUT LIMITATION, THE DOCUMENTATION
REFERRED TO IN SECTION 10.15 HEREOF) AND ANY AMENDMENT, WAIVER OR CONSENT
RELATING HERETO OR THERETO, OF THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER AND
THEIR RESPECTIVE AFFILIATES IN CONNECTION WITH ITS OR THEIR SYNDICATION EFFORTS
WITH RESPECT TO THIS AGREEMENT AND OF THE ADMINISTRATIVE AGENT AND, AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, FOR THE PERIOD DURING WHICH SUCH EVENT OF
DEFAULT IS CONTINUING, THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS IN
CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT AND THE OTHER BRIDGE LOAN
DOCUMENTS AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN AND THEREIN;
PROVIDED, HOWEVER, THAT IN THE ABSENCE OF CONFLICTS, REIMBURSEMENT OF LEGAL FEES
AND DISBURSEMENTS SHALL BE LIMITED TO THE REASONABLE FEES AND DISBURSEMENTS OF
ONE COUNSEL (AND ONE LOCAL COUNSEL IN EACH RELEVANT JURISDICTION AND ONE
REGULATORY COUNSEL, IF APPLICABLE) FOR THE ADMINISTRATIVE AGENT, THE ISSUING
LENDERS AND THE LENDERS, SUCH COUNSEL TO BE SELECTED BY THE ADMINISTRATIVE
AGENT;(II) PAY AND HOLD THE ADMINISTRATIVE AGENT AND EACH OF THE LENDERS
HARMLESS FROM AND AGAINST ANY AND ALL PRESENT AND FUTURE STAMP, EXCISE AND OTHER
SIMILAR DOCUMENTARY TAXES WITH RESPECT TO THE FOREGOING MATTERS AND SAVE THE
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS HARMLESS FROM AND AGAINST ANY AND
ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY DELAY OR OMISSION (OTHER
THAN TO THE EXTENT ATTRIBUTABLE TO THE ADMINISTRATIVE AGENT TO PAY SUCH TAXES;
AND (III) INDEMNIFY THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER AND EACH LENDER,
AND EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES AND AFFILIATES
(EACH, AN “INDEMNIFIED PERSON”) FROM AND HOLD EACH OF THEM HARMLESS AGAINST ANY
AND ALL LIABILITIES, OBLIGATIONS (INCLUDING REMOVAL OR REMEDIAL ACTIONS),
LOSSES, DAMAGES, PENALTIES, CLAIMS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES
AND DISBURSEMENTS

 

109

--------------------------------------------------------------------------------


 


(INCLUDING REASONABLE ATTORNEYS’ AND CONSULTANTS’ FEES AND DISBURSEMENTS)
INCURRED BY, IMPOSED ON OR ASSESSED AGAINST ANY OF THEM AS A RESULT OF, OR
ARISING OUT OF, OR IN ANY WAY RELATED TO, OR BY REASON OF, (A) ANY
INVESTIGATION, LITIGATION OR OTHER PROCEEDING (WHETHER OR NOT THE ADMINISTRATIVE
AGENT, THE LEAD ARRANGER OR ANY LENDER IS A PARTY THERETO AND WHETHER OR NOT
SUCH INVESTIGATION, LITIGATION OR OTHER PROCEEDING IS BROUGHT BY OR ON BEHALF OF
ANY CREDIT PARTY) RELATED TO THE ENTERING INTO AND/OR PERFORMANCE OF THIS
AGREEMENT, THE EXCHANGE NOTES INDENTURE, THE EXCHANGE NOTES OR ANY OTHER BRIDGE
LOAN DOCUMENT OR THE PROCEEDS OF ANY LOANS HEREUNDER OR THE CONSUMMATION OF THE
TRANSACTION OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREIN OR IN ANY OTHER BRIDGE
LOAN DOCUMENT OR THE EXERCISE OF ANY OF THEIR RIGHTS OR REMEDIES PROVIDED HEREIN
OR IN THE OTHER BRIDGE LOAN DOCUMENTS, OR (B) THE ACTUAL OR ALLEGED PRESENCE OF
HAZARDOUS MATERIALS IN THE AIR, SURFACE WATER OR GROUNDWATER OR ON THE SURFACE
OR SUBSURFACE OF ANY REAL PROPERTY AT ANY TIME OWNED, LEASED OR OPERATED BY
HOLDINGS OR ANY OF ITS SUBSIDIARIES, THE GENERATION, STORAGE, TRANSPORTATION,
HANDLING OR DISPOSAL OF HAZARDOUS MATERIALS BY HOLDINGS OR ANY OF ITS
SUBSIDIARIES AT ANY LOCATION, WHETHER OR NOT OWNED, LEASED OR OPERATED BY
HOLDINGS OR ANY OF ITS SUBSIDIARIES, THE NON-COMPLIANCE BY HOLDINGS OR ANY OF
ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW (INCLUDING APPLICABLE PERMITS
THEREUNDER) APPLICABLE TO ANY REAL PROPERTY, OR ANY ENVIRONMENTAL LIABILITY OF
HOLDINGS, ANY OF ITS SUBSIDIARIES OR ANY REAL PROPERTY AT ANY TIME OWNED, LEASED
OR OPERATED BY HOLDINGS OR ANY OF ITS SUBSIDIARIES, INCLUDING, IN EACH CASE,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND OTHER
CONSULTANTS INCURRED IN CONNECTION WITH ANY SUCH INVESTIGATION, LITIGATION OR
OTHER PROCEEDING (BUT EXCLUDING ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES TO THE EXTENT INCURRED BY REASON OF THE GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON TO BE INDEMNIFIED (AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION)).  TO
THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, PAY OR HOLD HARMLESS THE
ADMINISTRATIVE AGENT, THE LEAD ARRANGER OR ANY LENDER SET FORTH IN THE PRECEDING
SENTENCE MAY BE UNENFORCEABLE BECAUSE IT IS VIOLATIVE OF ANY LAW OR PUBLIC
POLICY, THE BORROWER SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.


 


(B)      TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, EACH OF HOLDINGS AND
THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNIFIED PERSON, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR INCIDENTAL DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
BRIDGE LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.  NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER BRIDGE LOAN  DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCEPT TO THE EXTENT THE
LIABILITY OF SUCH INDEMNIFIED PERSON RESULTS FROM SUCH INDEMNIFIED PERSON’S
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 

14.02.      Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and each Lender (with the prior written consent of the
Administrative Agent or the Required Lenders) is hereby authorized at any time
or from time to time, without presentment, demand, protest or other notice

 

110

--------------------------------------------------------------------------------


 

of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent or such Lender (including, without limitation,
by branches and agencies of the Administrative Agent or such Lender wherever
located) to or for the credit or the account of Holdings or any of its
Subsidiaries against and on account of the Obligations of the Credit Parties to
the Administrative Agent or such Lender under this Agreement or under any of the
other Bridge Loan Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 14.04(b), and although
said Obligations  shall be contingent or unmatured. After exercising any set off
rights pursuant to the immediately preceding sentence, the respective Lender
shall promptly notify the Administrative Agent and the Borrower of such
exercise, although any delay or failure in giving any such notice shall not
affect the exercise of set off rights as provided above and shall result in no
liability for the respective Lender.

 

14.03.      Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
facsimile communication) and mailed, faxed or delivered:  if to any Credit
Party, at the address specified opposite its signature below or in the other
relevant Bridge Loan Documents; if to any Lender, at its address specified on
Schedule 14.03; and if to the Administrative Agent, at the Notice Office; or, as
to any Credit Party or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties hereto and,
as to each Lender, at such other address as shall be designated by such Lender
in a written notice to the Borrower and the Administrative Agent.  All such
notices and communications shall, when mailed, faxed or sent by overnight
courier, be effective when deposited in the mails, faxed (with return receipt),
or delivered to the overnight courier, as the case may be, except that notices
and communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.

 

14.04.      Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, neither Holdings nor the Borrower may assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders and, provided further, that, although any Lender may grant
participations to Eligible Transferees in its rights hereunder, (i) such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments hereunder except as provided in
Sections 2.13 and 14.04(b)) and, (ii) the participant shall not constitute a
“Lender” hereunder, (iii) such Lender shall remain the holder of its Loans for
all purposes hereunder, and (iv) Borrowers and any Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Bridge Loan Document except to the extent such amendment or waiver would
(i) extend the final scheduled maturity of any Loan or Note in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of

 

111

--------------------------------------------------------------------------------


 

Default or of a mandatory reduction in the Total Commitment or a mandatory
prepayment of the Loans shall not constitute a change in the terms of such
participation, and that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by Holdings or the Borrower of any of
its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Bridge Loan Documents) supporting the Loans
hereunder in which such participant is participating.  In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Bridge Loan Documents (the participant’s rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the participant relating thereto) and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation.

 


(B)      NOTWITHSTANDING THE FOREGOING, ANY LENDER (OR ANY LENDER TOGETHER WITH
ONE OR MORE OTHER LENDERS) MAY (X) ASSIGN (BUT NOT TO HOLDINGS OR ANY SUBSIDIARY
THEREOF EXCEPT PURSUANT TO CLAUSE (C) BELOW) ALL OR A PORTION OF ITS COMMITMENTS
AND/OR OUTSTANDING PRINCIPAL AMOUNT OF LOANS HEREUNDER TO (I)(A) ITS PARENT
COMPANY AND/OR ANY AFFILIATE OF SUCH LENDER WHICH IS AT LEAST 50% OWNED BY SUCH
LENDER OR ITS PARENT COMPANY OR (B) ONE OR MORE OTHER LENDERS OR ANY AFFILIATE
OF ANY SUCH OTHER LENDER WHICH IS AT LEAST 50% OWNED BY SUCH OTHER LENDER OR ITS
PARENT COMPANY (PROVIDED THAT ANY FUND THAT INVESTS IN LOANS AND IS MANAGED OR
ADVISED BY THE SAME INVESTMENT ADVISOR OF ANOTHER FUND WHICH IS A LENDER (OR BY
AN AFFILIATE OF SUCH INVESTMENT ADVISOR) SHALL BE TREATED AS AN AFFILIATE OF
SUCH OTHER LENDER FOR THE PURPOSES OF THIS SUB-CLAUSE (X)(I)(B)), OR (II) IN THE
CASE OF ANY LENDER THAT IS A FUND THAT INVESTS IN LOANS, ANY OTHER FUND THAT
INVESTS IN LOANS AND IS MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR AS
SUCH LENDER OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR OR (Y) ASSIGN ALL, OR
IF LESS THAN ALL, A PORTION EQUAL TO AT LEAST $1,000,000 (OR SUCH LESSER AMOUNT
AS THE ADMINISTRATIVE AGENT AND, SO LONG AS NO DEFAULT UNDER SECTION 12(A) AND
NO EVENT OF DEFAULT THEN EXISTS, THE BORROWER MAY OTHERWISE AGREE) IN THE
AGGREGATE IN RESPECT OF THE COMMITMENTS AND/OR LOANS FOR THE ASSIGNING LENDER OR
ASSIGNING LENDERS, HEREUNDER TO ONE OR MORE ELIGIBLE TRANSFEREES (TREATING ANY
FUND THAT INVESTS IN LOANS AND ANY OTHER FUND THAT INVESTS IN LOANS AND IS
MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR OF SUCH FUND OR BY AN
AFFILIATE OF SUCH INVESTMENT ADVISOR AS A SINGLE ASSIGNOR OR ELIGIBLE TRANSFEREE
(AS APPLICABLE) (IF ANY)), EACH OF WHICH ASSIGNEES SHALL BECOME A PARTY TO THIS
AGREEMENT AS A LENDER BY EXECUTION OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT,
PROVIDED THAT (I) AT SUCH TIME, SCHEDULE 1.01A SHALL BE DEEMED MODIFIED TO
REFLECT THE COMMITMENTS AND/OR OUTSTANDING LOANS, AS THE CASE MAY BE, OF SUCH
NEW LENDER AND OF THE EXISTING LENDERS, (II) UPON THE SURRENDER OF THE RELEVANT
NOTES BY THE ASSIGNING LENDER (OR, UPON SUCH ASSIGNING LENDER’S INDEMNIFYING THE
BORROWER FOR ANY LOST NOTE PURSUANT TO A CUSTOMARY INDEMNIFICATION AGREEMENT)
NEW NOTES WILL BE ISSUED, AT THE BORROWER’S EXPENSE, TO SUCH NEW LENDER AND TO
THE ASSIGNING LENDER UPON THE REQUEST OF SUCH NEW LENDER OR ASSIGNING LENDER,
SUCH NEW NOTES TO BE IN CONFORMITY WITH THE REQUIREMENTS OF SECTION 2.05 (WITH
APPROPRIATE MODIFICATIONS) TO THE EXTENT NEEDED TO REFLECT THE REVISED
COMMITMENTS AND/OR OUTSTANDING LOANS, AS THE CASE MAY BE, (III) AT ANY TIME WHEN
BOTH COMMITMENTS AND LOANS ARE OUTSTANDING HEREUNDER, EACH ASSIGNMENT BY A GIVEN
LENDER PURSUANT TO THIS CLAUSE (B) SHALL BE OF A LIKE PERCENTAGE OF THE TOTAL
COMMITMENT AND THEN TOTAL OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS, AND
(IV) THE CONSENT OF THE ADMINISTRATIVE AGENT SHALL BE REQUIRED IN CONNECTION
WITH ANY SUCH ASSIGNMENTS OF COMMITMENTS PURSUANT TO CLAUSE (X) OR (Y) (SUCH
CONSENT, IN ANY CASE, NOT TO BE

 

112

--------------------------------------------------------------------------------


 


UNREASONABLY WITHHELD, DELAYED OR CONDITIONED) AND (V) NO SUCH TRANSFER OR
ASSIGNMENT WILL BE EFFECTIVE UNTIL RECORDED BY THE ADMINISTRATIVE AGENT ON THE
REGISTER PURSUANT TO SECTION 14.15.  TO THE EXTENT OF ANY ASSIGNMENT PURSUANT TO
THIS SECTION 14.04(B), THE ASSIGNING LENDER SHALL BE RELIEVED OF ITS OBLIGATIONS
HEREUNDER WITH RESPECT TO ITS ASSIGNED COMMITMENTS AND LOANS.  AT THE TIME OF
EACH ASSIGNMENT PURSUANT TO THIS SECTION 14.04(B) TO A PERSON WHICH IS NOT
ALREADY A LENDER HEREUNDER, THE RESPECTIVE ASSIGNEE LENDER SHALL, TO THE EXTENT
LEGALLY ENTITLED TO DO SO, PROVIDE TO THE BORROWER THE APPROPRIATE INTERNAL
REVENUE SERVICE FORMS, CERTIFICATES AND OTHER INFORMATION (AND, IF APPLICABLE, A
SECTION 5.04(B)(II) CERTIFICATE) DESCRIBED IN SECTION 5.04(B).  TO THE EXTENT
THAT AN ASSIGNMENT OF ALL OR ANY PORTION OF A LENDER’S COMMITMENTS AND RELATED
OUTSTANDING OBLIGATIONS PURSUANT TO SECTION 2.13 OR THIS SECTION 14.04(B) WOULD,
AT THE TIME OF SUCH ASSIGNMENT, RESULT IN INCREASED COSTS UNDER SECTION 2.10,
3.06 OR 5.04 FROM THOSE BEING CHARGED BY THE RESPECTIVE ASSIGNING LENDER PRIOR
TO SUCH ASSIGNMENT, THEN THE BORROWER SHALL NOT BE OBLIGATED TO PAY SUCH
INCREASED COSTS (ALTHOUGH THE BORROWER, IN ACCORDANCE WITH AND PURSUANT TO THE
OTHER PROVISIONS OF THIS AGREEMENT, SHALL BE OBLIGATED TO PAY ANY OTHER
INCREASED COSTS OF THE TYPE DESCRIBED ABOVE RESULTING FROM CHANGES AFTER THE
DATE OF THE RESPECTIVE ASSIGNMENT).


 


(C)      [INTENTIONALLY OMITTED].


 


(D)      NOTHING IN THIS AGREEMENT SHALL PREVENT OR PROHIBIT ANY LENDER FROM
PLEDGING ITS LOANS AND NOTES HEREUNDER TO A FEDERAL RESERVE BANK IN SUPPORT OF
BORROWINGS MADE BY SUCH LENDER FROM SUCH FEDERAL RESERVE BANK, ANY LENDER WHICH
IS A FUND MAY PLEDGE ALL OR ANY PORTION OF ITS LOANS AND NOTES TO ITS TRUSTEE OR
TO A COLLATERAL AGENT PROVIDING CREDIT OR CREDIT SUPPORT TO SUCH LENDER IN
SUPPORT OF ITS OBLIGATIONS TO SUCH TRUSTEE, SUCH COLLATERAL AGENT OR A HOLDER OF
SUCH OBLIGATIONS, AS THE CASE MAY BE.  NO PLEDGE PURSUANT TO THIS CLAUSE
(D) SHALL RELEASE THE TRANSFEROR LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER.


 


(E)      ANY LENDER WHICH ASSIGNS ALL OF ITS COMMITMENTS AND/OR LOANS HEREUNDER
IN ACCORDANCE WITH SECTION 14.04(B) SHALL CEASE TO CONSTITUTE A “LENDER”
HEREUNDER, EXCEPT WITH RESPECT TO INDEMNIFICATION PROVISIONS UNDER THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS 2.10, 2.11, 5.04, 13.06,
14.01 AND 14.06), WITH RESPECT TO MATTERS ARISING WHILE IT WAS A LENDER WHICH
SHALL SURVIVE AS TO SUCH ASSIGNING LENDER.  TO THE EXTENT ANY LENDER EXCHANGES
ITS LOANS (AND RELATED NOTES) HEREUNDER FOR EXCHANGE NOTES, THE LOANS AND ANY
NOTES SO EXCHANGED SHALL BE IMMEDIATELY AND AUTOMATICALLY CANCELLED AND RETIRED,
AND THE BORROWER SHALL IN NO EVENT BECOME A LENDER HEREUNDER.  TO THE EXTENT OF
ANY SUCH EXCHANGE BY A LENDER HEREUNDER, SUCH LENDER SHALL BE RELIEVED OF
OBLIGATIONS HEREUNDER WITH RESPECT TO THE EXCHANGED LOANS.  IF ANY LENDER
EXCHANGES ALL OF ITS LOANS (AND RELATED NOTES) HEREUNDER PURSUANT TO ONE OR MORE
EXCHANGES, SUCH PERSON SHALL CEASE TO CONSTITUTE A “LENDER” HEREUNDER, EXCEPT
WITH RESPECT TO INDEMNIFICATION PROVISIONS UNDER THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, SECTIONS 2.10, 2.11, 5.04, 13.06, 14.01 AND 14.06), WITH
RESPECT TO MATTERS ARISING WHILE IT WAS A LENDER WHICH SHALL SURVIVE AS TO SUCH
ASSIGNING LENDER.


 

14.05.      No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Bridge Loan Document and
no course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right,

 

113

--------------------------------------------------------------------------------


 

power or privilege hereunder or under any other Bridge Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder.  The rights, powers and remedies herein or
in any other Bridge Loan Document expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the Administrative Agent, the
Collateral Agent or any Lender would otherwise have.  No notice to or demand on
any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent, the Collateral Agent or any
Lender to any other or further action in any circumstances without notice or
demand.

 

14.06.      Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

 


(B)      EACH OF THE LENDERS AGREES THAT, IF IT SHOULD RECEIVE ANY AMOUNT
HEREUNDER (WHETHER BY VOLUNTARY PAYMENT, BY REALIZATION UPON SECURITY, BY THE
EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S LIEN, BY COUNTERCLAIM OR CROSS
ACTION, BY THE ENFORCEMENT OF ANY RIGHT UNDER THE BRIDGE LOAN DOCUMENTS, OR
OTHERWISE), WHICH IS APPLICABLE TO THE PAYMENT OF THE PRINCIPAL OF, OR INTEREST
ON, THE LOANS OF A SUM WHICH WITH RESPECT TO THE RELATED SUM OR SUMS RECEIVED BY
OTHER LENDERS IS IN A GREATER PROPORTION THAN THE TOTAL OF SUCH OBLIGATION THEN
OWED AND DUE TO SUCH LENDER BEARS TO THE TOTAL OF SUCH OBLIGATION THEN OWED AND
DUE TO ALL OF THE LENDERS IMMEDIATELY PRIOR TO SUCH RECEIPT, THEN SUCH LENDER
RECEIVING SUCH EXCESS PAYMENT SHALL PURCHASE FOR CASH WITHOUT RECOURSE OR
WARRANTY FROM THE OTHER LENDERS AN INTEREST IN THE OBLIGATIONS OF THE RESPECTIVE
CREDIT PARTY TO SUCH LENDERS IN SUCH AMOUNT AS SHALL RESULT IN A PROPORTIONAL
PARTICIPATION BY ALL THE LENDERS IN SUCH AMOUNT; PROVIDED THAT IF ALL OR ANY
PORTION OF SUCH EXCESS AMOUNT IS THEREAFTER RECOVERED FROM SUCH LENDERS, SUCH
PURCHASE SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF
SUCH RECOVERY, BUT WITHOUT INTEREST.


 


(C)      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
PROVISIONS OF THE PRECEDING SECTIONS 14.06(A) AND (B) SHALL BE SUBJECT TO
(X) THE EXPRESS PROVISIONS OF SECTION 10.15, WHICH PERMIT VARIOUS LENDERS TO
EXCHANGE LOANS FOR EXCHANGE NOTES, AND (Y) THE EXPRESS PROVISIONS OF
SECTION 14.12(B), WHICH PERMIT DISPROPORTIONATE PAYMENTS WITH RESPECT TO THE
LOANS AS, AND TO THE EXTENT, PROVIDED THEREIN.


 

14.07.      Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided that, (i) except as otherwise
specifically provided herein, all computations of Excess Cash Flow and all
computations and all definitions (including accounting terms) used in
determining compliance with Sections 11.10 through 11.12, inclusive, shall
(x) utilize GAAP and policies in conformity with those used to prepare the
audited financial statements of Holdings referred to in Section 9.04(a) for the
Fiscal Year ended December 31, 2009 and (y) be calculated, in each case, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or

 

114

--------------------------------------------------------------------------------


 

any similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof and (ii) to the extent expressly provided
herein, certain calculations shall be made on a Pro Forma Basis.

 


(B)      ALL COMPUTATIONS OF INTEREST AND OTHER FEES HEREUNDER SHALL BE MADE ON
THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY) OCCURRING IN THE PERIOD FOR WHICH SUCH
INTEREST OR FEES ARE PAYABLE.


 

14.08.      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER BRIDGE LOAN DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS
OTHERWISE PROVIDED IN ANY MORTGAGE OR ANY OTHER SECURITY DOCUMENT, BE CONSTRUED
IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER BRIDGE LOAN DOCUMENT (EXCEPT THAT, (X) IN
THE CASE OF ANY MORTGAGE OR SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT
BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE
RESPECTIVE MORTGAGED PROPERTY OR COLLATERAL IS LOCATED  OR ANY OTHER RELEVANT
JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER BRIDGE LOAN DOCUMENTS MAY BE BROUGHT IN SUCH COURT
HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) SHALL BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER BRIDGE LOAN
DOCUMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE
IMMEDIATELY PRECEDING SENTENCE, IF ANY PARTY HERETO IS UNABLE TO OBTAIN
JURISDICTION WITH RESPECT TO ANY OTHER PARTY HERETO IN THE COURTS SPECIFIED IN
THE IMMEDIATELY PRECEDING SENTENCE, THEN SUCH PARTY MAY BRING ANY LEGAL ACTION
OR OTHER PROCEEDING AGAINST ANY PARTY OVER WHICH IT WAS UNABLE TO OBTAIN
JURISDICTION AS PROVIDED ABOVE WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
BRIDGE LOAN DOCUMENT IN ANY COURT IN WHICH IT IS ABLE TO OBTAIN SUCH
JURISDICTION.  EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS DESCRIBED ABOVE LACK PERSONAL JURISDICTION OVER SUCH
PERSON, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER BRIDGE LOAN DOCUMENT BROUGHT IN ANY OF
THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PERSON.  EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE

 

115

--------------------------------------------------------------------------------


 

AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PERSON AT ITS
ADDRESS FOR NOTICES PURSUANT TO SECTION 14.03, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER BRIDGE LOAN DOCUMENT IN THE COURTS SPECIFIED ABOVE THAT SUCH SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 


(B)      EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
BRIDGE LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


 


(C)      EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE OTHER BRIDGE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 

14.09.      Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

14.10.      Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which Holdings, the Borrower, the Administrative
Agent, the Collateral Agent and each of the Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the same (including delivery by facsimile or electronic transmission
in pdf format) to the Administrative Agent at the Notice Office or, in the case
of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such
office that the same has been signed and mailed to it.  The Administrative Agent
will give Holdings, the Borrower and each Lender prompt written notice
(including delivery by facsimile or electronic transmission in pdf format) of
the occurrence of the Effective Date.

 

116

--------------------------------------------------------------------------------


 

14.11.      Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

14.12.      Amendment or Waiver; etc.  (a)  Subject to the provisions of
following clause (c), neither this Agreement nor any other Bridge Loan Document
nor any terms hereof or thereof may be changed, waived, discharged or terminated
unless such change, waiver, discharge or termination is in writing signed by the
respective Credit Parties party hereto or thereto and the Required Lenders (or
the Administrative Agent at the direction of or with the consent of the Required
Lenders) (except that the Administrative Agent and the Borrower may enter into
any amendment of any Bridge Loan Document in order to correct any immaterial
technical error therein without the consent of the Credit Parties or the
Required Lenders), provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender), (i) release all or substantially all of (x) the Collateral (except as
expressly provided in the Bridge Loan Documents) under all the Security
Documents or (y) the guarantees under the Guaranty and Collateral Agreement,
(ii) amend, modify or waive any provision of this Section 14.12 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Loans on the Effective Date), (iii) reduce
the “majority” voting threshold specified in the definition of Required Lenders
(it being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of Loans are included on the Effective Date) or (iv) consent to the
assignment or transfer by Holdings or the Borrower of any of its rights and
obligations under this Agreement; provided further, that no such change, waiver,
discharge or termination shall (1) without the consent of each Lender with
Obligations being directly modified, extend the final scheduled maturity of any
Loan or Note, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce (or forgive) the principal
amount thereof, (2) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment or a
mandatory repayment of Loans shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (3) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 13 or any other provision as same relates to the
rights or obligations of the Administrative Agent or (4) without the consent of
Collateral Agent, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agent.

 


(B)      IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF OR TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (I) THROUGH (IV), INCLUSIVE, OF THE FIRST PROVISO TO SECTION 14.12(A),
THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE CONSENT OF ONE OR MORE
OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN THE
BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING LENDERS WHOSE
INDIVIDUAL CONSENT IS REQUIRED ARE TREATED AS DESCRIBED BELOW, TO REPLACE EACH
SUCH NON-CONSENTING LENDER OR LENDERS WITH ONE OR MORE REPLACEMENT LENDERS
PURSUANT TO SECTION 2.13 SO LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH
REPLACEMENT LENDER CONSENTS

 

117

--------------------------------------------------------------------------------


 


TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION, OR (B) TERMINATE SUCH
NON CONSENTING LENDER’S COMMITMENT AND/OR REPAY THE OUTSTANDING LOANS OF SUCH
LENDER, PROVIDED THAT, UNLESS THE COMMITMENTS WHICH TERMINATED AND LOANS WHICH
ARE REPAID PURSUANT TO PRECEDING CLAUSE (B) ARE IMMEDIATELY REPLACED IN FULL AT
SUCH TIME THROUGH THE ADDITION OF NEW LENDERS OR THE INCREASE OF THE COMMITMENTS
AND/OR OUTSTANDING LOANS OF EXISTING LENDERS (WHO IN EACH CASE MUST SPECIFICALLY
CONSENT THERETO), THEN IN THE CASE OF ANY ACTION PURSUANT TO PRECEDING CLAUSE
(B), THE REQUIRED LENDERS (DETERMINED AFTER GIVING EFFECT TO THE PROPOSED
ACTION) SHALL SPECIFICALLY CONSENT THERETO, PROVIDED FURTHER, THAT THE BORROWER
SHALL NOT HAVE THE RIGHT TO REPLACE A LENDER, TERMINATE ITS COMMITMENT OR REPAY
ITS LOANS SOLELY AS A RESULT OF THE EXERCISE OF SUCH LENDER’S RIGHTS (AND THE
WITHHOLDING OF ANY REQUIRED CONSENT BY SUCH LENDER) PURSUANT TO THE SECOND
PROVISO TO SECTION 14.12(A) (UNLESS PURSUANT TO CLAUSE (1) THEREOF).


 


(C)      NOTWITHSTANDING ANYTHING TO CONTRARY CONTAINED ABOVE IN THIS
SECTION 14.12 OR ELSEWHERE IN THIS AGREEMENT OR ANY OTHER BRIDGE LOAN DOCUMENT,
THE FOLLOWING MODIFICATIONS MAY BE MADE, AND ACTIONS TAKEN, BY THE
ADMINISTRATIVE AGENT, IN EACH CASE WITHOUT THE CONSENT OF ANY CREDIT PARTY
(EXCEPT AS EXPRESSLY REQUIRED BELOW) OR THE REQUIRED LENDERS OR ANY OTHER GROUP
OF LENDERS (WITH ALL CAPITALIZED TERMS USED IN CLAUSES (I) THROUGH (V) BELOW, IF
NOT OTHERWISE DEFINED HEREIN, BEING USED HEREIN AS DEFINED IN THE INTERCREDITOR
AGREEMENT):


 

(I)            AS CONTEMPLATED BY THE INTERCREDITOR AGREEMENT, ADDITIONAL
SERIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT) OF FIRST-LIEN OBLIGATIONS AND
SECOND-LIEN OBLIGATIONS (SO LONG AS PERMITTED IN ACCORDANCE WITH THE
REQUIREMENTS OF THIS AGREEMENT) MAY BECOME SUBJECT TO THE INTERCREDITOR
AGREEMENT AND THE ADMINISTRATIVE AGENT IS AUTHORIZED AND DIRECTED TO AGREE TO
ANY TECHNICAL CHANGES TO THE INTERCREDITOR AGREEMENT AND TO EXECUTE SUCH JOINDER
AGREEMENTS WITH RESPECT TO THE INTERCREDITOR AGREEMENT AS MAY BE DEEMED
APPROPRIATE BY IT IN CONNECTION WITH THE INCLUSION OF ANY SUCH INDEBTEDNESS
PURSUANT TO THE INTERCREDITOR AGREEMENT, WITHOUT THE CONSENT OF ANY LENDERS;

 

(II)           [INTENTIONALLY OMITTED];

 

(III)          THE ADMINISTRATIVE AGENT MAY AGREE TO SUCH TECHNICAL CHANGES TO
THE INTERCREDITOR AGREEMENT AS ARE DEEMED REASONABLY NECESSARY OR DESIRABLE BY
IT, IN EACH CASE SO LONG AS SUCH CHANGES, TAKEN AS A WHOLE, ARE NOT ADVERSE IN
ANY MATERIAL RESPECT TO THE LENDERS;

 

(IV)          THE ADMINISTRATIVE AGENT MAY AGREE TO, OR ACKNOWLEDGE, THE
TERMINATION OF THE INTERCREDITOR AGREEMENT WITH RESPECT TO ANY SERIES IN
ACCORDANCE WITH THE EXPRESS PROVISIONS OF SECTION 8.2 OF THE INTERCREDITOR
AGREEMENT, AND AT ANY TIME WHEN THE INTERCREDITOR AGREEMENT MAY BE TERMINATED IN
ACCORDANCE WITH THE PENULTIMATE SENTENCE OF SECTION 8.2 THEREOF, THE
ADMINISTRATIVE AGENT MAY AGREE TO THE TERMINATION THEREOF WITH THE WRITTEN
AGREEMENT OF THE BORROWER;

 

(V)           [INTENTIONALLY OMITTED];

 

(VI)          WITH RESPECT TO THE SECURITY DOCUMENTS, (X) ADDITIONAL CREDIT
PARTIES

 

118

--------------------------------------------------------------------------------


 

MAY BE ADDED AS PARTIES THERETO WITH ONLY THE CONSENT OF THE RELEVANT CREDIT
PARTIES BEING ADDED (AND ANNEXES MAY BE MODIFIED TO REFLECT ADDITIONS), AND
(Y) SUBSIDIARIES OF HOLDINGS (OTHER THAN THE BORROWER) MAY BE RELEASED FROM THE
GUARANTEE AND COLLATERAL AGREEMENT AND ANY OTHER SECURITY DOCUMENTS IN
ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF, IN EACH CASE WITHOUT THE
CONSENT OF THE OTHER CREDIT PARTIES OR ANY LENDERS; AND

 

(VII)         THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY EXECUTE ANY
DOCUMENTS OR INSTRUMENTS EVIDENCING ANY RELEASE OF ANY LIENS GRANTED TO OR HELD
BY THE COLLATERAL AGENT UPON ANY COLLATERAL IN ACCORDANCE WITH
SECTION 13.10(B) WITHOUT THE CONSENT OF THE CREDIT PARTIES OR ANY LENDERS.

 

14.13.      Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 5.04, 13.06 and 14.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

 

14.14.      Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

 

14.15.      Register.  The Borrower hereby designates the Administrative Agent
to serve as its agent, solely for purposes of this Section 14.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender
(including as a result of one or more Exchanges pursuant to Section 10.15). 
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans.  With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register upon and
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption Agreement pursuant to Section 14.04(b) or
agreement pursuant to Section 14.04(c).  Upon such acceptance and recordation,
the assignee specified therein shall be treated as a Lender for all purposes of
this Agreement.  Coincident with the delivery of such an Assignment and
Assumption Agreement or agreement pursuant to Section 14.04(c) to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon (in the case of an assignment pursuant to Section 14.04(b)), one or
more new Notes in

 

119

--------------------------------------------------------------------------------


 

the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender.  The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 14.15.

 

14.16.      Confidentiality.  (a)  Subject to the provisions of clause (b) of
this Section 14.16, each of the Administrative Agent, the Collateral Agent and
each Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and will agree to keep such Information confidential in accordance
with this Section), (b) to the extent requested by any regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process (provided that in the case of Information required to
be disclosed by a Person pursuant to a subpoena or similar legal process, such
Person shall use reasonable efforts to provide the Borrower with prior notice of
such required disclosure and the opportunity to obtain a protective order in
respect thereof if no conflict exists with such Person’s governmental,
regulatory or legal requirements), (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Bridge Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or by the respective Lender or agent (ii) becomes available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis from a source other than any Credit Party.  For the purposes of this
Section, “Information” means all information received from any Credit Party
relating to any Credit Party or its business, other than any such information
that is available to the Administrative Agent, the Collateral Agent or any
Lender on a nonconfidential basis prior to disclosure by such Credit Party from
a source other than a Credit Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 


(B)      EACH OF HOLDINGS AND THE BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT
EACH LENDER MAY SHARE WITH ANY OF ITS AFFILIATES, AND SUCH AFFILIATES MAY SHARE
WITH SUCH LENDER, ANY INFORMATION RELATED TO HOLDINGS OR ANY OF ITS SUBSIDIARIES
(INCLUDING, WITHOUT LIMITATION, ANY NON-PUBLIC CUSTOMER INFORMATION REGARDING
THE CREDITWORTHINESS OF HOLDINGS AND ITS SUBSIDIARIES), PROVIDED SUCH PERSONS
SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION 14.16 TO THE SAME EXTENT AS
SUCH LENDER.


 

14.17.      Patriot Act.  Each Lender subject to the Patriot Act hereby notifies
Holdings and the Borrower that pursuant to the requirements of the Patriot Act,
it is required to

 

120

--------------------------------------------------------------------------------


 

obtain, verify and record information that identifies Holdings, the Borrower and
the other Credit Parties and other information that will allow such Lender to
identify Holdings, the Borrower and the other Credit Parties in accordance with
the Patriot Act.

 

14.18.      OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC. 
(a)  EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON THE COLLATERAL PURSUANT TO FIRST LIEN CREDIT DOCUMENTS (ON A FIRST
LIEN BASIS) AND THE BRIDGE LOAN DOCUMENTS (ON A SECOND LIEN BASIS) (AND IN THE
FUTURE MAY BE CREATED ON THE COLLATERAL WITH RESPECT TO ONE OR MORE SERIES OF
INDEBTEDNESS IN ACCORDANCE WITH THE TERMS HEREOF AND THE INTERCREDITOR
AGREEMENT), WHICH LIENS SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF THE
INTERCREDITOR AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT THE LIENS ON THE
COLLATERAL SECURING THE EXTENSIONS OF CREDIT PURSUANT TO THIS AGREEMENT (AND ANY
OTHER SECOND LIEN INDEBTEDNESS) ARE PROVIDED ON A JUNIOR AND SUBORDINATE BASIS
IN ACCORDANCE WITH THE EXPRESS PROVISIONS OF THE INTERCREDITOR AGREEMENT.  IN
THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND
ANY OF THE OTHER BRIDGE LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 


(B)      EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.


 


(C)      THE PROVISIONS OF THIS SECTION 14.18 ARE NOT INTENDED TO SUMMARIZE THE
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.  REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND THE TERMS AND CONDITIONS THEREOF. 
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.


 

14.19.      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Bridge Loan Document, the interest paid or agreed to be paid
under the Bridge Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by

 

121

--------------------------------------------------------------------------------


 

applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

14.20.      Regulation U.  (a)  The Borrower and the Lenders agree that, for
purposes of this Agreement and for determining compliance with Regulation U, all
Loans and extensions of credit incurred hereunder and under the First Lien
Credit Agreement shall be deemed to be “purpose loans” under Regulation U and
the provisions of this Section 14.20 shall apply.

 


(B)      NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE IN THIS
AGREEMENT, THE BORROWER AGREES THAT AT ALL TIMES PRIOR TO THE MERGER CLOSING
DATE IT SHALL NOT, AND SHALL NOT PERMIT HOLDINGS OR ANY OF ITS SUBSIDIARIES TO,
SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY SHARES OF MARGIN STOCK, OR OTHERWISE
WITHDRAW OR SUBSTITUTE ANY DIRECT OR INDIRECT SECURITY FOR ANY LOANS OR OTHER
EXTENSIONS OF CREDIT HEREUNDER, UNLESS AFTER GIVING EFFECT THERETO AND TO ANY
PREPAYMENTS OF LOANS AND/OR FIRST LIEN LOANS TO BE MADE IN CONNECTION THEREWITH,
SUCH SALE, TRANSFER, DISPOSITION OR OTHER WITHDRAWAL OR SUBSTITUTION WOULD BE
PERMISSIBLE UNDER SECTION 221.3(F) OF REGULATION U.


 


(C)      THE BORROWER WILL FURNISH TO EACH LENDER, PRIOR TO THE MAKING OF ANY
CREDIT EVENT OR AT ANY TIME THEREAFTER UPON THE REQUEST OF SUCH BANK, SUCH
INFORMATION AS SUCH LENDER MAY REQUIRE TO DETERMINE COMPLIANCE WITH REGULATION U
AND SUCH DOCUMENTS AS SUCH LENDER MAY REQUIRE TO COMPLY WITH REGULATION U.


 


(D)      AT THE TIME OF THE MAKING OF ANY ASSIGNMENT OR THE GRANTING OF ANY
PARTICIPATION UNDER THIS AGREEMENT, THE TRANSFEROR SHALL FURNISH TO THE
TRANSFEREE (INCLUDING BY MAKING SAME AVAILABLE AS DESCRIBED IN THE PENULTIMATE
PARAGRAPH OF SECTION 10.01) A COPY OF THE FORM FR U-1 OR FORM FR G-3, AS THE
CASE MAY BE, ORIGINALLY OBTAINED WITH RESPECT TO THE TRANSFERRED INTEREST
PURSUANT TO SECTION 6.11 OF THIS AGREEMENT (AS SUPPLEMENTED FROM TIME TO TIME
PURSUANT TO SECTION 7.06(B) OF THIS AGREEMENT).


 


(E)      EACH LENDER ACKNOWLEDGES AND AGREES THAT IT SHALL BE RESPONSIBLE FOR
COMPLYING WITH ANY APPLICABLE REGISTRATION REQUIREMENTS APPLICABLE TO LENDERS AS
SET FORTH IN REGULATION U.


 

SECTION 15.         Holdings Guaranty.

 

15.01.      Guaranty.  In order to induce the Administrative Agent, the
Collateral Agent and the Lenders to enter into this Agreement and to extend
credit hereunder and in recognition of the direct benefits to be received by
Holdings from the proceeds of the Loans,  Holdings hereby agrees with the
Guaranteed Creditors as follows:  Holdings hereby unconditionally and
irrevocably guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Guaranteed Obligations of the Guaranteed Parties to the
Guaranteed Creditors.  If any or all of the Guaranteed Obligations of the
Guaranteed Parties to the Guaranteed Creditors becomes due and payable
hereunder, Holdings, unconditionally and irrevocably, promises to pay such
Guaranteed Obligations to the Administrative Agent for the benefit of the
Administrative Agent

 

122

--------------------------------------------------------------------------------


 

and/or the other Guaranteed Creditors to which such Guaranteed Obligations are
owed, on demand together with any and all expenses which may be incurred by the
Administrative Agent and the other Guaranteed Creditors in collecting any of the
Guaranteed Obligations to the extent reimbursable under Section 14.01.  If claim
is ever made upon any Guaranteed Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Guaranteed Parties), then and in such event Holdings
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon Holdings, notwithstanding any revocation of this Holdings Guaranty
or other instrument evidencing any liability of the Borrower, and Holdings shall
be and remain liable to the aforesaid payees hereunder for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by any such payee.

 

15.02.      Bankruptcy.  Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by any Guaranteed Party upon
the occurrence of any of the Events of Default with respect to Holdings or the
Borrower specified in Section 12(h) or (i), and irrevocably and unconditionally
promises to pay such Guaranteed Obligations to the Guaranteed Creditors, on
demand, in lawful money of the United States.

 

15.03.      Nature of Liability.  The liability of Holdings hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Guaranteed Obligations, whether executed by any
other guarantor or by any other party, and the liability of Holdings hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by any Guaranteed Party or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by any Guaranteed
Party, or (e) any payment made to any Guaranteed Creditor on the Guaranteed
Obligations which any such Guaranteed Creditor repays to any Guaranteed Party
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and Holdings waives any right to
the deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction by the Guaranteed Creditors as
contemplated in Section 15.05, or (g) any invalidity, irregularity or
enforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

 

15.04.      Independent Obligation.  The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or any
Guaranteed Party, and a separate action or actions may be brought and prosecuted
against Holdings whether or not action is brought against any other guarantor,
any other party or any Guaranteed Party and whether or not any other guarantor,
any other party or any Guaranteed Party be joined in any such action or
actions.  Holdings waives, to the fullest extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement thereof.  Any payment by any Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Guaranteed Party
shall operate to toll the statute of limitations as to Holdings.

 

123

--------------------------------------------------------------------------------


 

15.05.      Authorization.  Holdings authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:


 


(A)      CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OF, AND/OR CHANGE OR
EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE, ACCELERATE OR ALTER, ANY OF THE
GUARANTEED OBLIGATIONS (INCLUDING ANY INCREASE OR DECREASE IN THE PRINCIPAL
AMOUNT THEREOF OR THE RATE OF INTEREST OR FEES THEREON), ANY SECURITY THEREFOR,
OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, AND THIS
HOLDINGS GUARANTY SHALL APPLY TO THE GUARANTEED OBLIGATIONS AS SO CHANGED,
EXTENDED, RENEWED OR ALTERED;


 


(B)      TAKE AND HOLD SECURITY FOR THE PAYMENT OF THE GUARANTEED OBLIGATIONS
AND SELL, EXCHANGE, RELEASE, IMPAIR, SURRENDER, REALIZE UPON OR OTHERWISE DEAL
WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY BY WHOMSOEVER AT ANY TIME
PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING, THE GUARANTEED
OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET THERE
AGAINST;


 


(C)      EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST ANY GUARANTEED
PARTY, ANY OTHER CREDIT PARTY OR OTHERS OR OTHERWISE ACT OR REFRAIN FROM ACTING;


 


(D)      RELEASE OR SUBSTITUTE ANY ONE OR MORE ENDORSERS, GUARANTORS, ANY
GUARANTEED PARTY, OTHER CREDIT PARTIES OR OTHER OBLIGORS;


 


(E)      SETTLE OR COMPROMISE ANY OF THE GUARANTEED OBLIGATIONS, ANY SECURITY
THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE HEREUNDER) INCURRED DIRECTLY
OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY SUBORDINATE THE PAYMENT OF
ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY LIABILITY (WHETHER DUE OR NOT) OF
ANY GUARANTEED PARTY TO ITS CREDITORS OTHER THAN THE GUARANTEED CREDITORS;


 


(F)       APPLY ANY SUMS BY WHOMSOEVER PAID OR HOWSOEVER REALIZED TO ANY
LIABILITY OR LIABILITIES OF ANY GUARANTEED PARTY TO THE GUARANTEED CREDITORS
REGARDLESS OF WHAT LIABILITY OR LIABILITIES OF ANY GUARANTEED PARTY REMAIN
UNPAID;


 


(G)      CONSENT TO OR WAIVE ANY BREACH OF, OR ANY ACT, OMISSION OR DEFAULT
UNDER, THIS AGREEMENT, ANY OTHER BRIDGE LOAN DOCUMENT OR ANY OF THE INSTRUMENTS
OR AGREEMENTS REFERRED TO HEREIN OR THEREIN, OR OTHERWISE AMEND, MODIFY OR
SUPPLEMENT THIS AGREEMENT, ANY OTHER BRIDGE LOAN DOCUMENT OR ANY OF SUCH OTHER
INSTRUMENTS OR AGREEMENTS; AND/OR


 


(H)      TAKE ANY OTHER ACTION WHICH WOULD, UNDER OTHERWISE APPLICABLE
PRINCIPLES OF COMMON LAW, GIVE RISE TO A LEGAL OR EQUITABLE DISCHARGE OF
HOLDINGS FROM ITS LIABILITIES UNDER THIS HOLDINGS GUARANTY.


 

15.06.      Reliance.  It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of Holdings or any of its Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

124

--------------------------------------------------------------------------------


 

15.07.      Subordination.  Any indebtedness of any Guaranteed Party now or
hereafter owing to Holdings is hereby subordinated to the Guaranteed Obligations
owing to the Guaranteed Creditors; and if the Administrative Agent so requests
at a time when an Event of Default exists, all such indebtedness of any
Guaranteed Party to Holdings shall be collected, enforced and received by
Holdings for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Guaranteed Obligations to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of Holdings under the other provisions of
this Holdings Guaranty. Prior to the transfer by Holdings of any note or
negotiable instrument evidencing any such indebtedness of any Guaranteed Party
to Holdings, Holdings shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination.  Without limiting the
generality of the foregoing, Holdings hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Holdings Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.

 

15.08.      Waiver.  (a)  Holdings waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against any Guaranteed Party, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from any Guaranteed
Party, any other guarantor or any other party or (iii) pursue any other remedy
in any Guaranteed Creditor’s power whatsoever.  Holdings waives any defense
based on or arising out of any defense of any Guaranteed Party, any other
guarantor or any other party, other than payment of the Guaranteed Obligations
to the extent of such payment, based on or arising out of the disability of any
Guaranteed Party, Holdings, any other guarantor or any other party, or the
validity, legality or unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Guaranteed Party other than payment of the Guaranteed Obligations to the extent
of such payment.  The Guaranteed Creditors may, at their election, foreclose on
any security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Guaranteed Party or any other party,
or any security, without affecting or impairing in any way the liability of
Holdings hereunder except to the extent the Guaranteed Obligations have been
paid.  Holdings waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Holdings
against any Guaranteed Party or any other party or any security.

 


(B)      HOLDINGS WAIVES ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE, PROTESTS AND
NOTICES, INCLUDING WITHOUT LIMITATION NOTICES OF NONPERFORMANCE, NOTICES OF
PROTEST, NOTICES OF DISHONOR, NOTICES OF ACCEPTANCE OF THIS HOLDINGS GUARANTY,
AND NOTICES OF THE EXISTENCE, CREATION OR INCURRING OF NEW OR ADDITIONAL
GUARANTEED OBLIGATIONS.  HOLDINGS ASSUMES ALL RESPONSIBILITY FOR BEING AND
KEEPING ITSELF INFORMED OF EACH GUARANTEED PARTY’S FINANCIAL CONDITION AND
ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT OF
THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS WHICH
HOLDINGS ASSUMES AND INCURS HEREUNDER, AND AGREES THAT NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF THE OTHER GUARANTEED

 

125

--------------------------------------------------------------------------------


 


CREDITORS SHALL HAVE ANY DUTY TO ADVISE HOLDINGS OF INFORMATION KNOWN TO THEM
REGARDING SUCH CIRCUMSTANCES OR RISKS.


 


(C)      UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN FULL IN
CASH, HOLDINGS HEREBY WAIVES ALL RIGHTS OF SUBROGATION WHICH IT MAY AT ANY TIME
OTHERWISE HAVE AS A RESULT OF THIS HOLDINGS GUARANTY (WHETHER CONTRACTUAL, UNDER
SECTION 509 OF THE BANKRUPTCY CODE, OR OTHERWISE) TO THE CLAIMS OF THE
GUARANTEED CREDITORS AGAINST ANY GUARANTEED PARTY OR ANY OTHER GUARANTOR OF THE
GUARANTEED OBLIGATIONS AND ALL CONTRACTUAL, STATUTORY OR COMMON LAW RIGHTS OF
REIMBURSEMENT, CONTRIBUTION OR INDEMNITY FROM ANY GUARANTEED PARTY OR ANY OTHER
GUARANTOR WHICH IT MAY AT ANY TIME OTHERWISE HAVE AS A RESULT OF THIS HOLDINGS
GUARANTY.


 


(D)      HOLDINGS HEREBY ACKNOWLEDGES AND AFFIRMS THAT IT UNDERSTANDS THAT TO
THE EXTENT THE GUARANTEED OBLIGATIONS ARE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, HOLDINGS SHALL BE LIABLE FOR THE FULL AMOUNT OF THE LIABILITY
HEREUNDER NOTWITHSTANDING THE FORECLOSURE ON SUCH REAL PROPERTY BY TRUSTEE SALE
OR ANY OTHER REASON IMPAIRING HOLDINGS’ OR ANY GUARANTEED CREDITOR’S RIGHT TO
PROCEED AGAINST ANY GUARANTEED PARTY OR ANY OTHER GUARANTOR OF THE GUARANTEED
OBLIGATIONS.  IN ACCORDANCE WITH SECTION 2856 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE, HOLDINGS HEREBY WAIVES UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS
HAVE BEEN PAID IN FULL IN CASH:


 

(i)            all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to Holdings by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Code of Civil Procedure;

 

(ii)           all rights and defenses that Holdings may have because the
Guaranteed Obligations are secured by Real Property located in California,
meaning, among other things, that:  (A) the Guaranteed Creditors may collect
from Holdings without first foreclosing on any real or personal property
collateral pledged by any Guaranteed Party or any other Credit Party, and (B) if
the Guaranteed Creditors foreclose on any Real Property collateral pledged by
any Guaranteed Party or any other Credit Party, (1) the amount of the Guaranteed
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (2) the Guaranteed Creditors may collect from Holdings even if the
Guaranteed Creditors, by foreclosing on the Real Property collateral, have
destroyed any right Holdings may have to collect from any Guaranteed Party, it
being understood that this is an unconditional and irrevocable waiver of any
rights and defenses Holdings may have because the Guaranteed Obligations are
secured by Real Property (including, without limitation, any rights or defenses
based upon Sections 580a, 580d or 726 of the California Code of Civil
Procedure); and

 

(iii)          all rights and defenses arising out of an election of remedies by
the Guaranteed Creditors, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Guaranteed Obligations,
has destroyed Holdings’ rights of subrogation and reimbursement against any
Guaranteed Party by the operation of Section 580d of the California Code of
Civil Procedure or otherwise.

 

126

--------------------------------------------------------------------------------


 

(e)           Holdings warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

15.09.      Payments.  All payments made by Holdings pursuant to this Section 15
shall be made in Dollars and will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 5.03 and 5.04.

 

*     *     *

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

 

CF INDUSTRIES HOLDINGS, INC., as a
Guarantor

 

 

 

 

 

By:

/s/ Stephen R. Wilson

 

Name: Stephen R. Wilson

 

Title: President and Chief Executive Officer

 

 

 

CF INDUSTRIES, INC., as the Borrower

 

 

 

 

 

By:

/s/ Stephen R. Wilson

 

Name: Stephen R. Wilson

 

Title: President and Chief Executive Officer

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

Individually as a Lender and as

Administrative Agent, Collateral Agent and a Lead Arranger

 

 

 

 

 

By:

/s/ Kevin Emerson

 

Name: Kevin Emerson

 

Title: Vice President

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
Individually as a Lender

 

 

 

 

 

By:

/s/ Christopher O’Neill

 

Name: Christopher O’Neill

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE BRIDGE LOAN AGREEMENT DATED AS OF THE DATE FIRST WRITTEN
ABOVE, AMONG CF INDUSTRIES HOLDINGS, INC., CF INDUSTRIES, INC., THE LENDERS
PARTY HERETO FROM TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS
ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

NAME OF INSTITUTION:

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Emerson

 

Name: Kevin Emerson

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------